        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 1 of 146




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

FREDERICK W. HOPKINS, M.D., M.P.H.,
and LITTLE ROCK FAMILY PLANNING SERVICES, INC.                                    PLAINTIFFS

v.                              Case No. 4:17-cv-00404-KGB

LARRY JEGLEY, Prosecuting Attorney for
Pulaski County, SYLVIA D. SIMON, M.D.,
Chair of the Arkansas State Medical Board;
ROBERT BREVING, JR., M.D.; ELIZABETH ANDERSON;
RHYS L. BRANMAN, M.D.; EDWARD GARDNER, M.D.;
VERYL D. HODGES, D.O.; RODNEY GRIFFIN, M.D.;
BETTY GUHMAN; WILLIAM L. RUTLEDGE, M.D.;
JOHN H. SCRIBNER, M.D.; BRIAN T. HYATT, M.D.;
TIMOTHY C. PADEN, M.D.; DON R. PHILLIPS; M.D.;
DAVID STAGGS, M.D., officers and members of
the Arkansas State Medical Board; JOSE ROMERO, M.D.,
the Secretary of the Arkansas Department of Health;
PHILLIP GILMORE, Ph.D.; PERRY AMERINE, O.D.;
MARSHA BOSS, P.D.; LANE CRIDER, P.E.;
BRAD ERNEY, D.M.D.; MELISSA FAULKENBERRY, D.C.;
ANTOHNY N. HUI, M.D.; BALAN NAIR, M.D.;
GREG BLEDSOE, M.D.; STEPHANIE BARNES BEERMAN;
GLEN BRYANT, M.D.; DWAYNE DANIELS, M.D.;
VANESSA FALWELL, A.R.P.N.; DARREN FLAMIK, M.D.;
THOMAS JONES, R.S.; DAVID KIESSLING, D.P.M.;
CARL RIDDELL, M.D.; CLAY WALISKI; TERRY YAMAUCHI, M.D.;
DONALD RAGLAND; CATHERINE TAPP, M.P.H.;
SUSAN WEINSTEIN, D.V.M; JAMES ZINI, D.O.,
officers and members of the Arkansas Department of Health,
and their successors in office, in their official capacity DEFENDANTS


                TEMPORARY RESTRAINING ORDER AFTER REMAND

       Before the Court is plaintiffs Frederick W. Hopkins, M.D., M.P.H., and Little Rock Family

Planning Services, Inc.’s (“LRFP”) motion for ex parte temporary restraining order (Dkt. No. 69).

Defendants responded in opposition to the motion (Dkt. No. 78). The Court conducted a hearing
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 2 of 146




on the motion on December 22, 2020. At this time, the Court considers only the request for

temporary restraining order.

       I.      Procedural Background

       Initially, Dr. Hopkins filed this suit on June 20, 2017, pursuant to 42 U.S.C. § 1983. On

December 22, 2020, Dr. Hopkins amended his complaint and Little Rock Family Planning

Services, Inc. (“LRFP”), joined Dr. Hopkins as a plaintiff in filing suit against defendants Larry

Jegley, Prosecuting Attorney for Pulaski County; Sylvia D. Simon, M.D., Chair of the Arkansas

State Medical Board; Robert Breving, Jr., M.D.; Elizabeth Anderson; Rhys L. Branman, M.D.;

Edward Gardner, M.D.; Veryl D. Hodges, D.O.; Rodney Griffin, M.D.; Betty Guhman; William

L. Rutledge, M.D.; John H. Scribner, M.D.; Brian T. Hyatt, M.D.; Timothy C. Paden, M.D.; Don

R. Phillips, M.D.; David L. Staggs, M.D., as officers and members of the Arkansas State Medical

Board; Jose Romero, M.D., the Secretary of the Arkansas Department of Health; Phillip Gilmore,

Ph.D.; Perry Amerine, O.D.; Marsha Boss, P.D.; Lane Crider, P.E.; Brad Erney, D.M.D.; Melissa

Faulkenberry, D.C.; Anthony N. Hui, M.D.; Balan Nair, M.D.; Greg Bledsoe, M.D.; Stephanie

Barnes Beerman; Glen Bryant, M.D.; Dwayne Daniels, M.D.; Vanessa Falwell, A.R.P.N.; Darren

Flamik, M.D.; Thomas Jones, R.S.; David Kiessling, D.P.M.; Carl Riddell, M.D.; Clay Waliski;

Terry Yamauchi, M.D.; Donald Ragland; Catherine Tapp, M.P.H.;. Susan Weinstein, D.V.M;

James Zini, D.O., officers and members of the Arkansas Department of Health, and their

successors in office, in their official capacities (Dkt. No. 82).

       In this suit, Dr. Hopkins and LRFP mount a constitutional challenge to four acts of the 91st

Arkansas General Assembly of 2017, Act 45 (H.B. 1032), codified at Ark. Code Ann. §§ 20-16-

1801 to 1807 (“D&E Mandate”); Act 733 (H.B. 1434), codified at Ark. Code Ann. §§ 20-16-1901

to 1910 (“Medical Records Mandate”); Act 1018 (H.B. 2024), codified at Ark. Code Ann. § 20-



                                                   2
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 3 of 146




16-108(a)(1) (“Local Disclosure Mandate”); and Act 603 (H.B. 1566), codified at Ark. Code Ann.

§§ 20-17-801 to 802 (“Tissue Disposal Mandate”). By its terms, H.B. 1434 was to take effect

January 1, 2018. The remaining three laws, H.B. 1032, H.B. 2024, and H.B. 1566, were to take

effect on or about July 30, 2017.

       The Court previously enjoined enforcement of these statutes in a preliminary injunction

entered on July 28, 2017 (Dkt. Nos. 35, 36). On August 25, 2017, a notice of appeal of this Court’s

preliminary injunction was filed (Dkt. No. 38). After three years, and based on intervening

decisions issued by the United States Supreme Court, the United States Court of Appeals for the

Eighth Circuit vacated this Court’s preliminary injunction order and remanded “for reconsideration

in light of Chief Justice Roberts’s separate opinion in June Medical, which is controlling, as well

as the Supreme Court’s decision in Box v. Planned Parenthood of Ind. & Ky., Inc., 139 S. Ct. 1780

(2019) (per curiam).” (Dkt. No. 49, at 7).1

       In his initial motion (Dkt. No. 2), Dr. Hopkins sought preliminary injunctive relief based

on the following claims in his complaint: Count I based on the D&E Mandate, Counts III and IV

based on the Medical Records Mandate, Counts VI and VIII based on the Local Disclosure

Mandate, and Counts X and XI based on the Tissue Disposal Mandate. Dr. Hopkins claims that

“[t]hese statutes threaten [him] with criminal penalties and deny and burden [his] patients’

constitutionally protected rights to decide to end a pre-viability pregnancy, to make independent

decisions related to their pregnancy care, and to protect their private medical information.” (Dkt.

No. 1, at 3, ¶ 9). He sought declaratory and injunctive relief “[t]o protect his patients from these

constitutional violations, to enforce his own right to clear legal standards, and to avoid irreparable




       1
          “June Medical” in the Eighth Circuit opinion is referring to June Medical Services. v.
Russo, 140 S. Ct. 2013, 2020 WL 3492640 (2020)(plurality opinion).
                                                  3
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 4 of 146




harm. . . .” (Dkt. No. 1, at 3, ¶ 9). Defendants responded in opposition to the motion (Dkt. No.

23). Dr. Hopkins filed a reply (Dkt. No. 32). Defendants also submitted two notices of

supplemental authority (Dkt. Nos. 31, 34). The Court conducted a hearing on the motion for

preliminary injunction on July 13, 2017. The parties agreed among themselves not to present

additional evidence at the hearing but instead to present only argument, and the Court agreed to

hear only argument. The parties also have briefed and argued these issues before the Eighth

Circuit, including aspects of June Medical and Box. See generally Hopkins v. Jegley, Dkt. No. 17-

2879; see also December 22, 2020, hearing.

       On December 18, 2020, Dr. Hopkins and LRFP filed a motion to amend complaint (Dkt.

No. 65), which this Court granted (Dkt. No. 81). Dr. Hopkins and LRFP assert in their amended

complaint legal challenges to the D&E Mandate, the Medical Records Mandate, the Local

Disclosure Mandate, and the Tissue Disposal Mandate that are substantially similar to the

challenges made by Dr. Hopkins in 2017. For the following reasons, after remand, the Court grants

Dr. Hopkins’s motion for temporary restraining order.

       II.     Mandate Rule

       At this time, the Court will consider plaintiffs’ motion for temporary restraining order (Dkt.

No. 69).2 The mandate rule generally requires a district court to comply strictly with the mandate

rendered by the reviewing court. See United States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995).

Similarly, under the “mandate rule,” while a district court is “bound to follow the mandate, and

the mandate ‘controls all matters within its scope, . . . a district court on remand is free to pass

upon any issue which was not expressly or impliedly disposed of on appeal.’” Dethmers Mfg. Co.




       2
          The Court at this time reserves ruling on defendants’ motion to strike plaintiffs’ motion
for a second preliminary injunction and request for expedited consideration (Dkt. No. 75).
                                                 4
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 5 of 146




v. Automatic Equip. Mfg. Co., 299 F. Supp. 2d 903, 914 (N.D. Iowa 2004) (citations omitted). The

mandate rule provides that a district court is bound by any decree issued by the appellate court and

“is without power to do anything which is contrary to either the letter or spirit of the mandate

construed in light of the opinion.” Pearson v. Norris, 94 F.3d 406, 409 (8th Cir. 1996) (quoting

Thornton v. Carter, 109 F.2d 316, 320 (8th Cir. 1940)). Even when the mandate rule applies to an

issue, courts have recognized exceptions that allow a matter to be revisited. Those exceptions are

“(1) the availability of new evidence, (2) an intervening change of controlling law, or (3) the need

to correct a clear error or prevent manifest injustice.” Federated Rural Elec. Ins. Corp. v. Arkansas

Elec. Cooperatives, Inc., 896 F. Supp. 912, 914 (E.D. Ark. 1995) (citing Bethea v. Levi Strauss,

916 F.2d 453, 457 (8th Cir.1990); In re Progressive Farmers Ass’n, 829 F.2d 651, 655 (8th Cir.

1987) (on remand lower court required to follow appellate court decision unless new evidence

introduced or decision is clearly erroneous and works manifest injustice)).

       III.    Findings of Fact

       The Court adopts by reference its findings of fact in its prior Order granting Dr. Hopkins’s

request for a preliminary injunction (Dkt. Nos. 35, 36). See Fed. R. Civ. P. 10(c). The Court also

makes the following findings of fact. To the extent the findings of fact in this Order contradict the

findings of fact in the Court’s prior Order, the findings of fact in this Order control. Further, the

Court will address these and additional factual matters in the context of its discussion of the legal

issues; the Court makes the findings of fact addressed in that context as well. The Court has

considered and weighed all of the evidence presented in the record at this stage; the Court has

resolved any disputes consistent with the statements in this Order.

       1.      Dr. Hopkins is a board-certified obstetrician-gynecologist with 25 years of

experience in women’s health. He is licensed to practice medicine in Arkansas, as well as other



                                                 5
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 6 of 146




states including California and New Mexico. For over five years, Dr. Hopkins has been both Co-

Director of the Family Planning Training Program at Santa Clara Valley Medical Center in Santa

Clara, California, and Associate Clinical Professor in obstetrics and gynecology at Stanford

University School of Medicine in Palo Alto, California (Dkt. No. 5, ¶ 1).

        2.      Earlier in 2017, Dr. Hopkins began providing care at LRFP in Little Rock, Arkansas

(Dkt. No. 5, ¶ 1).

        3.      At LRFP, Dr. Hopkins provides care that includes medication abortion in the early

part of the first trimester and surgical abortion through 21 weeks and six days as measured from

the woman’s last menstrual period (“LMP”), which is referred to as “21.6 weeks LMP” (Dkt. No.

5, ¶ 2; Dkt. No. 6, ¶ 2).

        4.      Dr. Hopkins provides abortion and miscarriage services for patients from young

teenagers to women in their later reproductive years (Dkt. No. 5, ¶ 2).

        5.      Dr. Hopkins has performed work in Kenya, Tanzania, and Zimbabwe. As a result

of that work, he has seen firsthand the results of denying women access to safe abortion care (Dkt.

No. 5, ¶ 3).

        6.      There are only two outpatient providers of abortion care in Arkansas: one that

provides only medication abortion in part of the first trimester in Little Rock and Fayetteville,

although there are no abortions currently being provided at this location, and LRFP which provides

early medication abortion as well as surgical abortions through 21.6 weeks LMP (Dkt. No. 82, ¶

61).

        7.      If hospitals in Arkansas are providing any abortion care, it is in only rare

circumstances (Dkt. No. 5, ¶ 6).




                                                 6
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 7 of 146




        8.      Under current Arkansas law, a woman must first receive state-mandated

counseling, in person at the clinic, before having an abortion. See Ark. Code Ann. § 20-16-

1703(b)(1), (2). A woman must then wait at least 72 hours after that state-mandated counseling

before she returns to the clinic for her procedure (Dkt. No. 82, ¶ 62).

        9.      Given the requirements of Arkansas law regarding mandated state counseling, for

patients receiving abortion care up to 18.0 weeks LMP, the law requires at least two trips to the

clinic (Dkt. No. 6, ¶ 7).

        10.     According to Dr. Hopkins, the state-mandated counseling and waiting period can

result in a delay longer than the state-mandated waiting period for many patients (Dkt. No. 5, ¶ 7).

        11.     Women must consider whether they have someone to accompany them to the clinic.

The support person’s availability may impact when a woman is able to return, after the mandatory

delay, to receive medical care (Dkt. No. 6, ¶ 7).

        12.     LRFP provides care to women from throughout Arkansas and from other states

(Dkt. No. 5, at 37; Dkt. No. 6, ¶ 5).

        13.     Many patients of LRFP are low-income. Approximately 30 to 40% of patients

obtain financial assistance to pay for their abortion care (Dkt. No. 6, ¶ 5).

        14.     Many patients of LRFP struggle in their lives and in their efforts to access the

medical care they need (Dkt. No. 6, ¶ 5).

        15.     The time and effort it takes to make the necessary plans to access medical care

cause anxiety and stress and cause financial pressure for women seeking care at LRFP. Women

must arrange for time off work on multiple days, which can be very difficult given that many are

in low-wage jobs and feel that they cannot explain to an employer the reason they need to take

time off. For women who already have children, these women must arrange and often pay for



                                                    7
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 8 of 146




childcare. These women also must arrange and pay for transportation. In some cases, these women

also have to arrange and pay for a place to stay for multiple nights (Dkt. No. 6, ¶ 8).

        16.     Patients of LRFP seek abortions for a variety of personal, medical, financial, and

family reasons, including that the woman has one child but believes she cannot parent another;

that the woman believes she is too young to be ready to carry a pregnancy or to become a parent;

that the woman is pursuing educational or work opportunities; that the woman has a health

condition that makes carrying a pregnancy dangerous; that the woman has received a diagnosis of

fetal abnormality; that the woman is in an abusive relationship; and that the woman is pregnant as

a result of rape or sexual assault (Dkt. No. 6, ¶ 6).

        17.     Many patients of LRFP are desperate not to disclose the reasons for travel and

appointments to seek abortion care (Dkt. No. 6, ¶ 8).

        18.     Approximately 30% of all women have an abortion at some point in their lives (Dkt.

No. 4,3 ¶ 7).

        19.     Abortion in the first and second trimester, utilizing current methods, is safer than

carrying a pregnancy to term, as to both morbidity and mortality (Dkt. No. 4, ¶ 8; Dkt. No. 32-1,

¶ 5).

        20.     The first trimester of pregnancy goes to approximately 14 weeks LMP (Dkt. No. 5,

¶ 8).

        21.     Nationwide, as of the time this lawsuit was filed, approximately 90% of abortions

occurred during the first trimester of pregnancy (Dkt. No. 5, ¶ 8).



        3
          The declaration of Mark D. Nichols, M.D., in support of Dr. Hopkins first motion for
preliminary injunction or in the alternative a temporary restraining order, is reaffirmed in a
declaration attached as Exhibit 3 to Dr. Hopkins and LRFP’s motion for an ex parte temporary
restraining order (Dkt. No. 69-3).


                                                   8
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 9 of 146




       22.     In Arkansas, as of the time this lawsuit was filed, approximately 83% of abortions

occurred during the first trimester of pregnancy (Id.).

       23.     During the first trimester, there are two methods of abortion (Dkt. No. 4, ¶ 11-12;

Dkt. No. 5, ¶ 9).

       24.     As for the first method used during the first trimester, a clinician may use

medications to induce an early miscarriage. This method is called early medication abortion. It is

generally available only through part of the first trimester of pregnancy, and it is not available in

the last weeks of the first trimester of pregnancy. In the most common method of early medication

abortion, a woman takes two drugs: first mifepristone and then, the next day, misoprostol. Within

24 to 48 hours of taking the second drug, the woman likely will pass the products of conception,

not in a medical facility but in a location that is most comfortable for her, usually her home (Dkt.

No. 4, ¶ 11-12; Dkt. No. 5, ¶ 9).

       25.     Dr. Hopkins does not know the exact timing of the most common method of early

medication abortion because he is not with his patient when she passes the products of conception

(Dkt. No. 5, ¶ 9).

       26.     As for the second method used during the second trimester, a clinician may use

suction to empty the uterus, which is available through the entire first trimester. This method is

called suction or aspiration abortion. The clinician first gently opens the cervix, then inserts a

suction cannula into the uterus, and then suctions out the embryo (until approximately 10 weeks)

or fetus (thereafter) – as well as the placenta, amniotic fluid, and sac, and the other contents of the

uterus (Dkt. No. 4, ¶ 13; Dkt. No. 5, ¶ 10).




                                                  9
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 10 of 146




        27.    In the second trimester of pregnancy, suction alone generally is not sufficient to

complete an abortion, nor is it something physicians can rely on to cause fetal demise to avoid

liability under the D&E Mandate in the second trimester (Dkt. No. 32-1, ¶ 5).

        28.    In the second trimester of pregnancy, beginning at approximately 14.0 weeks LMP,

there are two principal methods of abortion (Dkt. No. 4, ¶ 14; Dkt. No. 5, ¶ 11).

        29.    As for the first method used beginning at approximately 14.0 weeks LMP, in

induction abortion, the clinician uses medications to induce labor. This procedure can happen only

in a hospital or hospital-like facility, not in a second-trimester outpatient clinic. This procedure

can take over 24 hours, and for some patients, this procedure may span multiple days. This

procedure entails labor, which can involve pain requiring significant medication or anesthesia and

which may be psychologically challenging for some women. This procedure accounts for a tiny

fraction of second-trimester abortions in the nation (Dkt. No. 4, ¶ 14; Dkt. No. 5, ¶ 12).

        30.    Because induction involves an in-patient stay, requiring up to three days of

hospitalization, as opposed to an out-patient procedure, there is an enormous cost difference

between induction and the out-patient standard dilation and evacuation (“standard D&E”)

procedure4 (Dkt. No. 4, ¶ 14).

        31.    In some women, an induction abortion fails, and the woman needs intervention in

the form of D&E for her safety. This is infrequent, but this does occur (Dkt. No. 4, ¶ 15; Dkt. No.

5, ¶ 12).




        4
          The Court uses the term “standard D&E” to distinguish it from “intact D&E,” sometimes
referred to as “D&X,” which involves dilating the cervix enough to remove the whole fetus intact.
“Intact D&E” is banned under the Federal Partial-Birth Abortion Ban Act of 2003, unless fetal
demise is induced before the procedure. See Gonzales v. Carhart, 550 U.S. 124 (2007) (upholding
the federal partial-birth abortion ban). The Court also uses the term “standard D&E” to refer to
the procedure that does not include induced fetal demise.
                                                 10
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 11 of 146




       32.     In approximately 5% to 10% of induction abortions, the woman must undergo an

additional surgical procedure to remove a retained placenta. Induction abortion also can cause

uterine rupture, which is rare but can be life threatening and can be of particular concern for women

who have had multiple previous cesarean deliveries (Dkt. No. 4, ¶ 15; Dkt. No. 25-4, ¶ 8).

       33.     Of women who have abortions performed during the second trimester of pregnancy,

95% of those women in this country choose standard D&E (Dkt. No. 4, ¶ 16).

       34.     In 2015, the latest year for which statistics were available at the time this lawsuit

was filed, there were no induction abortions reported in Arkansas (Dkt. No. 5, ¶ 12).

       35.     As for the second method used beginning at approximately 14 weeks LMP, because

suction instruments alone are generally no longer sufficient to empty the uterus, doctors can use a

method with instrumentation called standard D&E. This involves two steps: dilating the cervix,

and then evacuating the uterus with instruments such as forceps. There are several ways to dilate

the cervix (Dkt. No. 4, ¶ 17; Dkt. No. 5, ¶ 13).

       36.     Typically, during the early weeks of the second trimester of pregnancy, a doctor

performing standard D&E uses a combination of medications that open the cervix and manual

dilators; then, the same day, the doctor uses forceps to remove the fetus and other contents of the

uterus. Because the fetus is larger than the opening of the cervix, the fetal tissue generally comes

apart as the physician removes it through the cervix. The reason that the cervical opening is smaller

than the fetal parts is that, in general, the doctor dilates only enough to allow the safe passage of

instruments and fetal tissue through the cervix (Dkt. No. 4, ¶ 17-18; Dkt. No. 5, ¶ 14).

       37.     In Arkansas and elsewhere, standard D&E typically is a one-day procedure from

14.0 to 17.6 weeks LMP (Dkt. No. 5, ¶ 15; Dkt. No. 6, ¶ 17).




                                                   11
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 12 of 146




       38.     Of 638 D&Es reported in Arkansas in 2015, 407 or 64% took place during these

earliest weeks of the second trimester (Dkt. No. 6, ¶ 17).

       39.     Dr. Hopkins is aware of no physicians, other than those with whom he practices at

LRFP, who provide second trimester abortion care in the state of Arkansas (Dkt. No. 32-2, ¶ 2).

       40.     Later in the second trimester, larger instruments require wider cervical dilation.

Although some physicians continue to provide standard D&E as a one-day procedure, starting at

18.0 to 20.0 weeks LMP, it is typical for doctors to add overnight osmotic dilation to the standard

D&E protocol. Osmotic dilators are thin sticks of material that swell when they absorb moisture;

when placed in a woman’s cervix, they absorb moisture from the woman’s body, expand slowly,

and slowly dilate the cervix. Once dilation is sufficient, typically the next day, the doctor proceeds

as in earlier standard D&Es, removing the fetus, generally in pieces because it is larger than the

cervical opening (Dkt. No. 4, ¶ 17; Dkt. No. 5, ¶ 16).

       41.     For patients of LRFP who have overnight osmotic dilation with the standard D&E

protocol, those patients are required to spend that overnight within 30 minutes of the Clinic so that

the doctor is available in the rare instance in which a patient has any problem (Dkt. No. 6, ¶ 18).

       42.     Through the second trimester, standard D&E is a safe way to provide abortion in

an outpatient setting, such as a family planning clinic (Dkt. No. 5, ¶ 17).

       43.     Standard D&E accounted for almost all second-trimester abortions in the United

States at the time this lawsuit was filed (Dkt. No. 4, ¶ 16; Dkt. No. 5, ¶ 17).

       44.     Standard D&E accounts for 100% of second trimester abortions reported in

Arkansas in 2015 (Dkt. No. 5, ¶ 17).




                                                 12
         Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 13 of 146




         45.    At the time this lawsuit was filed, each year, LRFP provided approximately 3,000

abortions, of which approximately 600 or 20% occurred during the second trimester (Dkt. No. 6,

¶ 16).

         46.    Standard D&E procedure has a long-established safety record in this county, with

major complications occurring in less than 1% of standard D&E procedures (Dkt. No. 4, ¶ 19).

         47.    Richard A. Wyatt, M.D., an expert for defendants, states that “[b]y the 14th week

of pregnancy a living baby has a beating heart and moving limbs, and breathing motions have

begun.” (Dkt. No. 25-4, ¶ 4). At this time, and on the record before it, this Court does not equate

Dr. Wyatt’s use of “living baby” with viability, as the term viability has been used by courts in the

abortion context. See Edwards v. Beck, 8 F.Supp.3d 1091 (E.D. Ark. 2014), aff’d 786 F.3d 1113

(8th Cir. 2015) (examining the term viability in both medical and legal contexts).

         48.    Given the requirements of Arkansas law regarding mandated state counseling, for

patients receiving abortion care at 18.0 to 21.6 weeks LMP, the law requires at least three trips to

the clinic (Dkt. No. 6, ¶ 7).

         49.    Starting at 18.0 to 22.0 weeks, some physicians, including Dr. Hopkins, undertake

an additional procedure to try to cause fetal demise before the evacuation phase of a D&E for most

patients, meaning those for whom it is not contraindicated (Dkt. No. 5, ¶ 18).

         50.    Of the physicians who undertake an additional procedure after 18.0 to 22.0 weeks

LMP, the vast majority of physicians inject the drug digoxin into the fetus if possible or, if not,

then into the amniotic fluid. Injecting digoxin into the amniotic fluid is technically easier, but it is

less effective (Dkt. No. 4, ¶ 21; Dkt. No. 5, ¶ 18).

         51.    The injections may be through the woman’s abdomen or vaginal wall. These

injections generally use an 18- to 22-gauge spinal needle, passed under ultrasound guidance,



                                                  13
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 14 of 146




through the patient’s abdomen, vaginal wall, or vagina and cervix, and then either into the amniotic

fluid or the fetus (Dkt. No. 4, ¶ 21, 25; Dkt. No. 5, ¶ 18).

        52.     There are some women for whom an injection of digoxin may be difficult or

impossible. For example, women may be very obese; may have anatomical variations of the

uterine and vaginal anatomy, such as fibroids or a long cervix; and may have fetal positioning that

creates issues. Physicians cited by all parties agree upon this (Dkt. No. 4, ¶ 27; Dkt No. 5, ¶ 25a;

Dkt. No. 25-4, ¶ 6; Dkt. No. 32-3, at 35; Dkt. No. 25-4, ¶ 6).

        53.     These injections also can be dangerous for women with cardiac conditions such as

arrhythmias (Dkt. No. 4, ¶ 27).

        54.     Even for women who tolerate injections, digoxin will not cause fetal demise in 5%

to 10% of all cases in which it is used; physicians cited by all parties agree upon this (Dkt. No. 4,

¶ 28; Dkt. No. 5, ¶ 25b; Dkt. No. 32-3, at 38).

        55.     Doctors are not able to know in advance for which women digoxin injection will

fail (Dkt. No. 5, ¶ 25c).

        56.     The failure rate is higher for intramniotic injections of digoxin. Intramniotic

injection would require a skill level similar to that required for amniocentesis. Intramniotic

injections are associated with higher complication rates than intrafetal injection (Dkt. No. 4, ¶ 25;

Dkt. No. 32-1, ¶ 7).

        57.     Intrafetal injections of digoxin are more difficult to perform and may be impossible

to perform due to fetal position, uterine anatomy and other factors, especially the size of the fetus.

The smaller the fetus, the more difficult intrafetal injection will be. Intrafetal digoxin injections

require additional skill (Dkt. No. 4, ¶ 28; Dkt. No. 32-1, ¶ 7).




                                                  14
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 15 of 146




       58.     Digoxin works very slowly. Doctors allow 24 hours after the injection for it to

work. Even then, it does not always cause fetal demise (Dkt. No. 5, ¶ 18).

       59.     The transabdominal injection can be painful and emotionally difficult for the

patient. The injection poses risks, including infection, which can threaten the patient’s health and

future fertility, and accidental absorption of the drug into the patient’s circulation, which can result

in toxicity and changes to the patient’s EKG (Dkt. No. 4, ¶ 25).

       60.     Like all medical procedures, the digoxin injection creates risks for the patient.

Doctors who use digoxin believe that practical concerns justify using it. The main benefit of using

digoxin in procedures after 18.0 to 22.0 weeks LMP is to establish compliance with the federal

“partial-birth abortion ban” or similar state laws (Dkt. No. 4, ¶ 23; Dkt. No. 5, ¶ 19).

       61.     The federal “partial-birth abortion ban” has an intent requirement (Dkt. No. 4, ¶

23).

       62.     At the time this lawsuit was filed, the American Congress of Obstetricians and

Gynecologists (“ACOG”) concluded: “No evidence currently supports the use of induced fetal

demise to increase the safety of second-trimester medical or surgical abortion.” This statement is

consistent with the medical literature (Dkt. No. 4, ¶ 22; Am. Coll. of Obstetricians &

Gynecologists, Practice Bulletin Number 135: Second Trimester Abortion, 121(6) Obstetrics &

Gynecology 1394, 1396, 1406 (2013)).

       63.     There is no record evidence of any physician attempting digoxin injections earlier

than 18 weeks LMP. Physicians relied upon by both sides agree upon this (Dkt. No. 4, ¶ 26; Dkt.

No. 32-3, at 39).

       64.     There are virtually no reported studies, and no studies of record, on using digoxin

in the first weeks of the second trimester, when most second trimester abortions are performed.



                                                  15
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 16 of 146




Without studies, doctors do not know the risks, complication rates, or effectiveness of such a

procedure. Without this information, doctors cannot counsel patients on the effectiveness or safety

of such a procedure (Dkt. No. 4, ¶ 26; Dkt. No. 32-1, ¶ 6, 9-10; Dkt. No. 32-3, at 39-40).

       65.      There are no reported studies of record on using a second injection of digoxin, or

multiple, sequential injections of digoxin, after the first dose fails to bring about fetal demise.

Physicians relied upon by both sides agree on this (Dkt. No. 4, ¶ 29; Dkt. No. 23-15, ¶ 6; Dkt. No.

32-3, at 38).

       66.      Using a second injection of digoxin would, at a minimum, delay the abortion

procedure, require the patient to make another trip to the clinic, and increase the risk of uterine

infection, extramural delivery, or digoxin toxicity (Dkt. No. 4, ¶ 29).

       67.      In Arkansas, at the time this lawsuit was filed, the standard D&E protocol changed

in two ways starting at 18.0 weeks LMP for almost all patients (Dkt. No. 5, ¶ 20).

       68.      First, in Arkansas, a woman at 18.0 weeks LMP received overnight dilation. This

means that the abortion procedure takes two days, rather than one (Dkt. No. 5, ¶ 20).

       69.      Second, in Arkansas, at the time a woman at 18.0 weeks LMP has placed in her

cervix the osmotic dilators, which is the day before the intended evacuation, the woman also

received an injection of digoxin through the vaginal wall. That injection of digoxin is into the

fetus or, if not, into the amniotic fluid. With either method of injection, the digoxin may not work

effectively (Dkt. No. 5, ¶ 20).

       70.      The next day, in women 18.0 weeks or later LMP, if the digoxin has not caused

fetal demise, Dr. Hopkins currently will take steps with his forceps, such as compressing fetal

parts, to ensure fetal demise and to establish compliance with existing laws. These women would

already be dilated and, therefore, at risk without care (Dkt. No. 5, ¶¶ 21, 25b).



                                                 16
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 17 of 146




       71.     Another substance, potassium chloride (KCl), will cause fetal demise if injected

directly into the fetal heart, which is extremely small (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22).

       72.     Injecting potassium chloride has limitations based on gestational age and anatomy

(Dkt. No. 25-4, ¶ 6).

       73.     The procedure of injecting potassium chloride is very rare, as it carries much more

severe risks for the woman, including death if the doctor places the solution in the wrong place,

and it requires extensive training generally available only to sub-specialists in high-risk obstetrics,

known as maternal-fetal medicine (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22; Dkt. No. 23-15, ¶ 11; Dkt.

No. 32-2, ¶ 3; Dkt. No. 32-3).5

       74.     Injecting potassium chloride is usually done in a hospital, not a clinical, setting.

The procedure requires an advanced ultrasound machine that is typically available only in a

hospital setting and too expensive for most clinics to afford (Dkt. No. 4, ¶ 31; Dkt. No. 32-2, ¶ 3;

Dkt. No. 32-3, at 7, at 36-37).

       75.     There are some women for whom injecting potassium chloride is not medically

appropriate (Dkt. No. 4, ¶ 31).

       76.     Neither Dr. Hopkins nor to his knowledge any of the physicians with whom he

practices at LRFP have the specialized training in the sub-specialty of high-risk obstetrics

necessary to inject safely potassium chloride (Dkt. No. 5, ¶ 22).




       5
           The Court rejects the defendants’ expert Richard A. Wyatt, M.D.’s assertion that
potassium chloride injections are “no more difficult than amniocentesis.” (Dkt. No. 25-4, ¶ 6). Dr.
Wyatt professes no expertise in the area of potassium chloride injections (Dkt. No. 25-4, ¶ 1). His
assertion directly contradicts the cross examination testimony of Joseph R. Biggio, Jr., M.D.,
defendants’ other expert, who testified at a hearing in a case involving a similar Alabama law and
who is trained to perform and trains other physicians to perform such highly specialized procedures
(Dkt. No. 32-3, at 30, 35-37).
                                                  17
          Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 18 of 146




          77.   Umbilical cord transection involves the physician rupturing the membranes,

inserting a suction tube or other instrument such as forceps into the uterus, and grasping the cord,

if possible, to divide it with gentle traction, which will cause demise over the course of up to 5 to

10 minutes (Dkt. No. 4, ¶ 32; Dkt. No. 23-15, ¶ 8).

          78.   The success and ease of this procedure depends on placement of the umbilical cord.

If the umbilical cord is blocked by the fetus, it would be very difficult and very risky to attempt to

reach it (Dkt. No. 4, ¶ 33).

          79.   Umbilical cord transection is not widely practiced or researched (Dkt. No. 4, ¶ 32).

          80.   There has been only one scientific study on the use of cord transection to cause fetal

demise; physicians relied upon by both sides agree on this (Dkt. No. 32-1, ¶ 11; Dkt. No. 32-3, at

42).

          81.   The one scientific study on the use of cord transection has limitations and does not

support any conclusion about the safety of the procedure (Dkt. No. 32-1, ¶¶ 12-13).

          82.   Attempting umbilical cord transection before 16.0 weeks LMP is completely

unstudied, and like injections, these procedures are more difficult to perform the earlier in

pregnancy a woman seeks care. Successfully identifying and transecting the cord at early

gestations would take additional time and likely multiple passes with forceps (Dkt. No. 32-1, ¶¶

14-15).

          83.   There are some women for whom umbilical cord transection is not medically

appropriate; physicians relied upon by both parties agree on this (Dkt. No. 4, ¶ 32; Dkt. No. 23-

15, ¶ 12).

          84.   Mark D. Nichols, M.D., an expert upon whom Dr. Hopkins relies, does not perform

umbilical cord transection (Dkt. No. 4, ¶¶ 32-35; Dkt. No. 32-1, ¶¶ 11-15).



                                                 18
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 19 of 146




       85.     No physician to which either party cites would require cord transection in their

respective practices (Dkt. No. 4, ¶ 34; Dkt. No. 5, ¶ 25d; Dkt. No. 32-3, at 40).

       86.     Joseph R. Biggio, Jr., M.D., an expert upon whom defendants rely, admits that he

would not require umbilical cord transection before every abortion because there is no medical

benefit to doing so (Dkt. No. 32-3, at 40).

       87.     The longer a D&E takes and the more instrument passes into the woman’s uterus

occur, the higher the risks of uterine perforation and other complications; physicians relied upon

by both sides agree on this (Dkt. No. 4, ¶¶ 32-34; Dkt. No. 5, ¶ 25d; Dkt. No. 32-1, ¶¶ 13, 15; Dkt.

No. 23-15, ¶ 8; Dkt. No. 32-3, at 40-41; Dkt. No. 25-4, ¶ 6).

       88.     Delay can push a woman past the point in pregnancy at which she can receive a

medication abortion, requiring a woman who prefers that method to have a procedure with

instrumentation that she would otherwise not have. Delay can push a woman from a first-trimester

to a second-trimester procedure, or from a one-day to a two-day procedure in the second trimester.

Delay can also push a woman past the point at which she can obtain an abortion at LRFP and in

Arkansas (Dkt. No. 6, ¶ 13).

       89.     The risks associated with legal abortion utilizing current methods increase as

pregnancy progresses, particularly if that delay pushes a woman from the first trimester to the

second trimester. Studies demonstrate increased risks of complications, such as bleeding and

uterine perforation, associated with abortions performed later in pregnancy (Dkt. No. 4, ¶ 10; see

also Dkt. No. 25-4, ¶ 7).

       90.     Delay also means that a woman may pay more for the abortion procedure itself

because the procedure becomes more complex as pregnancy advances (Dkt. No. 6, ¶ 14).




                                                19
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 20 of 146




       91.     At the time this lawsuit was filed, doctors at LRFP requested medical records for

only a “tiny fraction” of patients or approximately 25 patients per year (Dkt. No. 6, ¶ 24).

       92.     The patients for whom doctors at LRFP request medical records include patients

who have received a diagnosis of fetal anomaly, decided to end the pregnancy, and received a

referral to LRFP and patients for whom the doctor believes the records could be useful because of

a woman’s medical condition (Dkt. No. 6, ¶ 24).

       93.     For LRFP to obtain a patient’s medical records, the patient must first sign a form

authorizing LRFP to obtain the medical records. That authorization is then sent along with a

request to the health care provider. LRFP staff then follow-up with a phone call to the health care

provider, if necessary (Dkt. No. 6, ¶ 25).

       94.     Because LRFP typically requests records related to some aspect of the care the

patient will receive, and therefore involve a specific request, not a request for the patient’s full

medical history, there is no fee charged for the records (Dkt. No. 6, ¶ 25).

       95.     Even with these specific requests for records, it takes time to obtain a patient’s

medical records from another health care provider and may take a few hours or up to several weeks

(Dkt. No. 6, ¶ 26).

       96.     When making a request for a patient’s complete medical record, a fee usually is

charged for obtaining the records (Dkt. No. 6, ¶ 33).

       97.     LRFP is a well-known abortion provider. Any request for medical records made

by LRFP, in and of itself, discloses that the patient likely is seeking an abortion. As a result, LRFP

does not request records without a woman’s prior written consent, and some women specifically

request that LRFP not seek records from another health care provider because the women do not

want that provider to know of the pregnancy and abortion decision (Dkt. No. 6, ¶ 27).



                                                 20
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 21 of 146




       98.     Some women have informed LRFP that the women fear hostility or harassment

from the other health care providers for deciding to seek an abortion (Dkt. No. 6, ¶ 28).

       99.     A few years prior to this lawsuit being filed, LRFP requested a woman’s medical

records from another health care provider and that provider’s wife then reached out to the woman

in an effort to dissuade her from having an abortion (Dkt. No. 6, ¶ 28).

       100.    At the time this lawsuit was filed, LRFP provided medical care to approximately

3,000 women each year, the majority of whom have had one or more prior pregnancies, during

which the women received medical care from one or more providers or received care for a current

pregnancy (Dkt. No. 6, ¶ 32).

       101.    Under Arkansas law, a woman under the age of 18 must obtain the consent of one

parent prior to obtaining an abortion or, alternatively, can seek a judicial bypass (Dkt. No. 6, ¶ 36).

See Ark. Code Ann. § 20-16-804.

       102.    In 2016, LRFP provided abortions to five minors under the age of 14, all five of

whom had parental consent, and 69 minors under the age of 17, all of whom except one had

parental consent with the one exception having received a judicial bypass (Dkt. No. 6, ¶ 36).

       103.    The numbers from 2016 are typical for LRFP in that the majority of women under

the age of 17 have obtained a parent’s consent to seek medical care at LRFP (Dkt. No. 6, ¶ 36).

       104.    A few minor patients of LRFP are married, and those patients’ husbands may or

may not be involved in the patients’ decisions to have an abortion (Dkt. No. 6, ¶ 37).

       105.    Under the Child Maltreatment Act, LRFP reports suspected abuse to the Arkansas

State Police’s Child Abuse Hotline (Dkt. No. 6, ¶ 38). See Ark. Code Ann. § 12-18-402 (providing

that mandated reporters “shall immediately notify the Child Abuse Hotline” if they have




                                                  21
         Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 22 of 146




reasonable cause to suspect child abuse and listing reproductive healthcare facility employees and

volunteers as mandatory reporters).

         106.   Under Arkansas law, for women who are 13 years old or younger, LRFP must

preserve tissue and have local law enforcement in the jurisdiction in which the minor resides pick

it up. Ark. Code Ann. § 12-18-108(a). LRFP sends a form to local law enforcement with

information identifying the patient to alert local law enforcement to come pick up the tissue (Dkt.

No. 6, ¶ 40); Ark. Code Ann. § 12-18-108(b)(5).

         107.   Compliance with this law requires, on occasion, LRFP to speak by telephone with

local law enforcement and local law enforcement’s obligation to comply with the law (Dkt. No. 6,

¶ 41).

         108.   Local law enforcement do not reliably comply with existing law by picking up the

preserved tissue for patients who are 13 or younger ((Dkt. No. 6, ¶ 41).

         109.   Local law enforcement can be very small, with as few as two officers, and operate

in small communities (Dkt. No. 6, ¶ 45).

         110.   On occasion, when a LRFP representative has spoken to local law enforcement

about the existing law, personnel lecture the LRFP and “preach[] anti-abortion rhetoric, including

telling [the representative] that the Clinic is taking a life.” (Dkt. No. 6, ¶ 43).

         111.   LRFP, as a part of its routine counseling, discusses with the woman the age of her

sexual partner (Dkt. No. 6, ¶ 38).

         112.   In general, when a crime has already been reported, law enforcement are involved

before the minor visits LRFP, and law enforcement call LRFP before the minor patient arrives.

When an investigation is involved, LRFP preserves tissue for law enforcement (Dkt. No. 6, ¶ 39).




                                                   22
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 23 of 146




       113.     For patients who are 13 or younger and reside out of state, LRFP makes the same

efforts to contact the local police department where the minor resides (Dkt. No. 6, ¶ 42).

       114.     Unlike the State Child Abuse Hotline, which is associated with a unit whose staff

have specialized training in child maltreatment and handling these complicated issues, local law

enforcement does not have the same kind of specialized unit or training (Dkt. No. 6, ¶ 43).

       115.     Under an Arkansas law enacted in 2015, LRFP obtains each patient’s consent in

writing to having the embryonic or fetal tissue from her abortion disposed of within 48 hours (Dkt.

No. 6, ¶ 50); See Ark. Code Ann. § 20-17-801(b).

       116.     At the time this lawsuit was filed, LRFP contracted with a vendor that transported

tissue generated at the Clinic out of Arkansas to be disposed of by incineration (Dkt. No. 6, ¶ 49).

       117.     At the time this lawsuit was filed, a few patients of LRFP each year wished to have

their tissue cremated and made those arrangements themselves (Dkt. No. 6, ¶ 49).

       118.     At the time this lawsuit was filed, LRFP sent the pregnancy tissue of a few patients

to pathology. This may be done when a physician suspects a molar pregnancy or an abnormal

growth of fetal tissue that can become a tumor or when the patient received a diagnosed fetal

anomaly (Dkt. No. 6, ¶ 53).

       119.     In a medication abortion, the patient passes the pregnancy tissue at home over a

period of hours or days, but she collects and disposes of it as she would during menstruation (Dkt.

No. 6, ¶ 52).

       120.     The record includes affidavits from individual women who describe mental distress

resulting from their individual choices to have abortions and an affidavit from one abortion

counselor who claims to have witnessed these reactions in other women with whom she has




                                                 23
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 24 of 146




interacted in a post-abortion support group setting (Dkt. No. 25-12; Dkt. No. 25-14; Dkt. No. 25-

15; Dkt. No. 25-16).

       121.    The American Psychiatric Association rejected the notion that abortion causes

mental distress (Dkt. No. 32-1, ¶ 16).

       122.    Individual patients may experience a full range of emotional and psychological

responses to having an abortion, but well-designed and rigorous research concludes that there is

no evidence that abortion causes mental health problems (Dkt. No. 32-1, ¶¶ 16-18).

       123.    In Arkansas, 3,771 abortions were performed in 2015 (Dkt. No. 5, Ex. B). Of those,

581 were medication abortion and 3,190 were not. Of the 3,771 total abortions in 2015 in

Arkansas, 528 were obtained by married women, and 3,234 were obtained by not married women

(Id.). Nine individuals reported “unknown” when asked marital status (Id.). Of the 3,771 total

abortions in 2015 in Arkansas, 141 were obtained by individuals below the age of 18 (Id.).

       124.    Each of the four Mandates pose an obstacle to current patient care at LRFP, and, if

the Mandates are enforced, LRFP will have to deny care to its patients (Dkt. No. 69-2, at ¶¶ 8-12).

       IV.     Threshold Matters

       In response to Dr. Hopkins’ initial complaint, defendants filed a motion to dismiss, which

first became ripe on July 25, 2017 (Dkt. Nos. 21, 33). With the filing of Dr. Hopkins and LRFP’s

first amended complaint, the Court denied as moot defendants’ motion to dismiss Dr. Hopkins’

initial complaint (Dkt. No. 81).

       Given defendants’ past arguments, as it did in July 2017, the Court addresses threshold

matters before turning to the merits of this case. The Court must satisfy itself that the parties and

these disputes are properly before the Court.

               A.      Article III Standing



                                                 24
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 25 of 146




        Defendants previously challenged Dr. Hopkins’ standing.              “Article III, § 2, of the

Constitution restricts the federal ‘judicial [p]ower’ to the resolution of ‘Cases’ and

‘Controversies.’” Sprint Commc’ns Co., L.P. v. APCC Servs., Inc., 554 U.S. 269, 273 (2008).

Plaintiffs have the burden of establishing that they have standing. Id. To demonstrate “Article

III” standing, a plaintiff must demonstrate:

        (1) [A]n injury in fact (i.e., a “concrete and particularized” invasion of a “legally
        protected interest”); (2) causation (i.e., a “‘fairly . . . trace[able]’” connection
        between the alleged injury in fact and the alleged conduct of the defendant); and
        (3) redressability (i.e., it is “‘likely’” and not “merely ‘speculative’” that the
        plaintiff’s injury will be remedied by the relief plaintiff seeks in bringing suit).

Id. at 273-74 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)).

        In addition to the three “irreducible constitutional minimum” requirements of Article III

standing, Lujan, 504 U.S. at 560, courts weigh other “prudential” considerations in determining

whether plaintiffs have standing. United States v. Windsor, 133 S. Ct. 2675, 2685 (2013)

(explaining the distinction between “the jurisdictional requirements of Article III and the

prudential limits on its exercise”).

        Dr. Hopkins is identified in the complaint as “an experienced, highly credentialed and

board-certified obstetrician-gynecologist, and an abortion provider at [LRFP], the only provider

of outpatient, second-trimester abortion care in Arkansas.” (Dkt. No. 82, at 4, ¶ 13). LRFP is

identified as a “limited liability corporation that is licensed to do business in Arkansas. It has

provided high quality reproductive care in Arkansas since 1973. . . . It operates a clinic in Little

Rock that provides both medication and surgical abortion care. . . . LRFP brings this action on

behalf of itself, its patients, its physicians, and staff.” (Id., at 4-5, ¶ 14). Plaintiffs claim that the

statutes they challenge “threaten [them] with criminal penalties and deny and burden [their]

patients’ constitutionally protected rights to decide to end a pre-viability pregnancy, to make



                                                   25
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 26 of 146




independent decisions related to their pregnancy care, and to protect their private medical

information.” (Dkt. No. 82, at 3, ¶ 9). Dr. Hopkins and LRFP seek declaratory and injunctive

relief “[t]o protect their patients from these constitutional violations, to enforce their own right to

clear legal standards, and to avoid irreparable harm. . . .” (Dkt. No. 1, at 3, ¶ 9).

        In their filings, defendants make several arguments challenging standing in this case. As

an initial matter, the United States Supreme Court held in Doe v. Bolton, 410 U.S. 179, 188 (1973),

that abortion doctors have first-party standing to challenge laws limiting abortion when, as in Doe

and the current case, the doctors are subject to penalties for violation of the laws. See Planned

Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 903-04, 909 (1992) (plurality

opinion); Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 62 (1976); Nyberg

v. City of Virginia, 495 F.2d 1342, 1344 (8th Cir. 1974) (stating that Doe is not limited to affording

standing to a physician only when threatened with criminal prosecution); Planned Parenthood of

Wis., Inc. v. Schimel, 806 F.3d 908, 911 (7th Cir. 2015); Planned Parenthood of Greater Tex. Surg.

Health Serv. v. Abbott II, 748 F.3d 583, 598 (5th Cir. 2014) (“Abbott II”); Planned Parenthood of

Wis., Inc. v. Van Hollen, 738 F.3d 786, 794 (7th Cir. 2013). Standing can also derive from a

different, lesser injury, such as a potential financial impact on a physician from an abortion

restriction.   See Singleton v. Wulff, 428 U.S. 106, 112-13 (1976) (finding that physicians

“suffer[ed] concrete injury from the operation of the challenged statute” which prevented them

from receiving Medicaid reimbursements if certain requirements about the nature of the procedure

were not met).

        Previously, defendants argued that Dr. Hopkins could not establish an “injury in fact,”

meaning “a realistic danger of sustaining a direct injury as a result of the statute’s operation or

enforcement.”     Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979).



                                                  26
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 27 of 146




Defendants concede that courts have held, in some circumstances, that a party need not expose

himself to arrest or prosecution in order to challenge a criminal statute but that, even there, there

must be “a credible threat of prosecution” before a plaintiff has standing to challenge the provision.

Babbitt, 442 U.S. at 298.

       This Court has rejected nearly identical arguments that the injury was “speculative and

conjectural” because the challenged abortion law had not yet been enforced against the plaintiff

physician, including by licensure action. See Edwards v. Beck, 8 F.Supp.3d 1091 (8th Cir. 2014),

aff’d 786 F.3d 1113 (8th Cir. 2015). The law is well-settled that a plaintiff need not “first expose

himself to actual. . . prosecution to be entitled to challenge a statute that he claims deters the

exercise of his constitutional rights.” Steffel v. Thompson, 415 U.S. 452, 459 (1974). Courts have

concurred even in the abortion context. See, e.g., Danforth, 428 U.S. at 62; Doe v. Bolton, 410

U.S. at 188. Here, Dr. Hopkins’s declaration demonstrates the impact and threat of these Mandates

(Dkt. No. 5, ¶¶ 23-62).

       Dr. Hopkins and the physicians of LRFP face criminal penalties under the D&E Mandate,

the Medical Records Mandate, and the Tissue Disposal Mandate. Further, the physicians face

licensing penalties under the Medical Records Mandate and the Local Disclosure Mandate, along

with licensing penalties for alleged unprofessional conduct that includes criminal conviction under

statutes such as the D&E Mandate, the Medical Records Mandate, and the Tissue Disposal

Mandate. Thus, physicians face a potential injury or sanction if they do not comply with the

challenged Mandates. See Doe, 410 U.S. at 188; June Med. Servs. v. Russo, 140 S. Ct. 2103, 2119,

2020 WL 3492640, at *10 (2020) (plurality opinion) (stating that the “threatened imposition of

governmental sanctions” for noncompliance eliminates any risk that their claims are abstract or

hypothetical).



                                                 27
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 28 of 146




        The Court disagrees with any argument that Clapper v. Amnesty International, 133 S. Ct.

1138 (2013), overruled this precedent. In Clapper, the Court determined plaintiffs, who were not

directly targeted by the challenged law, relied upon a “highly attenuated chain of possibilities” and

harm too speculative to satisfy the Article III injury requirement. Id. at 1144-48. The facts

presented here are distinguishable, and Clapper does not control. The Court concludes that, based

on controlling precedent and the claims alleged, Dr. Hopkins faces concrete, imminent injuries

from enforcement of the challenged Mandates.

        Defendants also previously challenged Dr. Hopkins’s ability to assert the third-party rights

of his hypothetical future patients. Defendants argued that Dr. Hopkins could not demonstrate a

“close relation” with abortion patients because he is challenging laws that were enacted to protect

the health and safety of those patients. Defendants claim that this presents a conflict of interest

between providers and patients, and third-party standing is forbidden if the interests of the litigant

and the third-party rights-holder are even “potentially in conflict.” Elk Grove Unified Sch. Dist.

v. Newdow, 542 U.S. 1, 15 (2004); see also Kowalski v. Tesmer, 543 U.S. 125, 135 (2004)

(Thomas, J., concurring) (noting that third-party standing is disallowed when the litigants “may

have very different interests from the individuals whose rights they are raising”); Canfield

Aviation, Inc. v. Nat’l Transp. Safety Bd., 854 F.2d 745, 748 (5th Cir. 1988) (“[C]ourts must be

sure. . . that the litigant and the person whose rights he asserts have interests which are aligned.”).

        The United States Supreme Court in a plurality opinion in Singleton v. Wulff, 428 U.S. 106

(1976), concluded that “it generally is appropriate to allow a physician to assert the rights of

women patients as against governmental interference with the abortion decision.” Id. at 118.

Generally, a plaintiff may assert the constitutional rights of a third party if the plaintiff has a “close

relationship” to the third party and if there exists some “hindrance to the third party’s ability to



                                                   28
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 29 of 146




protect his or her own interests.” Powers v. Ohio, 499 U.S. 400, 411 (1991); see Kowalski, 543

U.S. at 130. Here, the third parties are the patients who are purportedly harmed by the challenged

Mandates that inhibit their right to abortion.

       For decades, courts have routinely recognized categorically that abortion and reproductive

health care providers and physicians have third-party standing to assert the rights of their patients.

In Singleton, a plurality of the Supreme Court found that “it is generally appropriate to allow a

physician to assert the rights of women patients as against governmental interference with the

abortion decision.” Singleton, 428 U.S. at 118. Singleton concluded that “[t]he closeness of the

relationship” between a doctor and an abortion patient “is patent” because “[a] woman cannot

safely secure an abortion without the aid of a physician,” and “the constitutionally protected

abortion decision is one in which the physician is intimately involved.” Id. at 117. Singleton also

found that “[a]s to the woman’s assertion of her own rights, there are several obstacles,” including

the desire to protect her privacy, the imminent mootness of her claim once an abortion is no longer

available, as an option. Id.

       The Supreme Court has applied this general principle without controversy in numerous

subsequent cases brought by physicians or abortion service providers. See, e.g., Whole Woman’s

Health v. Hellerstedt, 136 S. Ct. 2292 (2016) (adjudicating physicians’ and clinics’ 42 U.S.C. §

1983 action against abortion restrictions on behalf of themselves and their patients); Gonzales v.

Carhart, 550 U.S. 124, 133 (2007); Stenberg v. Carhart, 530 U.S. 914, 922 (2000); Planned

Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 845 (1992). Other courts when confronted with

this argument have rejected it. See Abbott II, 748 F.3d at 589 n.9.

       The Supreme Court has never found that, in the abortion context, physicians who challenge

laws restricting abortion have interests that conflict with those of their patients, and the Supreme



                                                 29
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 30 of 146




Court did not accept this argument when it was advanced in June Medical. See June Med. Servs.,

140 S. Ct. at 2165-66, 2020 WL 3492640, at *49-50 (Alito, J., dissenting) (endorsing this argument

on behalf of only three Justices). The plurality opinion in June Medical, joined by four Justices,

stated that the Court has “long permitted abortion providers to invoke the rights of their actual or

potential patients in challenges to abortion-related regulations” in finding that physicians who

provided abortion care had standing to challenge a Louisiana statute requiring such physicians to

have admitting privileges at a hospital within 30 miles of the abortion clinic. June Med. Servs.,

140 S. Ct. at 2118, 2020 WL 3492640, at *9 (citing nine different Supreme Court cases in which

healthcare providers have invoked the rights of patients or potential patients in abortion-related

constitutional challenges). A fifth Justice, Chief Justice Roberts, agreed with the plurality’s

standing analysis. 140 S. Ct. at 2139, 2020 WL 3492640 at *26 n.4 (Roberts, C.J., concurring)

(“For the reasons the plurality explains . . . I agree that the abortion providers in this case have

standing to assert the constitutional rights of their patients.”). Thus, it is established that abortion

care physicians have third-party standing to challenge abortion restrictions infringing on their

patients’ constitutional rights.

                B.      Considerations Under 42 U.S.C. § 1983

        Defendants also previously argued that, even if Dr. Hopkins could avoid these alleged

limits on third-party litigation, he still could not assert third-party rights under 42 U.S.C. § 1983

because, defendants claimed, § 1983 extends only to litigants who assert their own rights. Based

on this, defendants contended the third-party claims may proceed only under the implied right of

action established by the Supremacy Clause, and the claims cannot serve as a basis for attorneys’

fees. See Planned Parenthood of Houston & Se. Tex. v. Sanchez, 480 F.3d 734, 739-40 (5th Cir.

2007); Planned Parenthood of Houston & Se. Tex. v. Sanchez, 403 F.3d 324, 333 (5th Cir. 2005).



                                                  30
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 31 of 146




       There is no language in the statute that supports this argument. See 42 U.S.C. § 1983

(providing in pertinent part, “Every person who, under color of any statute, ordinance, regulation,

custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be

subjected, any citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be

liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

. . .“). This Court agrees with the reasoning of the Seventh Circuit Court of Appeals on this point

and rejects defendants’ argument regarding standing under § 1983. See Van Hollen, 738 F.3d at

794 ̶ 95. The Supreme Court has repeatedly allowed abortion providers to raise the rights of their

patients in cases brought under § 1983, and this Court will do the same.          See e.g., June Med.

Servs., 140 S. Ct. at 2118, 2020 WL 3492640, at *9 (citing nine different Supreme Court cases in

which healthcare providers have invoked the rights of patients or potential patients in abortion-

related constitutional challenges); 140 S. Ct. at 2139, 2020 WL 3492640 at *26 n.4 (Roberts, C.J.,

concurring) (“For the reasons the plurality explains . . . I agree that the abortion providers in this

case have standing to assert the constitutional rights of their patients.”); Whole Woman’s Health,

136 S. Ct. 2292; Gonzales, 550 U.S. 124; Ayotte v. Planned Parenthood of N. New England, 546

U.S. 320, 324-25 (2006) (noting that plaintiffs raised patients’ claims in suit under 42 U.S.C. §

1983); Bellotti, 428 U.S. at 136 (same).

               C.       The Mandates’ Private Rights of Action

       Defendants also claimed that Dr. Hopkins lacked standing to challenge the Mandates’

private rights of action “because any injury to [Dr.] Hopkins is not ‘fairly traceable’ to the

defendants.” (Dkt. No. 22, at 13). Each of the Mandates provide for criminal prosecution and/or

civil licensing enforcement by defendants. The private rights of action present in the D&E



                                                  31
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 32 of 146




Mandate and the Local Disclosure Mandate do not deprive this Court of jurisdiction to address the

constitutionality of the laws. See, e.g., Casey, 505 U.S. at 887-88 (noting, as to spousal notification

law the Court struck down, that “[a] physician who performs an abortion” for a married woman

without spousal notice “will have his or her license revoked, and is liable to the husband for

damages”).

               D.      Sovereign Immunity Under The Eleventh Amendment

       Defendants also previously raised claims under the Eleventh Amendment (Dkt. No. 22, at

18). “The Eleventh Amendment confirms the sovereign status of the States by shielding them

from suits by individuals absent their consent.” Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437

(2004) (citing Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)). However, “[t]o ensure

the enforcement of federal law . . . the Eleventh Amendment permits suits for prospective

injunctive relief against state officials acting in violation of federal law.” Id. (emphasis added)

(citing Ex parte Young, 209 U.S. 123 (1908)). “A state official is amenable to suit to enjoin the

enforcement of an unconstitutional state statute only if the officer has ‘some connection with the

enforcement of the act.’” Digital Recognition Network, 803 F.3d at 960 (citing Ex Parte Young,

209 U.S. at 157).

       To determine whether an action against state officials in their official capacities avoids an

Eleventh Amendment bar to suit, “a court need only conduct a ‘straightforward inquiry into

whether [the] complaint alleges an ongoing violation of federal law and seeks relief properly

characterized as prospective.’” Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland, 535

U.S. 635, 645 (2002) (quoting Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 296 (1997)

(O’Connor, J., concurring).      Plaintiffs’ operative amended complaint “clearly satisfies [the

Court’s] ‘straightforward inquiry.’” Verizon Maryland, Inc., 535 U.S. at 645.



                                                  32
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 33 of 146




       Furthermore, defendants, who are sued in their official capacities, are amenable to suit in

this action. Defendants can be sued for prospective injunctive and declaratory relief in this action,

as they have “‘some connection with the enforcement of the act.’” Digital Recognition Network,

Inc., 803 F.3d at 960 (citing Ex Parte Young, 209 U.S. at 157).

       V.      Facial Versus As-Applied Challenges

       Dr. Hopkins and LRPF bring both facial and as-applied challenges to certain of these

Mandates. In regard to facial challenges in general, the majority of courts have adopted a definition

of facial challenges as those seeking to have a statute declared unconstitutional in all possible

applications. See, e.g., Sabri v. United States, 541 U.S. 600, 609 (2004); United States v. Salerno,

481 U.S. 739, 745 (1987); Steffel, 415 U.S. at 474. As-applied challenges are construed as an

argument that the statute is unconstitutional as applied to precise plaintiffs. “Each holding carries

an important difference in terms of outcome: If a statute is unconstitutional as applied, the State

may continue to enforce the statute in different circumstances where it is not unconstitutional, but

if a statute is unconstitutional on its face, the State may not enforce the statute under any

circumstances.” See Women’s Medical Professional Corp. v. Voinovich, 130 F.3d 187, 193-94

(6th Cir. 1997), cert. denied, 523 U.S. 1036 (1998).

       The Supreme Court has made clear that as-applied challenges are preferred. See Wash.

State Grange v. Wash. State Republican Party, 552 U.S. 442, 448-451 (2008) (discussing the

preference for as-applied challenges as opposed to facial challenges). In Salerno, the Supreme

Court stated that a “facial challenge to a legislative Act is, of course, the most difficult challenge

to mount successfully” and will only succeed if a litigant can “establish that no set of circumstances

exists under which the Act would be valid.” 481 U.S. at 745.




                                                 33
          Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 34 of 146




          The standard that controls a facial challenge to an abortion statute is somewhat different

than that applicable to facial challenges in general. The Eighth Circuit Court of Appeals has

recognized that facial challenges to abortion statutes can succeed only if a plaintiff can show that

“in a large fraction of the cases in which [the law] is relevant, it will operate as a substantial

obstacle to a woman’s choice to undergo an abortion.” Casey, 505 U.S. at 895. See also Planned

Parenthood Minn., N.D., S.D. v. Rounds, 653 F.3d 662, 667-68 (8th Cir. 2011), vacated in part on

reh’g en banc sub nom. Planned Parenthood Minn., N.D., S.D. v. Rounds, 662 F.3d 1072 (8th Cir.

2011) and in part on reh’g en banc sub nom. Planned Parenthood Minn., N.D., S.D. v. Rounds,

686 F.3d 889 (8th Cir. 2012); see also Planned Parenthood Minn., N.D., S.D. v. Rounds, 530 F.3d

725, 733 n.8 (8th Cir. 2008) (“Rounds cases”). In Whole Woman’s Health, the Supreme Court

clarified that “cases in which the provision at issue is relevant” is a narrower category than “all

women,” “pregnant women,” or even “women seeking abortions identified by the State.” 136 S.

Ct. at 2320 (quoting Casey, 505 U.S. at 895-95). To sustain a facial challenge and grant a

temporary restraining order, this Court must find that the challenged Mandate is an undue burden

for a large fraction of women “for whom the provision is an actual rather than an irrelevant

restriction.” See id. (discussing this as the “relevant denominator”).

          The Eighth Circuit Court of Appeals recognizes that “the ‘large fraction’ standard is in

some ways ‘more conceptual than mathematical,’” but this Court is required by controlling

precedent to conduct this fact finding “to determine whether that number constitutes a ‘large

fraction.’” Planned Parenthood of Arkansas & Eastern Oklahoma v. Jegley, 864 F.3d 953, 960

(8th Cir. July 28, 2017) (citing Cincinnati Women’s Servs., Inc. v. Taft, 468 F.3d 361, 374 (6th Cir.

2006)).




                                                 34
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 35 of 146




       “Traditionally, a plaintiff’s burden in an as-applied challenge is different from that in a

facial challenge. In an as-applied challenge, ‘the plaintiff contends that application of the statute

in the particular context in which he has acted, or in which he proposes to act, would be

unconstitutional.’” Voinovich, 130 F.3d at 193-94 (quoting Ada v. Guam Soc’y of Obstetricians

and Gynecologists, 506 U.S. 1011, 1012 (1992) (Scalia, J., dissenting), denying cert. to 962 F.2d

1366 (9th Cir. 1992)). “Therefore, the constitutional inquiry in an as-applied challenge is limited

to the plaintiff’s particular situation.” Voinovich, 130 F.3d at 193-94.

       VI.     Request For Temporary Restraining Order

       The Court turns to examine the factors set forth in Dataphase Systems, Inc. v. C L Systems,

Inc., as applied to Dr. Hopkins and LRFP’s current request for a temporary restraining order. The

Court concludes that the timing of this proceeding did not allow defendants a sufficient opportunity

to challenge the basis for plaintiffs’ requested relief. Therefore, the Court only considers the

motion for temporary restraining order at this time. See, e.g., Piraino v. JL Hein Serv. Inc., No.

4:14-CV-00267-KGB (E.D. Ark. May 16, 2014) (citing McLeodUSA Telecomms. Servs. v. Qwest

Corp., 361 F. Supp. 2d 912, 918 n.1 (N.D. Iowa 2005)).

       When determining whether to grant a motion for a temporary restraining order, this Court

considers: (1) the threat of irreparable harm to the movant; (2) the balance between the harm to

the movant and the injury that granting an injunction would cause other interested parties; (3) the

public interest; and (4) the movant’s likelihood of success on the merits. Kroupa v. Nielsen, 731

F.3d 813, 818 (8th Cir. 2013) (quoting Dataphase Sys. Inc. v. CL Sys., 640 F.2d 109, 114 (8th

Cir.1981)). Preliminary injunctive relief is an extraordinary remedy, and the party seeking such

relief bears the burden of establishing the four Dataphase factors. Watkins Inc. v. Lewis, 346 F.3d

841, 844 (8th Cir. 2003). The focus is on “whether the balance of the equities so favors the movant



                                                 35
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 36 of 146




that justice requires the court to intervene to preserve the status quo until the merits are

determined.” Id. “Although no single factor is determinative when balancing the equities,” a lack

of irreparable harm is sufficient ground for denying a temporary restraining order. Aswegan v.

Henry, 981 F.2d 313, 314 (8th Cir. 1992). Thus, “[t]he threshold inquiry is whether the movant

has shown the threat of irreparable injury.” Glenwood Bridge, Inc. v. City of Minneapolis, 940

F.2d 367, 371 (8th Cir. 1991).

       The Eighth Circuit modifies the Dataphase test when applied to challenges to laws passed

through the democratic process. Those laws are entitled to a “higher degree of deference.”

Rounds, 530 F.3d at 732. In such cases, it is never sufficient for the moving party to establish that

there is a “fair chance” of success. Instead, the appropriate standard, and threshold showing that

must be made by the movant, is “likely to prevail on the merits.” Id. Only if the movant has

demonstrated that it is likely to prevail on the merits should the Court consider the remaining

factors. Id.

       From the date this Court entered its preliminary injunction staying enforcement of the four

laws on July 28, 2017, throughout the more than three years the preliminary injunction has been

pending on appeal, at no time have defendants moved this Court or the Eighth Circuit to stay this

Court’s preliminary injunction in an effort to enforce these four laws pending appeal. In other

words, since July 28, 2017, to date, the status quo has been that the laws have not been enforceable

because this Court determined that Dr. Hopkins and LRFP are substantially likely to prevail on

their claims that these laws are unconstitutional for the reasons articulated in this Court’s

preliminary injunction order. After two intervening Supreme Court’s decisions, the Eighth Circuit

has now vacated the preliminary injunction and remanded the case to this Court for reconsideration

in the light of June Medical and Box.



                                                 36
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 37 of 146




       Dr. Hopkins and LRFP represent that this Court’s findings in its 2017 opinion are as true

today as they were in 2017. Nothing in the Eighth Circuit’s decision casts doubt on those factual

findings at this point. Dr. Hopkins and LRFP move for a temporary restraining order now based

on those same findings and this Court’s legal conclusions (Dkt. No. 69, at 3). Dr. Hopkins and

LRFP engaged in discussions with defendants’ counsel about these matters before filing their

motion for a temporary restraining order (Dkt. No. 69, at 69-1, at 2-9). Defendants’ counsel refuses

to agree to refrain from enforcement of these laws while the parties brief and this Court considers

the merits of the remand (Id.), despite never previously moving to stay enforcement of the

preliminary injunction.

       The Court provided notice to defendants’ counsel of the Court’s intent to take up at a

hearing the pending motion for temporary restraining order. The Court conducted a hearing and

heard from defendants’ counsel at that hearing.

       Record evidence demonstrates the threat of irreparable harm if defendants are permitted to

enforce these four laws which this Court determines Dr. Hopkins and LFRP are likely to succeed

in proving are unconstitutional under the undue burden standard; women seeking abortion care in

Arkansas with currently scheduled appointments and procedures will be barred from exercising

their constitutional rights due to laws which this Court determines Dr. Hopkins and LFRP are

likely to succeed in proving are unconstitutional under the undue burden standard (Dkt. No. 69;

69-2). For the reasons set forth in this Order, the Court grants Dr. Hopkins and LRFP’s motion

for temporary restraining order and temporarily enjoins the enforcement of these four laws to

preserve the status quo until the merits of Dr. Hopkins and LRFP’s pending motions, and

defendants’ pending motions, are determined. Previously, this Court determined that “[t]he undue

burden analysis requires this Court to ‘consider the burdens a law imposes on abortion access



                                                  37
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 38 of 146




together with the benefits those laws confer.’” Whole Woman’s Health, 136 S. Ct. at 2309. Based

on the Court’s findings, the Court determined that, under the Whole Woman’s Health analysis,

each Mandate as challenged has the effect of placing a substantial obstacle in the path of a woman

seeking an abortion of a nonviable fetus for whom the Mandate is relevant. The Eighth Circuit

remanded to this Court for reconsideration in the light of Chief Justice Roberts’s concurring

opinion in June Medical. June Medical” in the Eighth Circuit opinion is referring to June Medical

Services. v. Russo, 140 S. Ct. 2013, 2020 WL 3492640 (2020)(plurality opinion). Based on the

Court’s findings and its reconsideration, the Court determines that each challenged Mandate has

the effect of placing a substantial obstacle in the path of a woman seeking an abortion of a

nonviable fetus for whom the Mandate is relevant under the June Medical analysis. Dr. Hopkins

and LRFP are likely to prevail on the merits of their claims that each challenged Mandate imposes

a substantial and undue burden that is unconstitutional. Pursuant to Federal Rule of Civil

Procedure 65(b)(2), this temporary restraining order shall not exceed 14 days from the date of

entry of this Order and shall expire by its own terms on Tuesday, January 5, 2021, at 5:00 p.m.

unless the Court, for good cause shown, extends it.

       VII.    Analysis Of The Challenged Mandates

       The Eighth Circuit vacated this Court’s preliminary injunction and “remanded for

reconsideration in light of Chief Justice Roberts’s separate opinion in June Medical, which is

controlling, as well as the Supreme Court’s decision in Box v. Planned Parenthood of Ind. & Ky.,

Inc., 139 S. Ct. 1780 (2019) (per curiam).” Hopkins v. Jegley, 968 F.3d 912, 916 (8th Cir. 2020).

The Court will examine Dr. Hopkins and LRFP’s argument for a temporary restraining order with

respect to each of the four challenged laws.




                                               38
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 39 of 146




               A.      The D&E Mandate (Count 1, H.B. 1032)

       The Court examines whether it should temporarily restrain enforcement of the D&E

Mandate, which imposes civil liability and a criminal penalty on physicians who “purposely

perform or attempt to perform a dismemberment abortion and thereby kill an unborn child unless

it is necessary to prevent a serious health risk to the pregnant woman.” Ark. Code Ann. § 20-16-

1803(a). Dr. Hopkins and LRFP seek a temporary restraining order based on count one of their

complaint, which alleges that the D&E Mandate violates the Due Process Clause of the United

States Constitution by placing an undue burden on Dr. Hopkins and LRFP’s patients’ rights to

liberty and privacy. This is a facial challenge.

       Under the D&E Mandate, “purposely” is defined as acting “with purpose with respect to a

material element of an offense” when, “[i]f the element involves the nature of the conduct of the

actor or a result of the conduct of the actor, it is the conscious object of the actor to engage in

conduct of that nature or cause such a result,” and “[i]f the element involves the attendant

circumstances, the actor is aware of the existence of such circumstances.” Ark. Code Ann. § 20-

16-1802(5).

       “Attempt to perform or induce an abortion” is defined as “an act or omission of a statutorily

required act, that under the circumstances as the actor believes them to be, constitutes a substantial

step in a course of conduct planned to culminate in the performance or induction of an abortion in

this state in violation of this subchapter. . . .” Ark. Code Ann. § 20-16-1802(2).

       “Dismemberment abortion” is defined as “an abortion performed with the purpose of

causing the death of an unborn child that purposely dismembers the living unborn child and

extracts one (1) piece at a time from the uterus through the use of clamps, grasping forceps, tongs,

scissors, or similar instruments that, through the convergence of two (2) rigid levers, slice, crush,



                                                   39
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 40 of 146




or grasp a portion of the body of the unborn child to cut or tear off a portion of the body of the

unborn child.” Ark. Code Ann. § 20-16-1802(3)(A)(i). It includes “an abortion in which suction

is used to extract the body of the unborn child subsequent to the dismemberment of the unborn

child. . . .” Ark. Code Ann. § 20-16-1802(3)(A)(ii). It does not include “an abortion that uses

suction to dismember the body parts of the unborn child into a collection container.” Ark. Code

Ann. § 20-16-1802(3)(B).

       “Unborn child” is defined by the Arkansas legislature as “an individual organism of the

species Homo sapiens from fertilization until live birth. . . .” Ark. Code Ann. § 20-16-1802(7).

       “Woman” is defined as “a female human being whether or not she has reached the age of

majority.” Ark. Code Ann. § 20-16-1802(8). “Serious health risk to the pregnant woman” is

defined as “a condition that, in a reasonable medical judgment, complicates the medical condition

of a pregnant woman to such an extent that the abortion of a pregnancy is necessary to avert, either

the death of the pregnant woman or the serious risk of substantial and irreversible impairment of

a major bodily function of the pregnant woman.” Ark. Code Ann. § 20-16-1802(6)(A). It does

not include a psychological or emotional condition or “a medical diagnosis that is based on a claim

of the pregnant woman or on a presumption that the pregnant woman will engage in conduct that

could result in her death or that could cause substantial and irreversible physical impairment of a

major bodily function of the pregnant woman.” Ark. Code Ann. § 20-16-1802(7)(B)(i)-(ii).

       If a physician violates the D&E Mandate, the law imposes civil liability, Ark. Code Ann.

§ 20-16-1804, as well as the criminal penalties of a Class D felony under Arkansas law, Ark. Code

Ann. § 20-16-1805.

       Dr. Hopkins asserts that, if the State enforces the D&E Mandate, he will stop performing

standard D&E abortions altogether due to ethical and legal concerns regarding compliance with



                                                40
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 41 of 146




the law, thereby rendering abortions essentially unavailable in the State of Arkansas starting at

14.0 weeks LMP. LRFP asserts the same (Dkt. No. 69-2). The most common method of second

trimester abortion is a method with instrumentation called standard D&E. This involves two steps:

dilating the cervix, and then evacuating the uterus with instruments such as forceps. There are

several ways to dilate the cervix (Dkt. No. 4, ¶ 17; Dkt. No. 5, ¶ 13).

       Typically, during the early weeks of the second trimester of pregnancy, a doctor performing

standard D&E uses a combination of medications that open the cervix and manual dilators; then,

the same day, the doctor uses forceps to remove the fetus and other contents of the uterus. Because

the fetus is larger than the opening of the cervix, the fetal tissue generally comes apart as the

physician removes it through the cervix. The reason that the cervical opening is smaller than the

fetal parts is that, in general, the doctor dilates only enough to allow the safe passage of instruments

and fetal tissue through the cervix (Dkt. No. 4, ¶ 17-18; Dkt. No. 5, ¶ 14). In Arkansas and

elsewhere, standard D&E typically is a one-day procedure from 14.0 to 17.6 weeks LMP (Dkt.

No. 5, ¶ 15; Dkt. No. 6, ¶ 17). Due to Arkansas’s state mandated counseling laws, this means that

generally a woman would be required to make two trips to the clinic for abortion care from 14.0

to 17.6 weeks LMP.

       Later in the second trimester, larger instruments require wider cervical dilation. Although

some physicians continue to provide standard D&E as a one-day procedure, starting at 18.0 to 20.0

weeks LMP, it is typical for doctors to add overnight osmotic dilation to the standard D&E

protocol. In Arkansas, the standard D&E protocol changes in two ways starting at 18.0 weeks

LMP for almost all patients (Dkt. No. 5, ¶ 20). First, in Arkansas, a woman at 18.0 weeks LMP

receives overnight dilation. This means that the abortion procedure takes two days, rather than

one (Dkt. No. 5, ¶ 20). Second, in Arkansas, at the time a woman at 18.0 weeks LMP has placed



                                                  41
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 42 of 146




in her cervix the osmotic dilators, which is the day before the intended evacuation, the woman also

receives an injection of digoxin through the vaginal wall. That injection of digoxin is into the fetus

or, if not, into the amniotic fluid. With either method of injection, the digoxin may not work

effectively (Dkt. No. 5, ¶ 20). The next day, in women 18.0 weeks or later LMP, if the digoxin

has not caused fetal demise, Dr. Hopkins currently will take steps with his forceps, such as

compressing fetal parts, to ensure fetal demise and to establish compliance with existing laws (Dkt.

No. 5, ¶ 21).

       Osmotic dilators are thin sticks of material that swell when they absorb moisture; when

placed in a woman’s cervix, they absorb moisture from the woman’s body, expand slowly, and

slowly dilate the cervix. Once dilation is sufficient, typically the next day, the doctor proceeds as

in earlier standard D&Es, removing the fetus, generally in pieces because it is larger than the

cervical opening (Dkt. No. 4, ¶ 17; Dkt. No. 5, ¶ 16). For patients of LRFP, they are required to

spend that overnight within 30 minutes of the clinic so that the doctor is available in the rare

instance in which a patient has any problem (Dkt. No. 6, ¶ 18).

       Given the requirements of Arkansas law regarding mandated state counseling, for patients

receiving abortion care at 18.0 to 21.6 weeks LMP, the law requires at least three trips to the clinic

(Dkt. No. 6, ¶ 7). Starting at 18.0 to 22.0 weeks LMP, some physicians, including Dr. Hopkins,

undertake an additional procedure to try to cause fetal demise before the evacuation phase of a

D&E for most patients, meaning those for whom it is not contraindicated (Dkt. No. 5, ¶ 18).

       Through the second trimester, standard D&E is a safe way to provide abortion in an

outpatient setting, such as a family planning clinic (Dkt. No. 5, ¶ 17). The standard D&E procedure

has a long-established safety record in this county, with major complications occurring in less than

1% of standard D&E procedures (Dkt. No. 4, ¶ 19).



                                                 42
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 43 of 146




                       1.     Likelihood Of Success On The Merits

       To determine whether Dr. Hopkins and LRFP are likely to succeed on their challenge to

the D&E Mandate, this Court applies the undue burden standard. June Medical Services, 140 S.

Ct. 2103 (plurality opinion); Whole Woman’s Health, 136 S. Ct. at 2309; Casey, 505 U.S. at 877

(plurality opinion).

                              a.      Applicable Law

       Federal constitutional protection of reproductive rights is based on the liberty interest

derived from the due process clause of the Fourteenth Amendment. Casey, 505 U.S. at 846

(majority opinion). Dr. Hopkins and LRFP challenge the D&E Mandate on this basis.

       Dr. Hopkins and LRFP argue that, as a matter of Supreme Court precedent, defendants

“cannot criminalize the performance of the most common method of abortion (and indeed the only

method in Arkansas) in the second-trimester, pre-viability stage of pregnancy. See Stenberg v.

Carhart, 530 U.S. 914, 945-46 (2000); accord Gonzales, 550 U.S. at 150; Danforth, 428 U.S. at

77-79.” (Dkt. No. 32, at 28). Dr. Hopkins and LRFP further assert that, “[t]his is exactly what the

D&E Ban does, and it is unconstitutional. . . Decades of settled law holds that it is per se

unconstitutional for the State to criminalize ‘the . . . dominant second-trimester abortion method.’

Gonzales, 550 U.S. at 165; see also id. at 150-54; Danforth, 428 U.S. at 77-79.” (Dkt. No. 32, at

28). The Court acknowledges this argument but concludes that, given the circumstances before it

in this matter, an undue burden analysis of the D&E Mandate is warranted.

       Whole Woman’s Health directs lower courts to “review legislative ‘factfinding’ under a

deferential standard,” but not to “‘place dispositive weight’ on those ‘findings’ ” because courts

“retai[n] an independent constitutional duty to review factual findings where constitutional rights

are at stake.” 136 S. Ct. at 2310 (quoting Gonzales, 550 U.S. 124, 165 (2007) (noting that courts



                                                43
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 44 of 146




afford legislatures discretion in areas of medical and scientific uncertainty)). If evidence presented

to the court contradicts legislative findings, “uncritical deference. . . is inappropriate.” Whole

Woman’s Health, 136 S. Ct. at 2310 (quoting Gonzales, 550 U.S. at 165). Moreover, when, as

here with respect to the D&E Mandate, the relevant statutes do not set forth legislative findings,

courts should give “significant weight to evidence in the judicial record,” including “expert

evidence, presented in stipulations, depositions, and testimony.” Whole Woman’s Health, 136 S.

Ct. at 2310; see also Whole Woman's Health All. v. Hill, 937 F.3d 864, 876 (7th Cir. 2019), cert.

denied, 2020 WL 3578684, — U.S. — (U.S. July 2, 2020) (“The [Whole Woman’s Health] Court

stated that the undue-burden inquiry requires a holistic, rigorous, and independent judicial

examination of the facts of a case to determine whether the burdens are undue in light of the

benefits the state is permitted to pursue.”). The plurality opinion in June Medical reaffirmed these

principles. 140 S. Ct. at 2120, 2020 WL 3492640, at *10 (plurality opinion).

       Generally, the state has the burden of demonstrating a link between the legislation it enacts

and what it contends are the state’s interests. See Akron v. Akron Center for Reproductive Health,

Inc., 462 U.S. 416, 430 (1983), overruled on other grounds by Casey, 505 U.S. 833 (describing

the burden as that of the state). As a part of the Court’s inquiry, the Court may take into account

the degree to which the restriction is over-inclusive or under-inclusive, see, e.g., Whole Woman’s

Health, 136 S. Ct. at 2315 (discussing over- and under-inclusive scope of the provision), and the

existence of alternative, less burdensome means to achieve the state’s goal, including whether the

law more effectively advances the state’s interest compared to prior law, see, e.g., Whole Woman’s

Health, 136 S. Ct. at 2311 (noting that prior state law was sufficient to serve asserted interest); Id.

at 2314 (“The record contains nothing to suggest that [the challenged provisions] would be more

effective than pre-existing [state] law at deterring wrongdoers. . . from criminal behavior.”).



                                                  44
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 45 of 146




       The benefits of a law are measured against the state’s legitimate interests in this field. First,

“[a]s with any medical procedure, the State may enact regulations to further the health and safety

of a woman seeking an abortion.” Casey, 505 U.S. at 878 (joint op.). Second, the state has a

legitimate interest in preserving a life that may one day become a human being. Id. To promote

that interest, the state may enact measures to ensure the woman’s choice is philosophically and

socially informed and to communicate its preference (if it has one) that the woman carry her

pregnancy to term. Id. at 872 (joint op.). Such measures “must be calculated to inform the

woman’s free choice, not hinder it[,]” and even if so calculated may not present a substantial

obstacle to its exercise. Id. at 877 (joint op.). Third, the state may choose to further the same

interest by enacting measures “‘protecting the integrity and ethics of the medical profession’. . . in

order to promote respect for life,” Gonzales, 550 U.S. 124, 158 (quoting Washington v.

Glucksberg, 521 U.S. 702, 731 (1997)), but such measures equally may not impose undue burdens.

Id.

       The burdens of a law are measured by their impacts on women for whom they pose a

relevant restriction on the choice to seek a previability abortion. Whole Woman’s Health, 136 S.

Ct. at 2313; Casey, 505 U.S. at 895 (maj. op.). “The proper focus of constitutional inquiry is the

group for whom the law is a restriction, not the group for whom the law is irrelevant.” Casey, 505

U.S. at 895. If the impacts amount to a substantial obstacle to the abortion decision for a “large

fraction” of that group, the burdens imposed are undue. Whole Woman’s Health, 136 S. Ct. at

2313; Casey, 505 U.S. at 895. In June Medical, the Court rejected an argument that an undue

burden would arise only if it affected every woman seeking an abortion and reaffirmed that the

“large fraction” standard set forth in Whole Woman’s Health governs. June Med. Servs., 140 S.

Ct. at 2132-33, 2020 WL 3492640, at *21 (plurality opinion).



                                                  45
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 46 of 146




       This Court determines that a restriction can impose an undue burden even if it does not

entirely prevent women from obtaining an abortion of any kind. In Stenberg v. Carhart, 530 U.S.

914 (2000), the plaintiff sought to invalidate a Nebraska law that banned certain “partial-birth

abortion[s]” in part because, even though other methods of abortion would remain available,

significant medical authority supported the proposition that in some circumstances, the abortion

procedure to be banned was the safest procedure. Id. at 931-932, 936-37. In finding that the law

was unconstitutional without an exception for when the procedure is necessary to protect the health

of the mother, the Supreme Court stated that “a State cannot subject women’s health to significant

risks. . . where state regulations force women to use riskier methods of abortion” because “a risk

to a women’s health is the same whether it happens to arise from regulating a particular method of

abortion, or from barring abortion entirely.” Id. at 931, 938.

       Dr. Hopkins and LRFP, who challenge the laws, retain the ultimate burden of proving their

unconstitutionality. Mazurek, 520 U.S. at 972 (reversing appellate court for enjoining abortion

restriction where plaintiffs had not proven that the requirement imposed an undue burden); Casey,

505 U.S. at 884 (affirming provision where “there is no evidence on this record” that the restriction

would amount to an undue burden).

       For Dr. Hopkins and LRFP’s challenges based on alleged violations of the Due Process

Clause, the Court will begin its analysis of the merits by examining each provision and the asserted

state justification for each provision. The Court will then examine the alleged undue burden of

the provision, and the Court will make findings of fact regarding the fraction of women, if any, for

whom the D&E Mandate imposes an undue burden.




                                                 46
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 47 of 146




                               b.      Analysis Of The D&E Mandate

                                       1.      State’s Interests

       No legislative findings accompany the D&E Mandate. The Court does not have an

explanation from the legislature of the purpose of the law. Defendants argue that the law advances

the interests of regulating medical ethics and promoting respect for the life of an unborn child (Dkt.

No. 22, at 20).6 The Court assumes the legitimacy of these interests. Whole Woman’s Health, 136

S. Ct. at 2310 (assuming that the State had legitimate state interests where the statute did not

contain any legislative findings).

                                      2.       Burdens Imposed On Women

       Dr. Hopkins and LRFP argue that, although the D&E Mandate does not use recognized

medical terminology, it bans standard D&E because it criminalizes the use of surgical instruments

to cause disarticulation or, in the D&E Mandate’s terms, “dismemberment” of a “living” fetus.

Ark. Code Ann. § 20-16-1802(3) (2017). Dr. Hopkins and LRFP assert that the law would force

Arkansas women seeking pre-viability abortions to undergo medically unnecessary procedures and

subject women to increased health risks. Dr. Hopkins and LRFP also assert that, if the D&E

Mandate goes into effect, standard D&E abortions essentially will become unavailable in the State

of Arkansas starting at 14.0 weeks LMP due to ethical and legal concerns regarding compliance

with the law. There is factual support in the record for this assertion.

       They maintain that the D&E Mandate “would constitute a significant step backward. . . .”

(Dkt. No. 3, at 6). Standard D&E was a significant advance over earlier methods of second




       6
          Defendants do not argue that the D&E Mandate is designed to avoid fetal pain. Based
on record evidence submitted by defendants, according to at least one study defendants submitted,
fetal pain is not a biological possibility until 29 weeks, well beyond the range of standard D&E
procedures (Dkt. No. 23-6, at 3).
                                                 47
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 48 of 146




trimester abortion (Dkt. No. 4, ¶ 19). See also City of Akron, 462 U.S. at 435-36, overruled in part

on other grounds by Casey, 505 U.S. 833 (“Since [Roe v. Wade was decided], the safety of second

trimester abortions has increased dramatically. The principal reason is that the D&E procedure is

now widely and successfully used. . . .”) (footnotes omitted).

       Starting in the early second trimester, standard D&E is the only procedure that can be

performed on an outpatient, ambulatory basis (Dkt. No. 4, ¶ 14; Dkt. No. 5, ¶ 17). See also City

of Akron, 462 U.S. at 436. This significantly reduces the expense of a second trimester abortion

(Dkt. No. 4, ¶ 14).

       The alternative to standard D&E is an induction procedure, in which physicians use

medication to induce labor and delivery of a non-viable fetus (Dkt. No. 4, ¶ 14). Induction must

be performed at a facility such as a hospital, not in an outpatient setting, and the patient may be

kept for an extended stay because an induction may take 5 hours to 3 days to complete, not the 10

to 15 minutes it takes to complete a standard D&E (Dkt. No. 4, ¶ 14; Dkt. No. 5, ¶ 12). Induction

requires a woman to go through labor, which is painful, psychologically challenging for some

women, and medically contraindicated for some women (Dkt. No. 4, ¶ 14, Dkt. No. 5, ¶ 12).

       If the D&E Mandate were to be enforced, Dr. Hopkins asserts that he would stop

performing abortions at approximately 14.0 weeks LMP because, after that point, he would not

know whether he would be able to ensure fetal demise before taking actions banned under the

D&E Mandate (Dkt. No. 3, at 7; Dkt. No. 5, ¶¶ 23, 26). LRFP states the same (Dkt. No. 69-2).

Under the D&E Mandate, the only D&E that would be legal is one in which a physician

successfully induces fetal demise through an additional procedure prior to starting the evacuation

phase of D&E (Dkt. No. 3, at 7). Dr. Hopkins claims that, because it is not feasible or safe for him

to induce fetal demise through an additional procedure in every patient prior to starting the



                                                48
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 49 of 146




evacuation phase of D&E, he would not start any D&E because he may not be able to complete

the procedure without violating the D&E Mandate (Dkt. No. 3, at 7).

       Defendants respond that fetal demise can be achieved before standard D&E with one of

three procedures:     digoxin injections, potassium chloride injections, and umbilical cord

transection.7 The Court’s determination whether the D&E Mandate imposes substantial obstacles

to abortion access depends on the feasibility of defendants’ proposed fetal demise methods. For

the following reasons, the Court rejects each of defendants’ proposed fetal demise methods.

       To the extent defendants contend that this Court is barred from evaluating the medical

evidence concerning both the feasibility and safety of defendants’ proposed fetal demise methods,

the Court rejects this argument (Dkt. No. 23, at 45-46). Defendants contend that medical

disagreement or uncertainty over the impact of the D&E Mandate is for resolution by the

legislature alone (Id.). The Court disagrees. As an initial matter, there are no legislative findings

of fact to which this Court could defer. Further, the Court is unconvinced at this stage, based on

the record evidence now before it, that defendants’ evidence creates a medical disagreement or

uncertainty. Even if it does, as the Supreme Court acknowledged in Casey, “[i]t is conventional

constitutional doctrine that where reasonable people disagree the government can adopt one

position or the other. . . . That theorem, however, assumes a state of affairs in which the choice

does not intrude upon a protected liberty.” 505 U.S. at 851. There is a protected liberty interest

at stake here. This Court considers the medical evidence in the record surrounding the safety of

the D&E Mandate’s safety and determines that it presents impermissible, unduly burdensome risks

and substantial obstacles to those seeking an abortion and a D&E prior to viability.



       7
          Defendants suggest, without evidentiary support in the record, that physicians may rely
on suction to cause fetal demise so as to avoid liability in the second trimester (Dkt. No. 23, at 31).
The Court rejects that assertion based on record evidence (Dkt. No. 32-1, ¶ 5).
                                                  49
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 50 of 146




                                              a.        Digoxin Injection

       When examining digoxin injections, it is important to distinguish between injections before

18.0 weeks LMP and those after 18.0 weeks LMP, based on the record before the Court. Dr.

Hopkins asserts that there is no reasonable or accepted procedure available for a physician

providing standard D&E even to attempt fetal demise in a way that might avoid the ban before

18.0 weeks LMP (Dkt. No. 4, ¶ 36; Dkt. No. 5, ¶ 24). He maintains that all methods proposed by

defendants for inducing fetal demise before standard D&E, including digoxin injection before 18.0

weeks LMP, are virtually untested, have unknown risks and uncertain efficacy, and would be

outside the standard of care (Dkt. No. 4, ¶ 26; Dkt. No. 5, ¶¶ 25-26). Any attempts to cause fetal

demise prior to 18.0 weeks LMP would mean experimentation and imposing risks with no medical

benefit, according to Dr. Hopkins (Dkt. No. 3, at 8).

       Starting at 18.0 weeks LMP, during the latter part of the second trimester, a majority of

physicians who attempt to induce fetal demise, including Dr. Hopkins and other physicians at

LRFP, do so by injecting digoxin either transabdominally or transvaginally (Dkt. No. 4, ¶ 21; Dkt.

No. 5, ¶ 25). Usually, physicians using these injections, including Dr. Hopkins, do so to comply

with the federal “partial birth abortion ban” and similar state laws (Dkt. No. 4, ¶ 23; Dkt. No. 5, ¶

19). See 18 U.S.C. 1531; Ark. Code Ann. 20-16-1203 (2009). Doing so confers no medical benefit

for the woman, as the American College of Obstetricians and Gynecologists (“ACOG”) has stated:

“‘No evidence currently supports the use of induced fetal demise to increase the safety of second

trimester medical or surgical abortion.’” (Dkt. No. 4, ¶ 22)(quoting Am. Coll. of Obstetricians &

Gynecologists, Practice Bulletin Number 135: Second Trimester Abortion, 121(6) Obstetrics &

Gynecology 1394, 1396, 1406 (2013)).




                                                   50
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 51 of 146




       Dr. Hopkins maintains that this practice does not save the D&E Mandate even for those

patients post-18.0 weeks LMP. First, he maintains digoxin injections are not possible for every

patient due to anatomical characteristics which may contraindicate these injections (Dkt. No. 3, at

9). Second, in some cases, digoxin fails to cause fetal demise, and Dr. Hopkins or any other

physician cannot know before starting a procedure the patients in whom it will fail (Dkt. No. 4, ¶

28; Dkt. No. 5, ¶ 25c). Dr. Hopkins maintains the proper course when digoxin fails is to complete

the abortion without additional delay (Dkt. No. 4, ¶ 29; Dkt. No. 5, ¶ 25d).

       If digoxin does not result in fetal demise after 24 hours, the D&E Mandate could be read

to compel a physician to attempt a second injection of digoxin, which is untested and contrary to

the standard of care (Dkt. No. 4, ¶ 29; Dkt. No. 5, ¶ 25b). According to Dr. Hopkins, administering

a second dose of digoxin and waiting an undetermined amount of time for fetal demise, rather than

completing the abortion, would put a patient who is already dilated and whose uterus may have

already started to contract at risk of infection or delivery outside the clinic (Dkt. No. 4, ¶ 29; Dkt.

No. 5, ¶ 25b).

       Dr. Hopkins would not feel comfortable asserting that those risks, while real and

unacceptable, rise to the very high level of the D&E Mandate’s narrow exception, limited to

circumstances “necessary to avert either. . . death. . . or the serious risk of substantial and

irreversible physical impairment of a majority of bodily function.” Ark. Code Ann. §§ 20-16-

1802(6)(A) - 1803(a). He forms this opinion based on his experience (Dkt. No. 5, ¶ 25f).

       In sum, Dr. Hopkins maintains that he would end standard D&E practice if the D&E

Mandate takes effect because, although he is a highly trained and experienced obstetrician-

gynecologist, and can attempt digoxin injections to try to cause fetal demise in most patients

beginning at 18.0 weeks LMP, he will not experiment on patients by attempting injections earlier



                                                  51
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 52 of 146




than 18.0 weeks LMP, will not do injections when medically contraindicated, will not do a second

injection if the first one fails, and will not start a procedure when he does not know whether he

will be able to finish it without violating the ban (Dkt. No. 5, ¶ 24). This would end standard D&E

practice starting at 14.0 weeks LMP, which represents 100% of abortion care during that period

reported in Arkansas in 2015 (Dkt. No. 4, ¶ 38; Dkt. No. 5, ¶ 23).

       The Court concludes that digoxin injections are not a feasible method of causing fetal

demise before a standard D&E. Digoxin injections are experimental for women before 18.0 weeks

LMP, and most second trimester abortions in Arkansas are performed before 18.0 weeks LMP.

There is no record evidence of any physician attempting digoxin injections earlier than 18.0 weeks

LMP (Dkt. No. 4, ¶ 25). There are virtually no reported studies, and no studies of record, on using

digoxin in the first weeks of the second trimester, when most second trimester abortions are

performed (Dkt. No. 4, ¶ 26; Dkt. No. 32-3, at 39-40). Requiring digoxin injections for every

patient starting at 14.0 weeks LMP would be requiring a physician to experiment on his patient,

without any way to know or counsel her on the effectiveness or safety of the experiment (Dkt. No.

32-1, ¶ 9; Dkt. No. 5, ¶ 24).

       Of the physicians who undertake an additional procedure after 18.0 to 22.0 weeks LMP,

the vast majority of physicians inject the drug digoxin into the fetus if possible or, if not, then into

the amniotic fluid. Injecting digoxin into the amniotic fluid is technically easier, but it is less

effective (Dkt. No. 4, ¶ 21; Dkt. No. 5, ¶ 18). The injections may be through the woman’s abdomen

or vaginal wall. These injections generally use an 18- to 22-gauge spinal needle, passed under

ultrasound guidance, through the patient’s abdomen, vaginal wall, or vagina and cervix, and then

either into the amniotic fluid or the fetus (Dkt. No. 4, ¶ 21, 25; Dkt. No. 5, ¶ 18).




                                                  52
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 53 of 146




        There are some women for whom an injection of digoxin may be difficult or impossible.

For example, woman may be very obese; may have anatomical variations of the uterine and vaginal

anatomy, such as fibroids or a long cervix; and may have fetal positioning that creates issues.

These injections also can be dangerous for women with cardiac conditions such as arrhythmias

(Dkt. No. 4, ¶ 27). Even for women who tolerate injections, digoxin will not cause fetal demise

in 5% to 10% of all cases in which it is used (Dkt. No. 4, ¶ 28).

        The failure rate is higher for intramniotic injections. Intramniotic injections are associated

with higher complication rates than intrafetal injection (Dkt. No. 4, ¶ 25). Intrafetal injections are

more difficult to perform and may be impossible to perform due to fetal position, uterine anatomy

and other factors, especially the size of the fetus. The smaller the fetus, the more difficult intrafetal

injection will be (Dkt. No. 4, ¶ 28).

        Digoxin works very slowly. Doctors allow 24 hours after the injection for it to work. Even

then, it does not always cause fetal demise (Dkt. No. 5, ¶ 18). There is record evidence that the

transabdominal injection can be painful and emotionally difficult for the patient. The injection

poses risks, including infection, which can threaten the patient’s health and future fertility, and

accidental absorption of the drug into the patient’s circulation, which can result in toxicity and

changes to the patient’s EKG (Dkt. No. 4, ¶ 25).

        Like all medical procedures, the digoxin injection creates risks for the patient. Doctors

who use digoxin believe that practical concerns justify using it. The record evidence is that the

main benefit of using digoxin is to establish compliance with the federal “partial-birth abortion

ban” or similar state laws (Dkt. No. 4, ¶ 23; Dkt. No. 5, ¶ 19). The federal “partial-birth abortion

ban” has an intent requirement (Dkt. No. 4, ¶ 23).




                                                   53
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 54 of 146




        Based on the record before the Court there are no reported studies of record on using a

second injection of digoxin, or multiple, sequential injections of digoxin, after the first dose fails

to bring about fetal demise (Dkt. No. 4, ¶ 29). Using a second injection of digoxin would, at a

minimum, delay the abortion procedure, require the patient to make another trip to the clinic, and

increase the risk of uterine infection, extramural delivery, or digoxin toxicity (Dkt. No. 4, ¶ 29).

        Utilizing a digoxin injection to induce fetal-demise would impose additional logistical

obstacles to abortion access. Women undergoing digoxin injections would be required to make an

additional trip to the clinic 24 hours prior to their D&E procedure appointment. See Whole

Woman’s Health, 126 S. Ct. at 1213 (external factors that affect women’s ability to access abortion

care – such as increased driving distance—should be considered as an additional burden when

conducting the undue burden analysis). If digoxin injections were used to induce fetal demise, a

woman seeking an abortion would have to meet with a physician at least three times over a

minimum of four days for a 10 to 15 minute procedure. First, she would have to receive the

counseling mandated by Arkansas law. Second, she would have to return for the digoxin injection.

Third, she would have to return after 24 hours for the physician to determine whether fetal demise

was achieved. If fetal demise was achieved, the D&E could proceed. However, in 5% to 10% of

cases, the first digoxin injection will fail. As a result, additional visits could be required.

        The burden of having to make multiple trips for the procedure is especially pronounced for

low-income women. The procedure would become time and cost-prohibitive for some women.

Faced with this financial and logistical burden, some low-income women may delay obtaining an

abortion or not have an abortion at all. Many patients of LRFP are low-income. Approximately

30 to 40% of patients obtain financial assistance to pay for their abortion care (Dkt. No. 6, ¶ 5).

Many patients of LRFP struggle in their lives and in their efforts to access the medical care they



                                                  54
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 55 of 146




need (Dkt. No. 6, ¶ 5). The time and effort it takes to make the necessary plans to access medical

care cause anxiety and stress and cause financial pressure for women seeking care at LRFP.

Women must arrange for time off work on multiple days, which can be very difficult given that

many are in low-wage jobs and feel that they cannot explain to an employer the reason they need

to take time off. For women who already have children, these women must arrange and often pay

for childcare. These women also must arrange and pay for transportation. In some cases, these

women also have to arrange and pay for a place to stay for multiple nights (Dkt. No. 6, ¶ 8).

       Due to the unreliability of the procedure, unknown risks for women before 18.0 weeks

LMP, unknown risks associated with injection of a second dose of digoxin if the first fails,

increased risks of complications, increased travel burden, and pain and invasiveness of the

procedure, the Court concludes on the record evidence before it that a digoxin injection is not a

feasible method of inducing fetal demise before standard D&E in Arkansas.

                                              b.        Potassium Chloride Injection

       Another substance, potassium chloride (KCl), will cause fetal demise if injected directly

into the fetal heart, which is extremely small (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22). The record

evidence is, and there is no credible dispute, that the procedure of injecting potassium chloride is

very rare, as it carries much more severe risks for the woman, including death if the doctor places

the solution in the wrong place (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22; Dkt. No. 32-2, ¶ 3; Dkt. No.

32-3, at 7, 36-37).

       The procedure requires extensive training generally available only to sub-specialists in

high-risk obstetrics, known as maternal-fetal medicine (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22; Dkt.

No. 32-2, ¶ 3; Dkt. No. 32-3, at 7 , 36-37). Dr. Hopkins and the other doctors with whom he

practices at LRFP, like the vast majority of obstetrician-gynecologists, do not have this specialized



                                                   55
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 56 of 146




training (Dkt. No. 4, ¶ 31; Dkt. No. 5, ¶ 22). Contrary to defendants’ suggestion, the Court is

unaware of any authority, including in Gonzales, that requires Dr. Hopkins to undertake years of

training in the subspecialty of maternal fetal medicine to perform abortions (Dkt. No. 23, at 43

(citing Gonzales, 550 U.S. at 163)).

       Further, injecting potassium chloride is usually done in a hospital, not a clinical, setting.

The procedure requires an advanced ultrasound machine that is typically available only in a

hospital setting and too expensive for most clinics to afford (Dkt. No. 4, ¶ 31; Dkt. No. 32-2, ¶ 3;

Dkt. No. 32-3, 7, 36-37). Defendants cite no legal or record support for their argument that Dr.

Hopkins or LRFP can be required to obtain, or could obtain, such equipment without unduly

burdening women who seek abortion (Dkt. No. 23, at 43). See Whole Woman’s Health, 136 S. Ct.

at 2318 (examining, in the undue burden context, the costs a current abortion facility would have

to incur to meet the regulation’s requirements). The cost also would be prohibitive for women

who seek abortion. See Causeway Med. Suite v. Foster, 43 F.Supp.2d 604, 612-13 (E.D. La. 1999)

(a ban on “surgical abortion” unless “fetal demise is first induced” imposes an undue burden

because it “may force women seeking abortions to accept riskier or costlier abortion procedures.”).

Further, defendants cite no legal or record support for their suggestion that over 600 patients

seeking a standard D&E each year in Arkansas could go to an Arkansas hospital for a potassium

chloride injection to terminate their second-trimester pregnancies, equating roughly to 12 patients

per week (Dkt. No. 23, at 43).

       There also are some women for whom injecting potassium chloride is not medically

appropriate (Dkt. No. 4, ¶ 31). Obesity, fetal and uterine positioning, and presence of uterine

fibroids may complicate or prevent the administration of these injections.




                                                56
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 57 of 146




       The Court concludes that potassium chloride injections are not a feasible method of

inducing fetal demise before standard D&E procedures. Injecting potassium chloride takes

specialized training, and Dr. Hopkins lacks that specialized training. The only subspecialists who

are trained to perform the injections are maternal-fetal medicine fellows who go through highly

supervised training to specialize in high-risk pregnancies. Further, Dr. Hopkins and LRFP lack

the costly equipment necessary to perform the procedure on an outpatient basis.

       Potassium chloride injections are an unnecessary and potentially harmful medical

procedure with no counterbalancing medical benefit for the patient, based on the record before the

Court. It is a technically challenging procedure that carries serious health risks. For all of these

reasons, on the record before it, the Court determines potassium chloride injections are an

unavailable method for fetal demise for women seeking a standard D&E abortion in the state of

Arkansas.

                                               c.        Umbilical Cord Transection8

       Umbilical cord transection involves the physician rupturing the membranes, inserting a

suction tube or other instrument such as forceps into the uterus, and grasping the cord, if possible,

to divide it with gentle traction, which will cause demise over the course of up to 10 minutes (Dkt.

No. 4, ¶ 32). The success and ease of this procedure depends on placement of the umbilical cord.

If the umbilical cord is blocked by the fetus, it would be very difficult and very risky to attempt to

reach it (Dkt. No. 4, ¶ 33).




       8
          Defendants’ expert, Dr. Biggio, has less practical experience and significantly less
expertise than Dr. Hopkins’s experts. Specifically, Dr. Biggio’s testimony on cord transection
“was largely theoretical and not based on experience.” W. Ala. Women’s Ctr., 217 F.Supp.3d at
1339 n.24.


                                                    57
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 58 of 146




       The record evidence is that umbilical cord transection is not widely practiced or researched

(Dkt. No. 4, ¶ 32). There has been only one scientific study on the use of cord transection to cause

fetal demise; the physicians relied upon by the parties agree on this (Dkt. No. 32-1, ¶ 11; Dkt. No.

32-3, at 42). The one scientific study on the use of cord transection has limitations and does not

support any conclusion about the safety of the procedure (Dkt. No. 32-1, ¶¶ 12-13).

       Attempting umbilical cord transection before 16.0 weeks LMP is completely unstudied,

and like injections, these procedures are more difficult to perform the earlier in pregnancy a woman

seeks care. Successfully identifying and transecting the cord at early gestations would take

additional time and likely multiple passes with forceps (Dkt. No. 32-1, ¶¶ 14-15).

       Further, this procedure exposes the woman to an increased risk of uterine perforation,

cervical injury, and bleeding, while it unnecessarily prolongs the D&E procedure (Dkt. No. 4, ¶¶

32-34). The record evidence is that the longer a D&E takes and the more instruments passes into

the woman’s uterus occur, the higher the risks of uterine perforation and other complications;

physicians relied upon by both sides agree on this (Dkt. No. 4, ¶¶ 32-34; Dkt. No. 5, ¶ 25d; Dkt.

No. 32-1, ¶¶ 13, 15; Dkt. No. 23-15, ¶ 8; Dkt. No. 32-3, at 40-41; Dkt. No. 25-4, ¶ 6).

       There are some women for whom umbilical cord transection is not medically appropriate;

physicians relied upon by both sides agree on this (Dkt. No. 4, ¶ 32; Dkt. No. 23-15, ¶ 12).

       In seeking to grasp the umbilical cord, physicians will often have no way to avoid grasping

fetal tissue instead of, or in addition to, the cord. Doing so would violate the D&E Mandate,

according to Dr. Hopkins, and umbilical cord transection provides no way to circumvent the D&E

Mandate (Dkt. No. 4, ¶ 35; Dkt. No. 5, ¶¶ 25d-25e).

       Dr. Nichols, an expert upon whom Dr. Hopkins relies, does not perform umbilical cord

transection (Dkt. No. 4, ¶¶ 32-35; Dkt. No. 32-1, ¶¶ 11-15). No physician to which either party



                                                58
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 59 of 146




cites would require cord transection in their respective practices (Dkt. No. 4, ¶ 34; Dkt. No. 5, ¶

25d; Dkt. No. 32-3, at 40).

       This essentially is an experimental procedure that provides no medical benefits to the

woman, based on the record evidence. The Court concludes that because this procedure is difficult,

because this procedure has the potential for serious harm, and due to the lack of sufficient research

on the procedure, umbilical cord transection is an unavailable method for fetal demise for women

seeking a standard D&E abortion in the state of Arkansas on the record before the Court.

       For all three of these methods – digoxin, potassium chloride injections, and umbilical cord

transection – no evidence currently supports the use of induced fetal demise to increase the safety

of second-trimester medical or surgical abortion. This is consistent with the medical literature

(Dkt. No. 4, ¶ 22; Am. Coll. of Obstetricians & Gynecologists, Practice Bulletin Number 135:

Second Trimester Abortion, 121(6) Obstetrics & Gynecology 1394, 1396, 1406 (2013)).

                                       3.      Undue Burden

       In its prior Order, this Court applied the then-controlling standard of Whole Woman’s

Health, in which the Supreme Court clarified that the undue burden analysis “requires that courts

consider the burdens a law imposes on abortion access together with the benefits those laws

confer.” 136 S. Ct. at 2309. The Supreme Court has determined that, to prevail, a plaintiff bringing

a facial challenge must demonstrate that “in a large fraction of cases in which [the law] is relevant,

it will operate as a substantial obstacle to a woman’s choice to undergo an abortion.” Casey, 505

U.S. at 895. The Court assumes the State of Arkansas’s interests are legitimate. The State of

Arkansas maintains that its interests are sufficiently strong to justify the burdens the D&E Mandate

would impose because, even with the Mandate, women would retain the ability to terminate

pregnancy at or after 14.0 weeks LMP.



                                                 59
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 60 of 146




       Defendants’ argument is premised on it being feasible for Dr. Hopkins and other Arkansas

abortion providers to utilize one of the three fetal-demise methods examined above: digoxin

injection, potassium chloride injection, or umbilical cord transection. For the reasons discussed

above, the Court concludes that on the current record these proposed methods are not feasible for

inducing fetal demise before the standard D&E procedure Dr. Hopkins and other Arkansas

abortion providers perform. Danforth, 428 U.S. at 79 (striking down an abortion method ban

where the alternatives proposed by the state were largely experimental and unavailable to women

in the state). Therefore, the Court concludes the D&E Mandate does not “confer[ ] benefits

sufficient to justify the burdens upon access that [it] imposes.” Whole Woman’s Health, 136 S.

Ct. at 2299.

       In its prior decision this Court also stated:

       [W]hether this Court weighs the asserted state interests against the effects of the
       provisions or examines only the effects of the provisions, Dr. Hopkins has carried
       his burden of demonstrating at this stage of the litigation that he is likely to prevail
       on the merits and to establish that the challenged D&E Mandate creates an undue
       burden for a large fraction of women for whom the D&E Mandate is an actual rather
       than an irrelevant restriction. The record includes sufficient evidence from which
       Dr. Hopkins satisfies his burden to present evidence of causation that the Mandate’s
       requirements will lead to this effect. See Whole Woman’s Health, 136 S. Ct. at
       2313.

(Dkt. No. 35, at 56). In other words, the Court also concludes that the D&E Mandate creates a

substantial obstacle based solely on consideration of burdens, not weighing benefits and burdens.

June Medical Services, 140 S. Ct. 2103 (plurality opinion); Whole Woman’s Health, 136 S. Ct. at

2309; Casey, 505 U.S. at 877 (plurality opinion).

       Previously, this Court determined that “[t]he undue burden analysis requires this Court to

‘consider the burdens a law imposes on abortion access together with the benefits those laws

confer.’” Whole Woman’s Health, 136 S. Ct. at 2309. Based on the Court’s findings, the Court



                                                  60
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 61 of 146




determined that, under the Whole Woman’s Health analysis, the D&E Mandate as challenged has

the effect of placing a substantial obstacle in the path of a woman seeking an abortion of a

nonviable fetus for whom the Mandate is relevant. The Eighth Circuit remanded to this Court for

reconsideration in the light of Chief Justice Roberts’s concurring opinion in June Medical. June

Medical in the Eighth Circuit opinion is referring to June Medical Services. v. Russo, 140 S. Ct.

2013, 2020 WL 3492640 (2020)(plurality opinion). Based on the Court’s findings and its

reconsideration, the Court determines that the D&E Mandate has the effect of placing a substantial

obstacle in the path of a woman seeking an abortion of a nonviable fetus for whom the Mandate is

relevant under the June Medical analysis. Dr. Hopkins and LRFP are likely to prevail on the merits

of their claims that the D&E Mandate imposes a substantial and undue burden that is

unconstitutional.

       Further, the Court rejects defendants’ other attempts to salvage the constitutionality of the

D&E Mandate. Specifically, for the following reasons, the Court rejects defendants’ arguments

premised on a scienter requirement in the D&E Mandate and the health exception in the D&E

Mandate.

                                               a.        Scienter Requirement

       Defendants maintain that there is a scienter requirement in the D&E Mandate, relying on

language that prohibits a person from “purposely performing” a dismemberment abortion,

meaning that it is one’s “conscious object. . . to engage in conduct of that nature.” (Dkt. No. 23, at

9 n.4). Defendants essentially contend that this scienter requirement preserves access to D&E,

thereby rendering the D&E Mandate constitutional. The Court rejects this argument.

       There is record evidence that physicians use digoxin to demonstrate a lack of mens rea and

thereby avoid liability under the federal and similar state partial-birth abortion bans. See 18 U.S.C.



                                                    61
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 62 of 146




§ 1531(b)(1)(A) (prohibiting a person’s acting “deliberately and intentionally. . . for the purpose

of performing an overt act that the person knows will kill the. . . fetus.”); Ark. Code Ann. §20-16-

1202 (prohibiting a person’s acting “purposely. . . for the purpose of performing an overt act that

the person knows will kill the. . . fetus.”). From this, defendants maintain that Dr. Hopkins could

comply with the D&E Mandate by injecting women with digoxin before 18.0 weeks LMP,

regardless of the effectiveness of those injections because the injection alone would be enough to

negate the scienter requirement of the D&E Mandate.

       The Court makes no determination on whether the D&E Mandate includes the type of

scienter requirement defendants claim.9 The Court also makes no determination regarding the

scope or contours of such a requirement.10 Even if the D&E Mandate does include the scienter

requirement defendants advocate there is no record evidence that demonstrates the safety or

reliability of injecting women with digoxin earlier than 18.0 weeks LMP. In other words,

concluding that the D&E Mandate has a scienter requirement would not resolve this dispute

regarding the safety and reliability of using digoxin in D&E procedures before 18.0 weeks LMP.

It also would not resolve the safety and feasibility issues associated with potassium chloride

injections. Those disputes remain and render digoxin injections before 18.0 weeks LMP and




       9
          The Court observes and agrees with Dr. Hopkins that, at a minimum, defendants’
arguments on this point are inconsistent. Although defendants contend the injection of digoxin
would satisfy the scienter requirement even if ineffective, defendants also argue that before
proceeding with D&E the physician would have to “employ other methods for ensuring the fetal
demise including cutting the umbilical cord.” (Dkt. No. 23, at 42; Dkt. No. 32, at 38-39).
       10
           The Court observes and agrees with Dr. Hopkins that defendants later argue that the
scienter requirement protects only a physician who proceeds with D&E not realizing that an
attempted demise has failed and not detecting a continuing heartbeat (Dkt. No. 23, at 42; Dkt. No.
32, at 40-41).
                                                62
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 63 of 146




potassium chloride injections not feasible alternatives on the record evidence before the Court,

even with a scienter requirement.

        Moreover, such a scienter requirement also would not save the method of umbilical cord

transection for different reasons. Defendants maintain that the scienter requirement allows for

separation of fetal tissue if the physician is using forceps to try to grasp and transect the cord (Dkt.

No. 23, at 44-45). Dr. Hopkins convincingly argues that this ignores the fact that the experts relied

upon by both sides agree that a physician knows that in attempting to reach for the cord, he is

likely to grasp fetal tissue instead of or in addition to the cord (Dkt. No. 4, ¶ 35; Dkt. No. 5, ¶ 25e;

Dkt. No. 32-3, at 21). There is some evidence that the earlier in pregnancy a woman seeks care,

the more likely this is to happen (Dkt. No. 32-1, ¶ 15). Having this knowledge, Dr. Hopkins

maintains a physician cannot proceed to perform a D&E by umbilical transection and credibly

maintain that he did not purposely violate the D&E Mandate, given the law’s defined terms and

the inability to avoid prosecution through willful blindness. This Court, at this stage of the

proceedings, finds Dr. Hopkins arguments on this point persuasive (Dkt. No. 32, at 42-43).

                                                b.        Health Exception

        The Court rejects defendants’ argument that “women who need [a D&E] for medical

reasons” would still be able to obtain one (Dkt. No. 23, at 45). There is no record evidence to

support this assertion. Instead, the record evidence supports Dr. Hopkins’s argument that the

health exception is narrow and does not justify defendants’ assertion. Dr. Hopkins maintains that

a woman who is already dilated and for whom digoxin has failed needs an abortion “for medical

reasons” but that care is not yet “necessary to avert” her “death” or “serious risk of substantial and

irreversible” physical harm (Dkt. No. 4, ¶ 25f). The D&E Mandate, even with its health exception,

would require that a woman be denied a D&E abortion until her health condition substantially and



                                                     63
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 64 of 146




inevitably deteriorated (Dkt. No. 4, ¶ 25f). Further, as Dr. Hopkins argues, the health exception

also does not provide an exception for any woman for whom the other fetal demise methods offered

by defendants are difficult or impossible because of anatomy or medical contraindication (Dkt.

No. 32, at 42). Nothing in the record contradicts Dr. Hopkins on these points. For these reasons,

the health exception does not save the D&E Mandate at this stage of the proceeding.

                                       4.      Women Effected

        To sustain a facial challenge and grant a preliminary injunction, this Court must find that

the challenged D&E Mandate is an undue burden for a large fraction of women for whom the

provision is an actual, rather than an irrelevant, restriction. The Court makes that finding here and

rejects defendants’ argument that the D&E Mandate is not unconstitutional because it “affects only

a small fraction of abortions” (Dkt. No. 23, at 29). Dr. Hopkins maintains that the D&E Mandate

impacts all D&Es in Arkansas (Dkt. No. 4, ¶¶ 14, 16). Under the D&E Mandate, the only D&E

that would be legal is one in which a physician successfully induces fetal demise through an

additional procedure prior to starting the evacuation phase of D&E (Dkt. No. 3, at 7). Dr. Hopkins

claims that, because it is not feasible or safe to induce fetal demise through an additional procedure

in every patient prior to starting the evacuation phase of D&E, providers would not start any D&E

because they may not be able to complete the procedure without violating the D&E Mandate (Dkt.

No. 3, at 7).

        LRFP, along with Dr. Hopkins, provides care to women from throughout Arkansas and

from other states (Dkt. No. 6, ¶ 5). Dr. Hopkins is aware of no physicians, other than those with

whom he practices at LRFP, who provide second trimester abortion care (Dkt. No. 32-2, ¶ 2). In

other words, there are no other providers in Arkansas that could fill this gap in care. There is




                                                 64
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 65 of 146




record evidence to support that Dr. Hopkins and LRFP will no longer continue to provide this

abortion care if the D&E Mandate takes effect.

       The Court makes the following findings of fact with respect to the fraction of women

effected by the D&E Mandate. LRFP is the only abortion care provider for women seeking

abortion after 10.0 weeks LMP in Arkansas (Dkt. No. 5, ¶ 6; Dkt. No. 6, ¶ 2). Each year, LRFP

provides approximately 3,000 abortions, of which approximately 20% occur during the second

trimester (Dkt. No. 6, ¶ 16). Standard D&E accounts for 100% of second trimester abortions

reported in Arkansas in 2015 (Dkt. No. 5, ¶ 17). Standard D&E accounts for 95% of all second

trimester abortions nationally (Dkt. No. 4, ¶¶ 14-16; Dkt. No. 5, ¶ 17). The vast majority of

standard D&Es currently occur from 14.0 to 18.0 weeks LMP (Dkt. No. 5, ¶¶ 25-26). Of the 638

D&Es reported in Arkansas in 2015, 407 or 64% took place during these earliest weeks of the

second trimester (Dkt. No. 6, ¶ 17).

       This Court determines that, if the Court considers the D&E Mandate relevant for Arkansas

women who select standard D&E during the early weeks of the second trimester, it creates an

undue burden for a large fraction of these women. In Arkansas in 2015, 407 women had a standard

D&E from 14.0 to 18.0 weeks LMP. The D&E Mandate would unduly burden 100% of these

women because, if the D&E Mandate goes into effect, standard D&E abortions will no longer be

performed in Arkansas due to ethical and legal concerns regarding compliance with the law,

thereby rendering abortions essentially unavailable in the State of Arkansas starting at 14.0 weeks

LMP.

       This Court determines that, even if the Court considers the D&E Mandate relevant for

Arkansas women who select standard D&E throughout the second trimester, it creates an undue

burden for a large fraction of these women. In Arkansas in 2015, 638 women selected standard



                                                 65
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 66 of 146




D&E. If the D&E Mandate goes into effect, standard D&E abortions will no longer be performed

in Arkansas due to ethical and legal concerns regarding compliance with the law, thereby rendering

abortions essentially unavailable in the State of Arkansas starting at 14.0 weeks LMP. In that case,

100% or all 638 of these women will experience a substantial obstacle to abortion.11

       The Court determines that it is not appropriate to use as the denominator all Arkansas

women who obtained second trimester abortion; the D&E Mandate is only relevant for Arkansas

women who elected to have the standard D&E. Regardless, even if the Court considers the D&E

Mandate relevant for Arkansas women who select abortion throughout the second trimester, these

numbers do not change. In 2015, no Arkansas woman elected to have an induction abortion; all

Arkansas women elected to have a standard D&E. 638 women selected standard D&E. If the

D&E Mandate goes into effect, standard D&E abortions will no longer be performed in Arkansas

due to ethical and legal concerns regarding compliance with the law, thereby rendering abortions

essentially unavailable in the State of Arkansas starting at 14.0 weeks LMP. In that case, 100%

or all 638 of these women will experience a substantial obstacle to abortion.

       Many patients of LRFP are low-income. Approximately 30 to 40% of patients obtain

financial assistance to pay for their abortion care (Dkt. No. 6, ¶ 5). Many patients of LRFP struggle

in their lives and in their efforts to access the medical care they need (Dkt. No. 6, ¶ 5). The time

and effort it takes to make the necessary plans to access medical care cause anxiety and stress and

cause financial pressure for women seeking care at LRFP (Dkt. No. 6, ¶ 8). If LRFP no longer




       11
          Even if this Court were to take the position that the D&E Mandate would impact only
standard D&Es performed from 14.0 to 18.0 weeks LMP, 407 of the 638 women still would be
impacted. 64% of these 638 women would experience a substantial obstacle to abortion. The
Court notes that these figures would apply if there is a scienter requirement in the D&E Mandate;
defendants maintain that, after 18.0 weeks LMP in Arkansas, the digoxin that is administered
would be sufficient to comply with a scienter requirement in the D&E Mandate.
                                                 66
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 67 of 146




performed abortions in Arkansas after 14.0 weeks LMP, financial and logistical issues would

burden 30 to 40 % of these women, or 191 to 255, in finding any alternate care out of state. These

findings, coupled with the finding that abortions would essentially be unavailable in the State of

Arkansas starting at 14.0 weeks LMP if the D&E Mandate takes effect, bolster this Court’s

conclusion that if the D&E Mandate takes effect a large fraction of Arkansas women who select

abortion throughout the second trimester would experience a substantial obstacle to abortion.

       To the extent defendants maintain induction abortion would be an available abortion option

in Arkansas if the D&E Mandate were to take effect, the only record evidence before the Court is

that there were no induction abortions reported in Arkansas in 2015 (Dkt. No. 5, ¶ 12). Further,

an induction abortion requires a hospital or hospital-like facility; it is not performed in a second-

trimester outpatient clinic. If hospitals in Arkansas are providing any abortion care, it is in only

rare circumstances (Dkt. No. 5, ¶ 6). Induction abortion can take over 24 hours, and for some

patients, this procedure may span multiple days. This procedure entails labor, which can involve

pain requiring significant medication or anesthesia, and which may be psychologically challenging

for some women (Dkt. No. 4, ¶ 14; Dkt. No. 5, ¶ 12). Because induction involves an in-patient

stay, requiring up to three days of hospitalization, as opposed to an out-patient procedure, there is

an enormous cost difference between induction and the out-patient standard D&E procedure (Dkt.

No. 4, ¶ 14). In some women, an induction abortion fails, and the woman needs intervention in

the form of D&E for her safety. This is infrequent, but this does occur (Dkt. No. 4, ¶ 15; Dkt. No.

5, ¶ 12). In approximately 5% to 10% of induction abortions, the woman must undergo an

additional surgical procedure to remove a retained placenta. Induction abortion also can cause

uterine rupture, which is rare but can be life threatening and can be of particular concern for women

who have had multiple previous cesarean deliveries (Dkt. No. 4, ¶ 15; Dkt. No. 25-4, ¶ 8).



                                                 67
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 68 of 146




Controlling precedent does not require the Court to consider this method, but even if it did, for

these reasons, the Court rejects induction abortion as a viable alternative second trimester option

in Arkansas.

                       2.      Irreparable Harm

       Enforcement of the D&E Mandate will inflict irreparable harm on Dr. Hopkins, LRFP, and

the fraction of women for whom the Mandate is relevant as there is no adequate remedy at law. It

is well-settled that the inability to exercise a constitutional right constitutes irreparable harm. See

Planned Parenthood of Minn., Inc. v. Citizens for Cmty. Action, 558 F.2d 861, 867 (8th Cir. 1977)

(“Planned Parenthood’s showing that the ordinance interfered with the exercise of its constitutional

rights and the rights of its patients supports a finding of irreparable injury.”) (citations omitted);

accord Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995) (quoting Elrod v. Burns, 427 U.S.

347, 373 (1976)).

       In the absence of a temporary restraining order, the fraction of women for whom the

Mandate is relevant would immediately lose the right to obtain a pre-viability abortion anywhere

in the State of Arkansas after 14.0 weeks LMP. Therefore, the second requirement for an order

temporarily restraining enforcement of the D&E Mandate is satisfied.

                       3.      Balancing Of Harms

       In the absence of an injunction, the fraction of women for whom the Mandate is relevant

would immediately lose the right to obtain a pre-viability abortion anywhere in the State of

Arkansas after 14.0 weeks LMP if the D&E Mandate were allowed to take effect. Whereas, if an

injunction issues, a likely unconstitutional law passed by Arkansas legislators will not be enforced.

The threatened harm to Dr. Hopkins and the fraction of women for whom the Mandate is relevant




                                                  68
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 69 of 146




clearly outweighs whatever damage or harm a proposed temporary restraining order may cause the

State of Arkansas.

                       4.      Public Interest

       It is in the public interest to preserve the status quo and to give the Court an opportunity to

evaluate fully the lawfulness of the D&E Mandate without subjecting Dr. Hopkins, LRFP, or their

patients, or the public to any of the law’s potential harms.

       The Court notes that the Eleventh Amendment bars relief against an allegedly

unconstitutional provision if the named state officials do not have the authority to enforce it. U.S.

Const. amend XI; see also Hutchinson, 803 F.3d at 957-58. Therefore, the temporary restraining

order does not extend to the private civil-enforcement provisions under the D&E Mandate.

       It is therefore ordered that Dr. Hopkins and LRFP’s motion for a temporary restraining

order is granted, and defendants are temporarily restrained from enforcing the provisions of H.B.

1032 referred to here as the D&E Mandate..

               B.      Medical Records Mandate (Counts III and IV, H.B. 1434)

       Dr. Hopkins and LRFP seek a temporary restraining order based on count three, which

alleges that the Medical Records Mandate violates the Due Process Clause of the United States

Constitution by placing an undue burden on Dr. Hopkins and LRFP’s patients’ right to liberty and

privacy, and count four, which alleges that the Medical Records Mandate violates the Due Process

Clause due to its vagueness.

       The Medical Records Mandate subjects physicians to civil liability and criminal penalties

for violating the law. It requires:

       (b) Before performing an abortion, the physician or other person who is performing
       the abortion shall:




                                                 69
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 70 of 146




               (1)    (A) Ask the pregnant woman if she knows the sex of the unborn
                      child.

                      (B) If the pregnant woman knows the sex of the unborn child, the
                      physician or other person who is performing the abortion shall
                      inform the pregnant woman of the prohibition of abortion as a
                      method of sex selection for children; and

               (2)    (A) Request the medical records of the pregnant woman relating
                      directly to the entire pregnancy history of the woman.

                      (B) An abortion shall not be performed until reasonable time and
                      effort is spent to obtain the medical records of the pregnant woman
                      as described in subdivision (b)(2)(A) of this section.

       (c) If this section is held invalid as applied to the period of pregnancy prior to
       viability, then the section shall remain applicable to the period of pregnancy
       subsequent to viability.

Ark. Code Ann. § 20-16-1904.

       A physician who “knowingly performs or attempts to perform an abortion” prohibited by

this law “is guilty of a Class A misdemeanor” under Arkansas law. Ark. Code Ann. § 20-16-1905.

This includes punishment of up to one year in jail, a fine, or both. Ark. Code Ann. §§ 5-4-201, 5-

4-401. A physician who violates the law also is subject to civil penalties and professional

sanctions, including but not limited to suspension or revocation of his or her medical license for

“unprofessional conduct” by the Arkansas State Medical Board. Ark. Code Ann. § 20-16-1906.

       Dr. Hopkins and LRFP do not challenge the requirement that a physician not perform an

abortion knowing that the woman is seeking the abortion solely on the basis of the sex of the

embryo or fetus. Ark. Code Ann. § 20-16-1904(a), (b)(1). Dr. Hopkins is unaware of such a case

in Arkansas (Dkt. No. 5, ¶ 30; Dkt. No. 6, ¶ 22). Defendants do not dispute that this type of

challenge solely to the Medical Records Mandate is permissible.12



       12
          When confronting a constitutional flaw in a statute, a federal court must “try not to
nullify more of a legislature’s work than is necessary.” Ayotte, 546 U.S. at 329. It is preferable
                                               70
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 71 of 146




                       1.      Likelihood Of Success On The Merits: Due Process Clause

                               a.      Applicable Law

       To determine whether Dr. Hopkins and LRFP are likely to succeed on their challenge to

the Medical Records Mandate under the Due Process Clause, this Court applies the undue burden

standard. June Medical Services, 140 S. Ct. 2103 (plurality opinion); Whole Woman’s Health, 136

S. Ct. at 2309; Casey, 505 U.S. at 877 (plurality opinion).

         The Supreme Court has determined that, to prevail, a plaintiff bringing a facial challenge

must demonstrate that “in a large fraction of cases in which [the law] is relevant, it will operate as

a substantial obstacle to a woman’s choice to undergo an abortion.” Casey, 505 U.S. at 895. To

sustain a facial challenge and grant a temporary restraining order, this Court must make a finding

that the Medical Records Mandate is an undue burden for a large fraction of women for whom the

law is relevant.

                               b.      Analysis Of The Medical Records Mandate

                                       1.      State’s Interest

       The Arkansas legislature included “legislative findings and purpose” when enacting this

law. Ark. Code Ann. § 20-16-1902. The purpose of the law is to “[b]an abortions performed

solely for reasons of sex-selection” and to “[p]rotect women from the risks inherent in late-term


“to enjoin only the unconstitutional applications of a statute while leaving other applications in
force, or to sever its problematic portions while leaving the remainder intact.” 546 U.S. at 329
(citations omitted). Severability is a matter of state law. See Russell v. Burris, 146 F.3d 563, 573
(8th Cir. 1998). Under Arkansas law, “an act may be unconstitutional in part and yet be valid as
to the remainder.” Ex Parte Levy, 163 S.W.2d 529 (1942). In determining whether a
constitutionally invalid portion of a legislative enactment is fatal to the entire legislation, the
Supreme Court of Arkansas looks to “(1) whether a single purpose is meant to be accomplished
by the act; and (2) whether the sections of the act are interrelated and dependent upon each other.”
U.S. Term Limits, Inc. v. Hill, 872 S.W.2d 349, 357 (1994). Applying this standard, the Court
satisfies itself that this type of challenge solely to the Medical Records Mandate of the statute is
acceptable.


                                                 71
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 72 of 146




abortions.” Ark. Code Ann. § 20-16-1902(b). Dr. Hopkins and LRFP do not seek a temporary

restraining order on or challenge enforcement of the law with respect to the ban on abortions

performed solely for reasons of sex-selection. Dr. Hopkins and LRFP do seek a temporary

restraining order challenging enforcement of the Medical Records Mandate.

       With respect to maternal health, the Arkansas legislature made the following findings:

       (A) It is undisputed that abortion risks to maternal health increase as gestation increases.
       (B) The risk of death for pregnant women at eight (8) weeks’ gestation is one (1) death per
       one million (1,000,000) and rises to:
              (i) One (1) death per twenty-nine thousand (29,000) abortions between sixteen (16)
              and twenty (20) weeks’ gestation, and
              (ii) One (1) death per eleven thousand (11,000) abortions at twenty-one (21) weeks’
              gestation or later;
       (C) A woman is thirty-five (35) times more likely to die from an abortion performed at
       twenty (20) weeks’ gestation than she would have been had the abortions been performed
       in the first trimester;
       (D) A woman is ninety-one (91) times more likely to die from an abortion performed at
       twenty-one (21) weeks’ gestation or later than she would have been had the abortion been
       performed in the first trimester; and
       (E) Because abortions performed solely based on the sex of a child are generally performed
       later in pregnancy, women undergoing these abortions are unnecessarily exposed to
       increased health risks, including an exponentially higher risk of death.
Ark. Code Ann. § 20-16-1902(a)(2).
                                      2.      Burdens Imposed On Women

       Defendants maintain that the Medical Records Mandate applies only in “situations where

the woman knows the sex” of the embryo or fetus (Dkt. No. 23, at 48-49). When examining the

meaning of a criminal statute, the Supreme Court of Arkansas applies these principles:

       We construe criminal statutes strictly, resolving any doubts in favor of the
       defendant. Hagar v. State, 341 Ark. 633 19 S.W.3d 16 (2000). We also adhere to
       the basic rule of statutory construction, which is to give effect to the intent of the
       legislature. Id. We construe the statute just as it reads, giving the words their
       ordinary and usually accepted meaning in common language, and if the language


                                                72
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 73 of 146




       of the statute is plain and unambiguous, and conveys a clear and definite meaning,
       there is no occasion to resort to rules of statutory interpretation. Id. Additionally,
       in construing any statute, we place it beside other statutes relevant to the subject
       matter in question and ascribe meaning and effect to be derived from the whole. Id.

Short v. State, 79 S.W.3d 313, 495 (Ark. 2002).

       The Supreme Court of Arkansas also explained:

       It is a well-settled principle of statutory construction that statutes (will) receive a
       common-sense construction, and, where one word has been erroneously used for
       another, or a word omitted, and the context affords the means of correction, the
       proper word will be deemed substituted or supplied. This is but making the strict
       letter of the statute yield to the obvious intent of the Legislature.

Henderson v. Russell, 589 S.W.2d 565, 568 (Ark. 1979) (citations omitted).

       The Supreme Court of Arkansas stated:

       Statutes will not be defeated on account of mistakes, errors or omissions, provided
       the intent of the General Assembly can be collected from the whole statute.
       Hazelrigg v. Board of Penitentiary Commissioners, 184 Ark. 154, 40 S.W.2d 998
       (1931). We have often held that the title of an act is not controlling in its
       construction even though it is a matter to be considered in determining the meaning
       of a statute which is otherwise ambiguous. Matthews v. Byrd, 187 Ark. 458, 60
       S.W.2d 909 (1933). Likewise, the language used in the title of an act is not
       controlling but may play a part in explaining ambiguities in the body of the statute.
       City of Conway v. Summers, 176 Ark. 796, 4 S.W.2d 19 (1928). We examine the
       title of an act only for the purpose of shedding light on the intent of the General
       Assembly. Lyerley v. Manila School District No. 15, 214 Ark. 245, 215 S.W.2d
       733 (1948).

Henderson, 589 S.W.2d at 568.

       In Henderson, acknowledging that controlling law, the Supreme Court of Arkansas

reviewed language to determine if an emergency had been defined by the Arkansas legislature

such that the emergency clause was effective, accelerating the effective date of the law. The court

examined the following:

       Where County Officers must have Deputies and employees necessary to carry out
       the essential activities of County Government, it is hereby found that it is in the
       best interest of County Government that no person be employed as a Deputy or
       County Employee who is related by affinity or consanguinity within the third

                                                 73
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 74 of 146




       degree to any elected official. Therefore, an emergency is hereby declared to exist
       and this Ordinance being necessary for the immediate preservation of public peace,
       health and safety shall be in full force and effect from and after its passage and
       approval.

Henderson, 589 S.W. 2d at 569. The Supreme Court of Arkansas reasoned “[t]here [wa]s simply

nothing in the emergency clause to indicate a real emergency existed” and declared “that the

emergency clause had failed and the ordinance [would] take effect as it would have had there been

no emergency clause.” Id.

       Applying those principles here, the Court concludes that Ark. Code Ann. § 20-16-1904(b)

should be read as enacted; there is no ambiguity in the language. The portion which is the Medical

Records Mandate in subsection (2) is a second, independent requirement from the requirement in

subsection (1) of asking the pregnant woman if she knows the “sex of the unborn child.” In other

words, as written, the statute requires that “[b]efore performing an abortion, the physician or other

person who is performing the abortion shall” comply with both subsection (1) and (2) of § 1904(b).

In fact, “and” appears at the end of subsection (1)(b) preceding subsection (2). There is no

language in the statute as written that limits subsection (2) to instances in which the pregnant

woman knows the “sex of the unborn child” or makes subsection (2) dependent upon the woman’s

answer to subsection (1) of § 1904(b).

       Defendants do not argue a mistake, error, or omission in § 1904(b). Instead, defendants

argue that the Medical Records Mandate says something that it plainly does not (Dkt. No. 23, at

48). If the Court is permitted under Arkansas law and these circumstances to look to the title and

legislative findings, the Court finds more persuasive defendants’ argument that the legislature

intended something other than what the statute plainly says (Dkt. No. 23, at 49). However, the

Court is not convinced that it may look to the title and legislative findings here.




                                                 74
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 75 of 146




       Regardless, at this stage of the proceeding, the Court will consider both interpretations of

the Medical Records Mandate. The Court finds that Dr. Hopkins and LRFP are likely to succeed

on their claims with respect to the Medical Records Mandate; record evidence supports that the

Medical Records Mandate impermissibly delays or bars most abortions for which the law is

relevant, contains no health exception, and imposes prohibitive requirements on providers.

       Based on the record evidence before the Court, obtaining medical records is medically

indicated for only a fraction of abortion patients (Dkt. No. 4, ¶ 9; Dkt. No. 5, ¶¶ 33-34; Dkt. No.

6, ¶ 24). The doctors at LRFP request medical records for approximately 25 patients per year out

of the approximately 3,000 women patients each year (Dkt. No. 6, ¶¶ 24, 32). The patients for

whom doctors at LRFP request medical records include patients who have received a diagnosis of

fetal anomaly, decided to end the pregnancy, and received a referral to LRFP and patients for

whom the doctor believes the records could be useful because of a woman’s medical condition

(Dkt. No. 6, ¶ 24).

       Even then, a request for only certain records related to a specific medical issue is

appropriate (Dkt. No. 4, ¶ 9; Dkt. No. 5, ¶¶ 33-34; Dkt. No. 6, ¶ 24). For LRFP to obtain a patient’s

medical records, the patient must first sign a form authorizing LRFP to obtain the medical records.

That authorization is then sent along with a request to the health care provider. LRFP staff then

follow-up with a phone call to the health care provider, if necessary (Dkt. No. 6, ¶ 25).

       Because LRFP typically requests records related to some aspect of the care the patient will

receive, and therefore involve a specific request, not a request for the patient’s full medical history,

there is no fee charged for the records (Dkt. No. 6, ¶ 25). Even with these specific requests, it

takes time to obtain a patient’s medical records from another health care provider and may take a

few hours or up to several weeks (Dkt. No. 6, ¶ 26).



                                                  75
         Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 76 of 146




         When certain records related to a specific medical issue are requested, unless the records

are transmitted and received very quickly, any medical benefit of waiting for the records is

outweighed by the fact that delaying abortion care increases the risks associated with the procedure

for the patient (Dkt. No. 4, ¶ 9; Dkt. No. 5, ¶ 39).

         Attempting to comply with the Medical Records Mandate would mean waiting until Dr.

Hopkins and LRFP had spent an undefined amount of time trying to obtain records. Even for very

targeted requests, it may take anywhere from a few hours to several weeks to receive records (Dkt.

No. 6, ¶ 26). The types of requests required by the Medical Records Mandate likely will mean

delays in receiving records would be even greater (Id.). Federal law allows United States providers

30 days for the initial response to records requests; the actual medical records may follow later;

and the patients’ recourse for non-production of records involves review by government officials

and/or litigation. 45 C.F.R. § 164.524. Delay would be compounded for patients receiving

pregnancy related care outside of Arkansas or outside of the United States, and for patients whose

records are in another language and must be translated into English (Dkt. No. 5, ¶ 14; Dkt. No. 6,

¶ 30).

         The delay caused by the Medical Records Mandate is not quantified by the law, as

explained in this Court’s discussion regarding the vagueness of this provision. Due to this delay,

enforcement of the Medical Records Mandate could cause a woman’s time to obtain abortion care

in Arkansas to expire. Currently, Arkansas bans abortions after 21.6 weeks LMP. Ark. Code Ann.

§ 20-16-1405 (2013) (banning abortion after 20.0 weeks post-fertilization, which is 22.0 weeks

LMP). This seems especially likely given defendants’ contention that the Medical Records

Mandate “applies only to potential sex-selection abortions – which by definition are later-term

abortions where the mother knows the sex of the child she is carrying.” (Dkt. No. 23, at 49). If



                                                  76
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 77 of 146




what defendants contend is true, for those women, time is of the essence in accessing abortion care

in Arkansas. Even defendants concede that delay increases the risk to the woman, given the

findings of fact of the legislature that “sex-selection abortions are generally performed later in

pregnancy and that the risks from abortion to maternal health increase as gestation increases” (Dkt.

No. 23, at 49). See Ark. Code Ann. § 20-16-1902(a)(2) (legislative findings).

        The record evidence is that delay can push a woman past the point in pregnancy at which

she can receive a medication abortion, requiring a woman who prefers that method to have a

procedure with instrumentation that she would otherwise not have. Delay can push a woman from

a first-trimester to a second-trimester procedure, or from a one-day to a two-day procedure in the

second trimester. Delay can also push a woman past the point at which she can obtain an abortion

at LRFP and in Arkansas (Dkt. No. 6, ¶ 13).

        The record evidence is that the risks associated with legal abortion utilizing current

methods increase as pregnancy progresses, particularly if that delay pushes a woman from the first

trimester to the second trimester. Studies demonstrate increased risks of complications, such as

bleeding and uterine perforation, associated with abortions performed later in pregnancy (Dkt. No.

4, ¶ 10). The record evidence is that delay also means that a woman may pay more for the abortion

procedure itself because the procedure becomes more complex as pregnancy advances (Dkt. No.

6, ¶ 14).

        This type of delay, and the impact of this delay, erects a substantial obstacle to abortion

access. See Schimel, 806 F.3d at 920 (explaining that delay causes women to “forgo first-trimester

abortions and instead get second-trimester ones, which are more expensive and present greater

health risks. Other women would be unable to obtain any abortion, because the delay would push

them past” the point in pregnancy at which abortion care is available), cert. denied, 136 S. Ct. 2545



                                                 77
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 78 of 146




(2016). When examining the judicial bypass procedures, which allow minors to obtain abortion

care without otherwise mandated parental involvement, the Supreme Court made clear such

procedures are unconstitutional unless they assure an expeditious time frame for completion of the

process. See, e.g., Bellotti, 443 U.S. at 644 (holding that judicial bypass process for minors “must

assure that a resolution of the issue, and any appeals that may follow, will be completed with

anonymity and sufficient expedition to provide an effective opportunity for an abortion to be

obtained”); Causeway, 109 F.3d at 1110 (striking down judicial bypass statute that lacked time

limits and noting that “[s]uch open-ended bypass procedure has never been approved”), overruled

on other grounds by Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001).

       The Medical Records Mandate’s requirements apply even where abortion is necessary to

prevent a serious health risk to the woman; the Medical Records Mandate has no exception to

allow physicians to act without the required medical records search in cases where a serious health

risk to the woman is present. Although the plain text of the Medical Records Mandate does not

permit a physician to proceed based on health risks to the woman, the State of Arkansas argues

such an exception is implicit in the law. The State of Arkansas points to language in the law that

prohibits an abortion “solely on the basis of the sex of the unborn child” and argues that, if an

abortion is needed for health reasons, the abortion is not a sex-selection abortion prohibited by the

law (Dkt. No. 22, at 35). The Court rejects this argument. As an initial matter, defendants point

to section (a) for this language, not section (b) that includes the Medical Records Mandate. See

Ark. Code Ann. § 20-16-1904. There is no language in section (b) from which the Court could

infer this exception. Instead, the language requires medical records requests for women’s “entire

pregnancy history” and the delay of “reasonable time and effort to obtain the medical records”

before any abortion can be performed. Ark. Code Ann. § 20-16-1904(b)(2)(A), (B). Further, other



                                                 78
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 79 of 146




Arkansas statutes regarding abortion, including some challenged here, specifically include specific

health exception language. That language is absent in this statute. This Court has no legal basis

from which to read that language, or such an exception, into the Medical Records Mandate.

       In addition, there is record evidence that compliance with the Medical Records Mandate

would drain providers’ resources: the staff, copying, and processing costs of requesting records

and attempting to compile all the records for the great majority of patients would be overwhelming

(Dkt. No. 6, ¶¶ 24, 32). LRFP provides medical care to approximately 3,000 women each year,

the majority of whom have had one or more prior pregnancies, during which the women received

medical care from one or more providers or received care for a current pregnancy (Dkt. No. 6, ¶

32). Each woman would have to gather past information, including identifying her past providers

and the dates she received service, to complete a signed request for each former provider (Dkt. No.

6, ¶ 33). LRFP, which provides approximately 3,000 abortions of the 3,800 abortions reported in

Arkansas each year cannot process that volume of requests (Dkt. No. 6, ¶¶ 24, 31). As a result,

implementation of the Medical Records Mandate will simply shut down care for those patients

(Dkt. No. 3, at 34).

       The Arkansas Medical Board advises that Arkansas medical providers can charge per-page

copying fees and separate fees for retrieval of records from storage. See Ark. Code Ann. § 16-46-

106 (2008). The record evidence is that, when making a request for a patient’s complete medical

record, a fee usually is charged for obtaining the records (Dkt. No. 6, ¶ 33).

       At this stage of the proceeding, the Court acknowledges the evidence in the record that

compliance would violate the women’s confidentiality: requesting medical records would disclose

the fact of the woman’s pregnancy and her abortion decision to all her previous and current

pregnancy related health care providers (Dkt. No. 5, ¶ 38; Dkt. No. 6, ¶ 28). LRFP is a well-known



                                                 79
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 80 of 146




abortion provider. Any request for medical records made by LRFP, in and of itself, discloses that

the patient likely is seeking an abortion. As a result, LRFP does not request records without a

woman’s prior written consent, and some women specifically request that LRFP not seek records

from another health care provider because the woman does not want that provider to know of the

pregnancy and abortion decision (Dkt. No. 6, ¶ 27). The record evidence is that some women have

informed LRFP that the women fear hostility or harassment from their other health care providers

for deciding to seek an abortion (Dkt. No. 6, ¶ 28).

       Many women do not want that to occur (Dkt. No. 5, ¶ 38; Dkt. No. 6, ¶ 28). As a result,

this Court concludes that there is record evidence that this violation of confidentiality would

further interfere with a woman’s right to decide to end a pregnancy. Bellotti, 443, U.S. at 655. It

will cause women to forgo abortion in Arkansas rather than risk disclosure to medical providers

who they know oppose abortion or who are family friends or neighbors (Dkt. No. 6, ¶ 28).

                                      3.      Vagueness

       Dr. Hopkins and LRFP also contend that the Medical Records Mandate is void for

vagueness. In its prior Order, this Court determined that plaintiffs are likely to succeed on the

merits of this claim and examined this claim separately. The Court reaffirms that analysis after

reconsideration. The Court also considers that at least some courts suggest the Eighth Circuit takes

the view that all challenges to abortion restrictions are to be reviewed exclusively under the undue

burden test. See Adams & Boyle, P.C. v. Slatery, III, -- F.Supp.3d –, 2020 WL 6063778, at *67

(M.D. Tenn. Oct. 14, 2020) (citing Planned Parenthood of Mid-Mo. & E. Kan., Inc. v. Dempsey,

167 F.3d 458, 464 (8th Cir. 1999)); but see Planned Parenthood of the Heartland v. Heineman,

724 F.Supp.2d 1025 (D. Neb. 2010) (engaging in a separate void for vagueness analysis of an

abortion restriction). Under that approach, this Court concludes that Dr. Hopkins and LRFP’s



                                                80
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 81 of 146




vagueness challenge to the Medical Records Mandate further demonstrates and supports this

Court’s determination regarding the undue burden this Mandate imposes.

       Under the Due Process Clause, “an enactment is void for vagueness if its prohibitions are

not clearly defined.” D.C. v. City of St. Louis, 795 F.2d 652, 653 (8th Cir. 1986) (quoting Grayned

v. City of Rockford, 408 U.S. 104, 108-09 (1972)). Due process requires that laws provide fair

notice by giving a “person of ordinary intelligence a reasonable opportunity to know what is

prohibited, so he may act accordingly.” Id. Due process also demands explicit standards to prevent

arbitrary or discriminatory actions by those charged with enforcement. Id.

       “As generally stated, the void-for-vagueness doctrine requires that a penal statute define

the criminal offense with sufficient definiteness that ordinary people can understand what conduct

is prohibited and in a manner that does not encourage arbitrary and discriminatory enforcement.”

Gonzales, 500 U.S. at 167 (quoting Kolender v. Lawson, 461 U.S. 352, 357 (1983); Posters ‘N’

Things, Ltd. v. United States, 511 U.S. 513, 525 (1994)). “The degree of vagueness that the

Constitution tolerates. . . depends in part on the nature of the enactment,” with greater tolerance

for statutes imposing civil penalties and those tempered by scienter requirements. Village of

Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498–99 (1982). The Court notes

that it must abide by “the elementary rule that every reasonable construction must be resorted to,

in order to save a statute from unconstitutionality.” Gonzales, 550 U.S. at 153. In construing the

law narrowly to avoid constitutional doubts, the Court “must also avoid a construction that would

seriously impair the effectiveness of [the law] in coping with the problem it was designed to

alleviate.” See United States v. Harriss, 347 U.S. 612, 623 (1954).

       Dr. Hopkins contends that, if a law “threatens to inhibit the exercise of constitutionally

protected rights,” the Constitution requires an especially high level of clarity. Village of Hoffman



                                                81
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 82 of 146




Estates, 455 U.S. at 499. He further argues that when violation of a law carries criminal penalties,

“a strict test of specificity” applies. D.C., 795 F.2d at 654. Even if a law “nominally imposes only

civil penalties,” if those are “prohibitory and stigmatizing,” courts still undertake a close review

for vagueness. Village of Hoffman Estates, 455 U.S. at 499. Dr. Hopkins argues that the

challenged provisions “triggers the strictest vagueness review, because it both inhibits the exercise

of constitutionally protected rights to liberty and privacy. . .and imposes criminal and other

stigmatizing penalties, such as the finding of ‘unprofessional conduct’ and revocation of a

physician’s license to practice. H.B. 1434 § 1.” (Dkt. No. 3, at 32).

        In regard to the Medical Records Mandate, Dr. Hopkins maintains that the statute “fails to

define what constitutes ‘reasonable time and effort’; fails to define or in any way limit the scope

of ‘medical records relating directly to the entire pregnancy history’ of the patient; and fails to

specify what actions, if any, the physician is to take upon receiving any records.” (Dkt. 3, at 12).

Further, Dr. Hopkins asserts that the statute does not include a provision allowing the physician to

proceed based on medical risks to the woman, regardless of how serious.

        Dr. Hopkins asserts that the Medical Records Mandate is unconstitutionally vague in at

least three respects. Dr. Hopkins states that, first, it gives no guidance as to what constitutes

“reasonable time and effort,” leaving the word “reasonable” with no content and no context (Id.).

Dr. Hopkins poses potential questions to illustrate the alleged vagueness of the provision: “How

much effort is needed to be ‘reasonable’? How long is it ‘reasonable’ to wait for records?” (Id.).

The Court recognizes the possibility that a medical records requests may take days, weeks, or even

months to fulfill, if the request is responded to at all.

        Dr. Hopkins notes that the Medical Records Mandate also does not explain whether any

facts—beyond the effort expended to request records and the number of days or weeks of delay



                                                   82
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 83 of 146




spent awaiting their arrival—are relevant in assessing what is “reasonable.” Dr. Hopkins posits

more questions to illustrate this alleged ambiguity: “Is the amount of money the physician or

patient must pay for searching, copying, and, where necessary, securing translation of records into

English relevant to what is ‘reasonable’?” (Dkt. No. 3, at 32). In response, at the hearing on the

instant motion, defendants argued that, “Indeed, common sense tells us that physicians and their

staffs are perfectly capable of determining, based on their years of experience, whether they have

made reasonable efforts.” Defendants further assert that “But [Dr. Hopkins’s] claim that the

reasonableness standard is vague is insufficient as a matter of law to plead a vagueness claim.

Numerous criminal and civil statutes use an objective ‘reasonableness’ standard to evaluate

conduct. To hold that Act 733’s medical-records provision is void for vagueness due to its

incorporation of an objective reasonableness standard would entail finding that all such

prohibitions violate the Constitution.” (Dkt. No. 23, at 52-53).

       Defendants cite a number of cases that they claim support their argument that “ Courts have

rejected allegations of vagueness where abortion laws use an objective reasonableness standard.

See Ohio v. Akron Ctr. For Reprod. Health, 497 U.S. 502, 519 (1990) (rejecting a facial challenge

to a statute that requires physicians to give notice by telephone or in person if this can be done

through ‘reasonable efforts’); Twin-Lick Oil Co. v. Marbury, 91 U.S. 587 (1875) (what counts as

‘reasonable time’ must be arrived at by a consideration of all elements which affect the question

at hand); United States v. Bewig, 354 F.3d 731, 738 (8th Cir. 2003) (rejecting the argument that a

statute that criminally prohibited activity that included ‘having reasonable cause to believe’ a

matter was unconstitutionally vague); Karlin v. Foust, 188 F.3d 446, 497 (7th Cir. 1999) (rejecting

the arguments that a statute incorporating an objective reasonableness standard is

unconstitutionally vague and imposes an undue burden on a woman’s right to choose an abortion).”



                                                83
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 84 of 146




(Dkt. No. 23, at 53). The Court has reviewed the cases and finds them unpersuasive, as they

involve facts distinctly different from the facts in this matter. Most of the cases cited involve

similar words in different types of laws and do not involve vagueness claims at all. See Johnson,

135 S. Ct. 2551 (striking down as unconstitutionally vague a provision about “serious potential

risk of physical injury to another”); Twin-Lick Oil Co, 91 U.S. 587 (rejecting effort to rescind a

contract).

       The Court has reviewed many cases in which language like this has resulted in a

determination of unconstitutional vagueness. See, e.g., Johnson v. United States, 135 S. Ct. 2551

(2015) (determining that the Armed Career Criminal Act violates due process); Kolender, 461 U.S.

352 (enjoining as vague a statute that required providing “credible and reliable” identification

when requested by police officer); Smith v. Goguen, 415 U.S. 566 (1974) (enjoining as vague a

statute that failed to define “contemptuous treatment” of the flag, whether intentional or

inadvertent); Reproductive Health Services of Planned Parenthood of the St. Louis Region, Inc. v.

Nixon, 428 F.3d 1139 (8th Cir. 2005) (enjoining the enforcement of the state’s informed-consent

statute that required physicians to advise of “risk factors” of abortion and imposed punishments

for “knowing” violations); Planned Parenthood of Greater Iowa, Inc. v. Miller, 195 F.3d 836 (8th

Cir. 1999) (striking as unconstitutionally vague the state’s “partial birth abortion” ban which

included definitions of the prohibited acts).

       Dr. Hopkins also notes that there is no exception in the provision allowing a physician to

provide care absent “reasonable time and effort” where necessary to protect a patient from

increased risk, yet increased risk will, according to Dr. Hopkins, necessarily result from the

indefinite delay inherent in the Mandate. Dr. Hopkins poses another set of questions illustrating

potential ambiguities: “Is it ‘reasonable’ to proceed without receiving records in order to avoid



                                                84
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 85 of 146




the increased risk of a one-month delay? A one-week delay? To avoid pushing a woman’s care

into the second trimester, past 14.0 weeks LMP, when she would need a D&E, which entails higher

risks than a suction abortion? If so, does that mean it is ‘reasonable’ to delay for a number of

weeks-and make follow up contacts to numerous providers seeking records-for a patient who

initially seeks care at 10 weeks, but not for a patient who initially seeks care at 13 weeks and some

number of days? For that patient, how many days is it ‘reasonable’ to delay? Is just making the

initial records request alone ever ‘reasonable’? Is it ‘reasonable’ to force a woman to delay three

weeks if she has the financial resources and flexibility to return in 3 weeks, but not reasonable in

the case of a woman struggling financially, who absolutely cannot return-and pay for a later, more

expensive procedure-in three weeks?” (Dkt. No. 3, at 33).

       The Court shares Dr. Hopkins’s concerns regarding these inquiries and concludes that the

phrase “reasonable time and effort” is subjective in nature and has no specified boundaries. Thus,

the Court finds that the Medical Records Mandate fails to provide fair notice and could potentially

result in arbitrary enforcement. See, e.g., Grayned, 408 U.S. at 113 (highlighting the due process

problems with a “completely subjective standard”).

       Dr. Hopkins next argues that the Medical Records Mandate fails to define or in any way

limit the scope of “medical records relating directly to the [patient’s] entire pregnancy history.” In

response, defendants argue that, “[i]t is difficult to imagine what could be unclear about this

requirement. The Act requires that a physician request (1) any medical records that (2) directly

relate to (3) the woman’s (4) past pregnancies, with a view toward determining whether a woman

is seeking a sex-selection abortion.” (Dkt. No. 23, at 54). Defendants cite Gonzales for the

proposition that “[t[he Act provides doctors of ordinary intelligence a reasonable opportunity to




                                                 85
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 86 of 146




know what is [required].” Gonzales, 550 U.S. at 149 (citation omitted) (internal quotation marks

omitted).

       As written, the term “reasonable” search seems to apply to a potential myriad of past and

present physicians who treated the woman, and both current and any prior pregnancies or medical

visits related to a current or prior pregnancy (Dkt. No. 5, ¶ 23). The term “direct” in the provision

is also unclear. To illustrate, Dr. Hopkins poses inquiries: “Does a ‘direct’ relation to a patient’s

entire pregnancy history include care by her general practitioner for pregnancy-related symptoms?

Must [Dr. Hopkins] request records from a laboratory or ultrasound center?” (Dkt. No. 3, 33-34).

       Lastly, as related to the Medical Records Mandate, Dr. Hopkins argues that the mandate

“gives no direction whatsoever on what actions, if any, the physician is to take upon receiving any

records.” (Dkt. No. 3, at 34). Dr. Hopkins questions whether “with a mandatory search for the

patient’s ‘entire pregnancy history,’ must the physician review every record, and, if so, for what

purpose?” (Id.).   Dr. Hopkins asserts that “[c]ontrary to the Due Process Clause, the Medical

Records Mandate fails to provide clear standards for physicians, inviting arbitrary enforcement by

prosecutors, the Arkansas Medical Board, and others. Dr. Hopkins is therefore likely to prevail in

this challenge to the Mandate.” (Id.). In response, defendants contend that “[b]ut the Act clearly

specifies what actions a physician must not take—namely, the doctor must not intentionally

perform an abortion with knowledge that the woman is seeking it on the basis of the child’s sex.

Again, the medical records are likely to shed light on this matter. In the context of this Act, it is

clear what the doctor is supposed to look for in the records—indications that the woman is seeking

a sex-selection abortion.” (Dkt. No. 23, at 49). However, the assertion that the provision specifies

what actions a doctor must not take is inapposite in relation to the contention that the terms

indicating what actions a doctor must take are vague.



                                                 86
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 87 of 146




       Dr. Hopkins contends that “defendants’ own arguments highlight the Medical Records

Mandate’s vagueness.” (Dkt. No. 32, at 49). Dr. Hopkins notes that defendants appear to

understand the reference in § 20-16-1904(b)(2)(A) to a woman’s “entire pregnancy history” to

apply only to “past pregnancies,” yet no language in the statute specifies that limitation. Instead,

the language is “entire pregnancy history,” and that language as used in (b)(2)(A) could be read to

include only the current “pregnancy history” or, to give more meaning to “entire,” to encompass

both past pregnancies and the women’s current “pregnancy history.” Dr. Hopkins argues that

“defendants arbitrarily assume that the reference only applies to past pregnancies, however, and

pick one of three possible readings of this unclear statutory language.” (Dkt. No. 53, at 75-76).

       Dr. Hopkins asserts that defendants provide no clarity as to the universe of medical records

that might “directly relate to” a woman’s “entire pregnancy history,” and instead leave “unclear

and undefined the universe of prior health care providers from whom records must be requested to

remove § 20-16-1904(b)(2)(A)’s prohibition on proceeding with an abortion.” (Dkt. No. 32, at 53).

       Dr. Hopkins notes that as to § 20-16-1904(b)(2)(B)’s requirement of “reasonable time and

effort” to obtain the medical records after (2)(A)’s requests, defendants try to import a notion of

“objective reasonableness” that is nowhere referenced in the law and offer no concrete description

of what “reasonable time and effort” in this context might be. Instead, defendants refer to cases

concerning different standards in other contexts or to professionals’ medical judgments. Id. Their

arguments wholly fail to clarify what Arkansas means by “reasonable time and effort” in the

context of § 20-16-1904(b)(2)’s non-medically indicated, blanket searches for entire medical

histories, or what physicians are to do with records if and when they arrive.

       Defendants rely heavily on Gonzales to argue that the Medical Records Mandate is not

unconstitutionally vague. Defendants state that “[i]n Gonzales, the Court upheld the partial-birth



                                                87
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 88 of 146




abortion ban in the face of a facial vagueness challenge similar to that which Hopkins makes here.”

(Dkt. No. 23, at 51-52). The Court, however, is not persuaded by this comparison, as it finds

Gonzales factually distinct from the instant case. In Gonzales, the Court stated that “[i]ndeed, [the

statute at issue in that case] sets forth ‘relatively clear guidelines as to prohibited conduct’ and

provides ‘objective criteria’ to evaluate whether a doctor has performed a prohibited procedure.

Posters ‘N’ Things, supra, at 525–526.” See Gonzales, 550 U.S. at 149. The Court finds that the

Mandates challenged on vagueness grounds in this case contain no objective criteria or clear

guidelines.

       Defendants argue that “the statute clearly states precisely what conduct is criminally

prohibited: knowingly performing or attempting to perform an abortion with the intent to

terminate a pregnancy before spending reasonable time and effort to obtain medical records

directly relating to the previous pregnancies of a woman who knows the sex of the child she is

carrying.” (Dkt. No. 23, at 52). Defendants miss the mark with this contention. The vagueness of

the Medical Records Mandate lies not in its description of what conduct is prohibited; it lies in its

terminology used to outline compliance with the mandate. For all of these reasons, based on the

record before the Court at this stage of the proceeding, Dr. Hopkins and LRFP are likely to succeed

on the claim that the Medical Records Mandate is unconstitutionally vague. This contributes to

the undue burden the Medical Records Mandate imposes on women seeking abortion for whom

the Mandate is relevant.

                                      4.      Undue Burden

       The burdens imposed by the Medical Records Mandate appear to serve no proper state

purpose. See Whole Woman’s Health, 136 S. Ct. at 2318 (an abortion regulation is unconstitutional

where it provides “few, if any” medical benefits); Schimel, 806 F.3d at 920 (emphasizing that the



                                                 88
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 89 of 146




“feebler the medical grounds (in this case nonexistent), the likelier” it is that any burden on

abortion is disproportionate and therefore undue). The ban on abortions sought based solely on

sex, with its enforcement through Ark. Code Ann. § 20-16-1904(a), stands on its own. Dr. Hopkins

and LRFP do not challenge this ban.13 In its prior Order, this Court determined that any aid the

Medical Records Mandate might provide for this ban has not been established by record evidence

nor has it been shown by record evidence to outweigh the substantial obstacles and undue burdens

that the Medical Records Mandate imposes on abortion access for the women for whom the

Mandate is relevant.

       Previously, this Court determined that “[t]he undue burden analysis requires this Court to

‘consider the burdens a law imposes on abortion access together with the benefits those laws

confer.’” Whole Woman’s Health, 136 S. Ct. at 2309. Based on the Court’s findings, the Court

determined that, under the Whole Woman’s Health analysis, the Medical Records Mandate has the

effect of placing a substantial obstacle in the path of a woman seeking an abortion of a nonviable

fetus for whom the Mandate is relevant.         The Eighth Circuit remanded to this Court for

reconsideration in the light of Chief Justice Roberts’s concurring opinion in June Medical. Based

on the Court’s findings and its reconsideration, the Court determines that the Medical Records

Mandate has the effect of placing a substantial obstacle in the path of a woman seeking an abortion

of a nonviable fetus for whom the Mandate is relevant. June Medical, at 2138. Dr. Hopkins and

LRFP are likely to prevail on the merits of their claims that the Medical Records Mandate imposes

a substantial and undue burden that is unconstitutional.




       13
          As an aside, there is no record evidence that abortions in Arkansas have been sought
based solely on sex (Dkt. No. 5, ¶ 30; Dkt. No. 6, ¶ 22). The Court has not relied on this observation
in reaching its determination regarding the burden the Medical Records Mandate imposes.

                                                 89
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 90 of 146




       The Medical Records Mandate requires blanket requests for entire medical histories related

to pregnancy care. It places numerous obstacles in the path of women seeking abortions by: (1)

compromising the women’s privacy and confidentiality in having to disclose to past and potentially

current medical providers her pregnancy and desire for abortion care by even making the request

for records; (2) requiring Arkansas abortion care providers to speculate about what conduct is

mandated under the Medical Records Mandate, based on the literal language of the Mandate and

the dispute it gives rise to with respect to being limited to sex-selection abortions, and to speculate

about what conduct is required in an effort to comply; (3) by placing Arkansas abortion providers

in jeopardy of criminal penalties that may impact licensure; and (4) by placing the health of women

seeking abortions at risk due to increased delay in receiving care.

       There is record evidence that the privacy and confidentiality concerns will have a chilling

effect on women seeking abortion care and that the vagueness of the Mandate and the potential for

criminal penalties for failure to comply will have a chilling effect on Arkansas abortion providers’

willingness to provide care. Further, there is record evidence that such blanket requests will

increase the delay in receiving records and the cost of obtaining records (Dkt. No. 6, ¶¶ 24, 32,

33). These delays may put abortion care out of reach for many of the women for whom this law

is relevant, especially given defendants’ contention that the Medical Records Mandate “applies

only to potential sex-selection abortions – which by definition are later-term abortions where the

mother knows the sex of the child she is carrying.” (Dkt. No. 23, at 49; see also Dkt. No. 6, ¶ 13).

Time is of the essence in accessing abortion care in Arkansas, given the limits under Arkansas law

on when abortions may be performed. All parties conceded that any delay in receiving abortion

care increases the risk to the woman. See Ark. Code Ann. § 20-16-1902(a)(2) (legislative

findings).



                                                  90
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 91 of 146




       Although defendants state “a patient is always more likely to receive better care when her

physician has greater knowledge of her health history,” there is no evidentiary support for this

statement in the record before the Court. It is an unsupported statement by defense counsel. In

fact, the record evidence before this Court is that the current standard abortion care does not require

a physician to obtain medical records for entire medical histories related to pregnancy care for

women before providing abortion care (Dkt. No. 5, ¶¶ 31-42; Dkt. No. 6, ¶¶ 24-34). See Whole

Woman’s Health, 136 S. Ct. at 2315 (determining, when conducting the undue burden analysis,

that “[t]here [was] considerable evidence in the record supporting the District Court’s findings

indicating that the statutory provision requiring all abortion facilities to meet all surgical-center

standards does not benefit patients and is not necessary”).

       From the record evidence before the Court, obtaining medical records is medically

indicated for only a fraction of abortion patients (Dkt. No. 4, ¶ 9; Dkt. No. 5, ¶¶ 33-34; Dkt. No,

6, ¶ 24). Even then, a request for only certain records related to a specific medical issue is

appropriate (Dkt. No. 4, ¶ 9; Dkt. No. 5, ¶¶ 33-34; Dkt. No. 6, ¶ 24). When certain records related

to a specific medical issue are requested, unless the records are transmitted and received very

quickly, any medical benefit of waiting for the records is outweighed by the fact that delaying

abortion care increases the risks associated with the procedure for the patient (Dkt. No. 4, ¶ 9; Dkt.

No. 5, ¶ 39).

       Nothing in the Medical Records Mandate explains what a doctor is to do with these records.

Defendants in their filings assert that “[m]edical records pertaining to a woman’s past pregnancy

history is likely to shed light on whether a woman is seeking a sex-selection abortion. For example,

medical records documenting that a woman who had previously been pregnant with two girls and

two boys who had abortions of the two girls would be highly probative of whether or not a woman



                                                  91
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 92 of 146




who was currently pregnant with a girl was seeking a sex-selection abortion.” (Dkt. No. 22, at 34-

35). This factual assertion that medical records “likely” will provide this information is not

supported by any record evidence. Moreover, the Medical Records Mandate does not address this;

nothing in the Mandate directs a doctor to use these records to aid in making a determination

whether a woman seeks an abortion based solely on gender. That link is not established by the

language of the Medical Records Mandate, nor is it established by any evidence in the record.

       Defendants further state “[t]he discovery that a woman was seeking a sex-selection

abortion may indicate that the woman has a need for counseling or is herself the victim of a

coercive domestic partner who demands that she abort any child of a particular sex.” (Dkt. No. 23,

at 50). Again, there is no support for this in the record. It is another unsupported statement by

defense counsel.

       There also is no evidence in the record from defendants to inform this Court on the ease

with which a provider like Dr. Hopkins could comply with the Medical Records Mandate, as

defendants suggest is possible. Instead, the only evidence in the record is that provided by Dr.

Hopkins and LRFP, which is based on experience and personal knowledge, and that evidence

establishes the substantial burdens of compliance. See Whole Woman’s Health, 136 S. Ct. at 2318

(examining, when conducting the undue burden analysis, “the costs that a currently licensed

abortion facility would have to incur to meet” the challenged regulation). The Court accepts Dr.

Hopkins and LRFP’s evidence on this point at this stage of the proceeding.

       There also is no evidence in the record to counter the Court’s conclusion that compliance

would implicate the women’s confidentiality.




                                               92
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 93 of 146




       These harms are not dependent on unusual, as-applied circumstances, despite defendants’

contention to the contrary (Dkt. No. 23, at 51). There is no record evidence to support that

assertion. That assertion is directly contradicted by the record.

       For all of these reasons, this Court concludes at this stage of the proceedings that Dr.

Hopkins and LRFP are likely to succeed in showing that the Medical Records Mandate imposes

an undue burden on a large fraction of women for whom the law is relevant. The record includes

sufficient evidence from which Dr. Hopkins and LRFP satisfy their burden to present evidence of

causation that the Mandate’s requirements will lead to this effect. Therefore, at this stage of the

proceeding, the Court determines the Medical Records Mandate is likely unconstitutional.

                                      5.      Women Effected

       To sustain a facial challenge and grant a temporary restraining order, this Court must find

that the challenged Mandate is an undue burden for a large fraction of women for whom the

provision is an actual rather than an irrelevant restriction. Regardless of how the Medical Records

Mandate is construed – whether it effects all 3,000 women in Arkansas seeking an abortion, as Dr.

Hopkins and LRFP contend, or only those women who know gender when seeking an abortion, as

defendants contend, it creates an undue burden for a large fraction of them. Compliance with the

Medical Records Mandate for these women presents substantial obstacles to abortion care by

creating a chilling effect on women seeking abortion care and on Arkansas abortion providers; by

increasing delays in care, very possibly putting abortion care out of reach for women late in

pregnancy; increasing health risks to women as gestational age advances; increasing costs

associated with compliance; and implicating privacy concerns. The vagueness of this Mandate,

especially in relation to whom it applies and how long the provider is expected to wait for records,




                                                 93
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 94 of 146




prohibits the Court from deducing fractions of women burdened by the Mandate with any

specificity.

        If the Medical Records Mandate is intended to apply to all women seeking an abortion in

Arkansas, based on record evidence from 2015 which is the last year for which the Arkansas

Department of Health published statistics, it will apply to 3,771 women – all of the women who

sought an abortion in Arkansas during that year (Dkt. No. 3, at 3 n.1). If the Medical Records

Mandate requires providers to seek records for all women before providing abortion, the Mandate

will substantially burden all women’s access. If the Medical Records Mandate requires providers

to seek records only for women who have had prior pregnancies, approximately two-thirds of the

women who obtained abortions in 2015 had had one or more previous live births; this equates to

approximately 2,514 women (Dkt. No. 5, ¶ 32). There is record evidence that, of the remaining

third, “many” will have had care earlier in their current pregnancy, a previous stillbirth,

miscarriage, or abortion, or a previous ectopic or molar pregnancy (Dkt. No. 5, ¶ 32). The

remaining third represents 1,256 women; the Court construes “many” as “a large number of” which

is how the term is commonly defined. Many, The Oxford Dictionary (10th ed. 2014). All of these

figures represent large fractions of the women effected.

        If the Medical Records Mandate is intended to apply only to women who know the sex of

the unborn child, those are the women for whom the law is relevant, and the undue burdens created

by the Medical Records Mandate will apply to all of those women. The burdens of the Mandate

are substantial based on the record before this Court for the reasons explained.

               2.     Irreparable Harm

        Enforcement of the Medical Records Mandate will inflict irreparable harm on Dr. Hopkins,

LRFP, and the large fraction of women for whom the Mandate is relevant as there is no adequate



                                                94
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 95 of 146




remedy at law. It is well-settled that the inability to exercise a constitutional right constitutes

irreparable harm. See Planned Parenthood of Minn., Inc. v. Citizens for Cmty. Action, 558 F.2d

861, 867 (8th Cir. 1977) (“Planned Parenthood’s showing that the ordinance interfered with the

exercise of its constitutional rights and the rights of its patients supports a finding of irreparable

injury.”) (citations omitted); accord Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995) (quoting

Elrod v. Burns, 427 U.S. 347, 373 (1976)).

       In the absence of a temporary restraining order, a large fraction of women in Arkansas for

whom the Medical Records Mandate is relevant– whether that is all 3,000 women in Arkansas

seeking an abortion if the Medical Records Mandate is construed as Dr. Hopkins contends, or those

women who know gender when seeking an abortion, if the Medical Records Mandate is construed

as defendants contend—face a substantial and undue burden resulting from the Mandate’s

obstacles to abortion access. Dr. Hopkins faces the violation of his due process rights due to the

enforcement of a vague statute. Therefore, the second requirement for a temporary restraining

order enjoining enforcement of the Medical Records Mandate is satisfied.

               3.      Balancing Of Harms

        In the absence of a temporary restraining order, a large fraction of women in Arkansas for

whom the Medical Records Mandate is relevant– whether that is all 3,000 women in Arkansas

seeking an abortion if the Medical Records Mandate is construed as Dr. Hopkins contends, or those

women who know gender when seeking an abortion, if the Medical Records Mandate is construed

as defendants contend—face a substantial and undue burden resulting from the Mandate’s

obstacles to abortion access. Dr. Hopkins faces violation of his due process rights due to the

enforcement of a vague statue.       Whereas, if a temporary restraining order issues, a likely

unconstitutional law passed by Arkansas legislators will not be enforced. The threatened harm to



                                                 95
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 96 of 146




Dr. Hopkins, LRFP, and the fraction of women for whom the Mandate is relevant clearly

outweighs whatever damage or harm a proposed injunction may cause the defendants.

                       4.      Public Interest

       It is in the public interest to preserve the status quo and to give the Court an opportunity to

evaluate fully the lawfulness of the Medical Records Mandate without subjecting Dr. Hopkins,

LRFP, or their patients, or the public to any of the law’s potential harms.

       The Court notes that the Eleventh Amendment bars relief against an allegedly

unconstitutional provision if the named state officials do not have the authority to enforce it. U.S.

Const. amend XI; see also Hutchinson, 803 F.3d at 957-58. Therefore, the temporary restraining

order does not extend to the private civil-enforcement provisions under the Medical Records

Mandate. See Ark. Code Ann. § 20-16-1806.

       It is therefore ordered that Dr. Hopkins and LRFP’s motion for a temporary restraining

order is granted, and defendants are temporarily restrained from enforcing the provisions of H.B.

1434 referred to here as the Medical Records Mandate

               C.      Local Disclosure Mandate (Counts VI and VIII, H.B. 2024 as applied

                       to Non-CMA Teenage Patients)

       Dr. Hopkins and LRFP seek a temporary restraining order based on an as-applied challenge

to the Local Disclosure Mandate in count six, which alleges that the local disclosure mandate

violates the Due Process Clause of the United States Constitution by placing an undue burden on

Dr. Hopkins and LRFP’s patients’ right to liberty and privacy, and count eight, which alleges that

the local disclosure mandate violates the Due Process Clause by violating Dr. Hopkins and LRFP’s

patients’ right to informational privacy.




                                                 96
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 97 of 146




       The Arkansas legislature amended an existing law that required a physician who performed

an abortion on a child less than fourteen (14) years of age at the time of the abortion to preserve

fetal tissue extracted during the abortion in accordance with rules adopted by the office of the

Arkansas State Crime Laboratory. Ark. Code Ann. § 12-18-108(a)(1). The amendment raised the

age from fourteen (14) to seventeen (17), requiring physicians who perform abortions on women

less than seventeen (17) years of age at the time of the abortion to preserve fetal tissue extracted

during the abortion in accordance with rules adopted by the office of the Arkansas State Crime

Laboratory. Ark. Code Ann. § 12-18-108(a)(1). A physician’s failure to comply with the law

“shall constitute unprofessional conduct under the Arkansas Medical Practices Act,” Ark. Code

Ann. § 12-18-108(c), and subject the physician to license suspension or revocation and other

disciplinary penalties, Ark. Code Ann. § 17-95-409 (2009).

       At the time this Court initially examined the challenge to the Local Disclosure Mandate,

the Arkansas State Crime Laboratory had prescribed rules to implement the law, including a

requirement that “[a]ll products of conception should be preserved” and immediately frozen, in an

air-tight container, with a label that includes “the patient’s name and date of birth.” Ark. Admin.

Code §§ 171.00.2(1)-(2) (2013). The requirement included that the “physician must properly

establish and maintain the chain of custody for this evidence,” by completing a “Fetal Tissue

Submission Form,” and contacting the local law enforcement where the child resides. The form

included the name and “address of the victim, [and her] parent and/or legal guardian,” her date of

birth, and the name and date of birth of the “suspect.” Ark. Admin. Code § 171.00.2(3).

       The rule for “proper disposal of fetal tissue preserved” under this law requires that “[u]pon

completion of DNA analysis, any remaining samples will be disposed of by the Arkansas State

Crime Laboratory after receipt of a ‘letter of destruction’ from the respective investigating



                                                97
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 98 of 146




agency.” Ark. Admin. Code § 171.00.2(4). The law does not apply to treatment for spontaneous

miscarriage or removal of an ectopic pregnancy—only abortion. Ark. Code Ann. § 12-18-

103(2)(B).

       Dr. Hopkins and LRFP bring an as-applied challenge. They do not seek a temporary

restraining order regarding enforcement of the preexisting law, which already required them to

transmit to local law enforcement identifying information of children less than 14 years old, along

with the fetal tissue extracted during the abortion (Dkt. No. 82, ¶¶ 93-94). Instead, Dr. Hopkins

and LRFP maintain the as-applied challenge on behalf of patients under the age of seventeen (17)

at the time of the abortion for whom there is no basis to report to the state Hotline under the Child

Maltreatment Act (Dkt. No. 65-1, ¶ 94).

                       1.      Likelihood Of Success On The Merits: Due Process

                               a.     Applicable Law

       To determine whether Dr. Hopkins is likely to succeed on his challenge to the Local

Disclosure Mandate under the Due Process Clause, this Court applies the undue burden standard.

June Medical Services, 140 S. Ct. 2103 (plurality opinion); Whole Woman’s Health, 136 S. Ct. at

2309; Casey, 505 U.S. at 877 (plurality opinion). Because this is an as-applied challenge, the

Court confines its examination of the application of the Local Disclosure Mandate to that particular

context. Voinovich, 130 F.3d at 193-94.

                               b.     Analysis Of The Local Disclosure Mandate

                                      1.      State’s Interest

       No legislative findings accompany the Local Disclosure Mandate. The Court does not

have an explanation from the legislature of the purpose of the law. The State of Arkansas argues

that the law advances the interests of protecting children from sexual abuse and in prosecuting



                                                 98
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 99 of 146




those who sexually exploit them (Dkt. No. 23, at 49). The Court assumes the legitimacy of these

interests. Whole Woman’s Health, 136 S. Ct. at 2310 (assuming that the State had legitimate state

interests where the statute did not contain any legislative findings).

                                       2.      Burdens Imposed On Women

       As originally enacted, the law applied only to women who are 13 years of age or younger

at the time of the abortion.14 The amended law regarding maintaining forensic samples now

requires that, for every woman who is less than 17 years of age at the time of the abortion, her

physician must: (1) disclose the fact of her abortion to her local police department and (2) preserve

all embryonic or fetal tissue from her abortion as “evidence.” Ark. Code Ann. § 12-18-108(a)(1).

Dr. Hopkins and LRFP challenge the new requirements only as applied to those women ages 14,

15, and 16 whose sexual activity indicates no potential sexual abuse and, therefore, are not covered

by the reporting requirements under the Arkansas Child Maltreatment Act (the “Non-CMA

Teenage Patients”). See generally Ark. Code Ann. §§ 12-18-401 et seq.

       In Arkansas, almost all patients in this affected 14 to 16 year old age group are receiving

abortion care with a parent involved. Some may have husbands involved, as well. According to

Dr. Hopkins, the sexual activity of 14 to 16 year old women does not constitute reportable “sexual

abuse” under Arkansas law when it takes place with a similar-age partner or that teenager’s spouse,

and not with a caretaker or involving forcible compulsion. See, e.g., Ark. Code Ann. §§ 12-18-

103(20)(B) -103(20)(C). Such similar-age consensual sexual activity does not constitute criminal




       14
           Arkansas law makes a distinction if the victim is above or below the age of 14. Under
Arkansas law, if the victim is below the age of 14, in a prosecution for statutory rape, the statute
does not create a presumption of intent depending on the victim’s age. Proof of intent regarding
the victim’s age is not required because statutory rape is a strict liability crime, although there are
certain affirmative defenses available depending on the age of the accused. Ark. Code Ann. §§ 5-
14-102(b), 103(a)(4); see also Gaines v. State, 118 S.W.3d 102 (Ark. 2003).
                                                  99
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 100 of 146




activity. Ark. Code Ann. §§ 5-14-101 (2009), 103 (2013), 110 (2016), 124 (2013), 125 (2013),

126 (2009), 127 (2009). For 16-year-old women, because Arkansas does not regulate the age of

their consensual sexual partners, abuse reporting or criminality arises when the person involved

uses force or is a caretaker or other person in a similar relationship of power. Ark. Code Ann. §§

5-14-101(2009), 103 (2013), 110 (2016), 124 (2013), 125 (2013), 126 (2009), 127 (2009).

       The sexual partner of the Non-CMA Teenage Patients would be a consensual partner,

typically of the same age or similar age, and based on common sense and these cited provisions of

Arkansas law would not be a criminal or abuse suspect, just as the patient would not be a victim.

       The Local Disclosure Mandate requires the physician to disclose the Non-CMA Teenage

Patient’s abortion to her local law enforcement and mandates retention of tissue from her abortion

indefinitely in a crime laboratory, even when facts indicate no potential abuse or criminality.

Regarding the proper disposal of the fetal tissue, the Local Disclosure Mandate assumes that the

context is always criminal or an abuse investigation. That is not the case for all Non-CMA Teenage

Patients. There is nothing in the law to address disposal of tissue when there is no need for any

investigation.

       Dr. Hopkins argues that the law can be read to bar medication abortion for patients under

17 years of age through its mandate that “[a]ll products of conception” be preserved (Dkt. No. 3,

at 18). With medication abortion, a physician cannot collect and preserve “[a]ll products of

conception” and thus would risk violating this law and its implementing Rules if performing a

medication abortion. See Ark. Admin. Code § 171.00.2(1) (2014). Consistent with applicable

standards of care and when appropriate, Dr. Hopkins offers 14 to 16 year old women medication

abortion (Dkt. No. 5, ¶ 52). After counseling, and in nearly all cases with the assistance of an

involved parent or guardian, many women decide that medication abortion is a better choice for



                                               100
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 101 of 146




them (Dkt. No. 5, ¶ 52; Dkt. No. 6, ¶ 36). In certain instances, these women prefer or will better

tolerate medication abortion, for example if the woman has never had a pelvic exam, or when

uterine anomalies or high body mass index are present (Dkt. No. 5, ¶ 52).

       For all Non-CMA Teenage Patients, physicians would have to disclose and explain during

their pre-abortion counseling the Local Disclosure Mandate’s requirement of local law

enforcement reporting and tissue transmittal (Dkt. No. 5, ¶ 50; Dkt. No. 6, ¶ 46). These Non-CMA

Teenage Patients’ sexual activity does not implicate child abuse concerns or criminal law. This

discussion of law enforcement contact and “evidence” collection would be punitive, confusing,

and likely humiliating for these women and their families. To prevent notice to local law

enforcement, some Non-CMA Teenage Patients may forgo abortion care or at least significantly

delay their care by seeking a procedure out of state (Dkt. No. 5, ¶ 50; Dkt. No. 6, ¶ 46).

       The required notice of abortion and transmittal of “crime lab” evidence will stigmatize

these women and potentially subject them to a range of negative reactions that can occur in

response to the revealed decision to end a pregnancy. There is record evidence of the stigmatizing

treatment these women may receive (Dkt. No. 6, ¶¶ 27-28). Absent any indication of child

maltreatment, providing information to local law enforcement is itself a harm (Dkt. No. 3, at 20).

See generally Lambert v. Wicklund, 520 U.S. 292, 295 (1997) (if an abortion statute requires

parental consent, a judicial bypass that “ensure[s] the minor’s anonymity” is required to satisfy

constitutional requirements); Casey, 505 U.S. at 894 (recognizing an undue burden of spousal

notification requirement on married women who seek an abortion without such disclosure; a

“significant number of women. . . are likely to be deterred from procuring an abortion as surely as

if the Commonwealth had outlawed abortion”); Thornburgh v. Am. Coll. of Ob. & Gyn., 476 U.S.

747, 766-67 (1986) (emphasizing that a “woman and her physician will necessarily be more



                                                101
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 102 of 146




reluctant to choose an abortion if there exists a possibility that her decision and her identity will

become known” to third parties), overruled in part on other grounds, Casey, 505 U.S. at 881.

While officers will presumably treat such information as confidential, once the information is

known by local community members and written on required documents, there are risks to these

young women’s privacy, which can engender fear on the part of these young women (Dkt. No. 5,

¶ 47; Dkt. No. 6, ¶ 45).

        The required disclosure to local law enforcement of this information creates heightened

concerns for those few teenagers who rely on the judicial bypass so that they need not involve a

parent in their abortion decision; the young women who, along with one parent or guardian, decide

not to inform another parent or household member because of concerns; and other young women

living under circumstances that might expose them to physical or other serious harm should the

fact of their abortion or sexual activity become known in their home or local community (Dkt. No.

3, at 20).

                                      3.      Undue Burden

        The State of Arkansas maintains that the Local Disclosure Mandate applies only to surgical

abortions where a physician extracts fetal tissue, not to medication abortion (Dkt. No. 22, at 49).

Defendants maintain that a woman will not be obstructed from obtaining an abortion by these

regulations. Defendants contend that the Local Disclosure Mandate “rationally promotes the

health and safety of young women who have had an abortion and does not require disclosures that

are either broad or public” and therefore “does not create an undue burden on the decision of

whether or not to have an abortion.” (Dkt. No. 23, at 67). The Court disagrees.

        This Court concludes that, as a matter of law, the Local Disclosure Mandate serves no valid

state purpose as applied to Non-CMA Teenage Patients, those 14 to 16 year old women who



                                                102
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 103 of 146




become pregnant through consensual sexual intercourse with, for example, a teenager of the same

age. The Non-CMA Teenage Patients’ health care is purely a private matter. There is no

mandatory reporting required, and there is no role for local law enforcement or the Arkansas State

Crime Laboratory under those circumstances. The State of Arkansas argues that the law advances

the interests of protecting children from sexual abuse and in prosecuting those who sexually exploit

them (Dkt. No. 23, at 49). There exists no state interest in addressing child abuse and criminal

conduct in these situations. Under Casey and Whole Woman’s Health, there is no “constitutionally

acceptable” interest when the Local Disclosure Mandate is applied to Non-CMA Teenage Patients.

Therefore, the Local Disclosure Mandate imposes an undue burden on Non-CMA Teenage

Patients’ right to access abortion. Whole Woman’s Health, 136 S. Ct. at 2309-10.

       The Court finds this regardless of whether the Local Disclosure Mandate prohibits

medication abortion for all 14, 15, and 16 year old patients, as Dr. Hopkins contends, or not. Dr.

Hopkins maintains that, by requiring the abortion provider to preserve all embryonic or fetal tissue

from her abortion as “evidence,” the Local Disclosure Mandate eliminates the possibility of

medication abortion because collection of embryonic or fetal tissue by the abortion provider is not

feasible with medication abortion. See Ark. Code Ann. § 12-18-108(a)(1). If this is the case, it is

a factor in the Court’s analysis of the burden imposed by the Local Disclosure Mandate for this

as-applied challenge.    There are other factors the Court considers, as well.        In Arkansas,

approximately 83% of all abortions occur during the first trimester of pregnancy (Id.). Of those

abortions occurring in the first trimester of pregnancy, 581 or approximately 20% were medication

abortions, and 2,552 were suction abortions in 2015 (Dkt. No. 5, at 36).

       When the General Assembly first enacted Arkansas Code Annotated § 12-18-108, it

applied exclusively to abortions involving girls age 13 and under and targeted “sexual crimes on



                                                103
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 104 of 146




child victims” and “sexually predatory adults.” H.B. 1447 1(a), (b) (Findings and Purposes), 89th

Gen. Assemb., Reg. Sess. (Ark. 2013). It was directed at “reporting medical facilit[ies]” and

explicitly contemplated that its application was co-extensive with mandatory reporting. Id.,

(1)(b)(3), (5). That focus on girls ages 13 and under also tracked the criminal threshold for

statutory rape. Ark. Code Ann. § 5-14-103(a)(3)(A) (2013).

       The Local Disclosure Mandate greatly expands the reach of this section, without

justification, to non-criminal, non-reportable activity that is affirmatively constitutionally

protected:    abortions sought by Non-CMA Teenage Patients after sexual activity under

circumstances indicating no form of sexual abuse. Further, Dr. Hopkins maintains that, in terms

of noticing possible abuse and revealing sexual activity, there is no difference between teenagers

seeking abortion care and those seeking care for miscarriage, sexually transmitted infections,

contraception or prenatal care, but only abortion patients are targeted by the Local Disclosure

Mandate, including Non-CMA Teenage Patients for whom there is no indication at all of actual

abuse. See Whole Woman’s Health, 136 S. Ct. at 2315 (discussing under-inclusive scope of the

provision).

       Defendants maintain that “there is no basis outside of [Dr.] Hopkins’s subjective judgment

for defining a ‘discrete and well-defined’ class of children to whom [this portion of the law] may

be unconstitutionally applied.” (Dkt. No. 23, at 65). When arguing this, defendants assert that “an

abortion provider is not in the best position to identify many victims of sexual abuse. Local law

enforcement are in a much better position to make a judgment concerning whether children are

victims of sexual abuse.” (Id.). There is no evidentiary support in the record for these assertions.

These assertions are contradicted by Dr. Hopkins’s role, and all doctors’ roles, as mandatory

reporters under existing Arkansas law.



                                                104
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 105 of 146




       The Arkansas Child Maltreatment Act includes detailed definitions of sexual abuse and

sexual exploitation. This Act already enlists mandatory reporters such as Dr. Hopkins and the staff

of LRFP to report to the specialized state Child Abuse Hotline whenever there is an indication that

a child may be the victim of maltreatment. The class of children to whom the Local Disclosure

Mandate may be unconstitutionally applied is defined by the Child Maltreatment Act itself, under

current Arkansas law, not Dr. Hopkins’s “subjective judgment,” as defendants contend.

       Defendants point out that “law enforcement officers operate under codes of confidentiality

that prevent improper public disclosures of sensitive information.” (Dkt. No. 23, at 66-67). In

pertinent part, defendants assert that the Law Enforcement Code of Ethics requires, “Whatever I

see or hear of a confidential nature or that is confided to me in my official capacity will be kept

ever secret unless revelation is necessary in the performance of my duty.” (Dkt. No. 23, at 67).

Defendants also assert that records kept by the Arkansas State Crime Laboratory are privileged

and confidential under Ark. Code Ann. § 12-12-312 and that such records can “be released only

under the direction of a court of competent jurisdiction, the prosecuting attorney having criminal

jurisdiction over the case, or the public defender appointed or assigned to the case.” Ark. Code

Ann. § 12-12-312(a)(1)(A)(ii).

       However, Arkansas state law already determined the central repository for any suspicions

of child maltreatment – the state Child Abuse Hotline, which is run by a specially trained unit of

the State Police, along with the Department of Human Services. In fact, local law enforcement

are themselves mandatory reporters to the state Child Abuse Hotline. If local law enforcement

have information sufficient to raise suspicions of illegal sexual activity, then local law enforcement

officers must raise their suspicions with the state Child Abuse Hotline, which then coordinates any

investigation and response. Ark. Code Ann. §§ 12-18-402(a)(1)(A), (b)(13). There is record



                                                 105
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 106 of 146




evidence that supports this system of reporting to the Child Abuse Hotline is a better method, given

how it is staffed and that those staffers are better trained than local law enforcement to address

abuse allegations (Dkt. No. 6, ¶¶ 41, 43, 45). See also Whole Woman’s Health, 136 S. Ct. at 2311

(examining the undue burden of the challenged regulation and determining that “nothing in Texas’

record evidence” showed that “compared to prior law (which required a ‘working arrangement’

with a doctor with admitting privileges), the new law advanced Texas’ legitimate interest in

protecting women’s health.”). There is no record evidence to the contrary.

         Dr. Hopkins maintains that the Local Disclosure Mandate is irrelevant to ensuring that

law enforcement in Arkansas will continue to have the full cooperation of Dr. Hopkins and his

colleagues at the clinic in collecting tissue evidence in situations like these, where there are facts

indicating rape, of a patient of any age, or other sexual abuse (Dkt. No. 5, ¶ 43; Dkt. No. 6, ¶¶ 35,

39).

       For Non-CMA Teenage Patients, there are no facts indicating abuse. There is no required

reporting under Arkansas’s Child Abuse Hotline, and thus, for Non-CMA Teenage Patients, the

Local Disclosure Mandate “separately intervenes to require disclosure to local police in the

teenager’s hometown, of those purely private facts of an abortion and earlier sexual activity.” (Dkt.

No. 32, at 55).

       Defendants point out that the statute requires that, “[b]efore submitting the tissue under

subdivision (a)(1) of this section, the physician shall redact protected health information as

required under the [federal] Health Insurance Portablity and Accountability Act of 1996,” but that

reference to redaction may be misleading (Dkt. No. 23, at 66). Ark. Code Ann. § 12-18-108(a)(2).

The Local Disclosure Mandate, and its implementing Rules, specifically require that personal

information accompany the “evidence” collected, and HIPPA allows such disclosures made to law



                                                 106
        Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 107 of 146




enforcement pursuant to state law. Here, the Local Disclosure Mandate and its implementing

Rules require disclosure of the woman’s abortion to local law enforcement in her home

jurisdiction, infinite storage of tissue labeled with her name on it, and use of a Fetal Tissue

Transmission Form, which includes not only her name, but her parent’s name, her home address,

and the name of the “suspect,” her sexual partner. HIPAA does not appear to permit redaction

here.

         “[R]ecordkeeping and reporting provisions that are reasonably directed to the preservation

of maternal health and that properly respect a patient’s confidentiality and privacy are

permissible.” Casey, 505 U.S. at 900. The local disclosure of a teenager’s identity, her address,

her parents, her sexual partner, and the tissue from her abortion as contemplated by the Local

Disclosure Mandate does not equate to, and is much more invasive than, the anonymous reporting

and record-keeping about abortion upheld in Casey, 505 U.S. at 900, and in various states to serve

public health purposes, including Arkansas.

        As defendants note, the Local Disclosure Mandate applies to minors who receive an

abortion who already have either parental consent or a judicial bypass. Ark. Code Ann. §§ 20-16-

804 and 20-16-809. Defendants claim that “[i]t is unlikely that a child who – having obtained

parental consent or judicial bypass – will be deterred from obtaining an abortion merely because

the law requires her name to be transmitted to local law enforcement and the fetal remains

preserved after the fact.” (Dkt. No. 23, at 66). There is no factual support in the record for this

assertion.

        Instead, there is factual support in the record that “many” patients of LRFP “are desperate

not to disclose the reasons for travel and appointments to seek abortion care.” (Dkt. No. 6, ¶ 8).

Further, there is record evidence that some women specifically request that LRFP not seek medical



                                                107
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 108 of 146




records from another healthcare provider because the women do not want that provider to know

of the pregnancy and abortion decision (Dkt. No. 6, ¶ 27). Some women fear hostility or

harassment from the other healthcare providers for deciding to seek an abortion (Dkt. No. 6, ¶ 28).

There is evidence that, even documents meant to be confidential, such as medical record requests,

can be disclosed and result in efforts to dissuade women from obtaining abortions (Dkt. No. 6, ¶

28). All of this record evidence supports the chilling effect the Local Disclosure Mandate will

have on Non-CMA Teenage Patients who seek abortion care.

       The Local Disclosure Mandate places substantial obstacles in the path of Non-CMA

Teenage Patients seeking abortions The substantial obstacles erected are access to abortion if the

mandate prohibits medication abortion; creating a chilling effect that record evidence indicates is

likely to dissuade women from obtaining abortions; preventing or delaying abortion care for these

Non-CMA Teenage Patients by confusing them with discussions of evidence, suspects, and

investigations as those terms are used in the Local Disclosure Mandate when those terms do not

apply to them; humiliating them by disclosing very private facts about their sexual activity and

reproductive choices in writing to local community members; and making them fearful of the

reaction by local law enforcement in their home jurisdiction if they proceed with the care they seek

and their abortion is therefore disclosed. These obstacles created by the Local Disclosure Mandate

as applied to all Non-CMA Teenage Patients are substantial and undue burdens in the path of these

women seeking an abortion.

       Because this is an as-applied challenge, the Court confines its examination of the

application of the Local Disclosure Mandate to Non-CMA Teenage Patients and determines that,

in that particular context, the Local Disclosure Mandate imposes a substantial and undue burden

on abortion access. Voinovich, 130 F.3d at 193-94. Previously, this Court determined that “[t]he



                                                108
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 109 of 146




undue burden analysis requires this Court to ‘consider the burdens a law imposes on abortion

access together with the benefits those laws confer.’” Whole Woman’s Health, 136 S. Ct. at

2309. Based on the Court’s findings, the Court determined that, under the Whole Woman’s Health

analysis, the Local Disclosure Mandate as applied to Non-CMA Teenage Patients has the effect of

placing a substantial obstacle in the path of a woman seeking an abortion of a nonviable fetus for

whom the Mandate is relevant. The Eighth Circuit remanded to this Court for reconsideration in

the light of Chief Justice Roberts’s concurring opinion in June Medical. Based on the Court’s

findings and its reconsideration, the Court determines that the Local Disclosure Mandate as applied

to Non-CMA Teenage Patients has the effect of placing a substantial obstacle in the path of a

woman seeking an abortion of a nonviable fetus for whom the Mandate is relevant. June Medical,

at 2138. Dr. Hopkins and LRFP are likely to prevail on the merits of their claims that Local

Disclosure Mandate as applied to Non-CMA Teenage Patients imposes a substantial and undue

burden that is unconstitutional. The record includes sufficient evidence from which Dr. Hopkins

satisfies his burden to present evidence of causation that the Local Disclosure Mandate’s

requirements will lead to this effect.

                       2.      Likelihood Of Success On The Merits: Informational Privacy

       Dr. Hopkins and LRFP also contend that the Local Disclosure Mandate violates both

decisional and informational privacy (Dkt. No. 3, at 38). Dr. Hopkins further states that “H.B.

2024 serves no valid state purpose as applied to fourteen to sixteen year-olds, who have become

pregnant through consensual sexual intercourse with a partner of the same age” (Dkt. No. 3, at 40).

Dr. Hopkins states that, in situations of that nature, a teenager’s health care is a purely private

matter with no mandatory reporting and no need to involve the local law enforcement or the

Arkansas State Crime Laboratory.



                                               109
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 110 of 146




       Dr. Hopkins further argues that his patients have a strong, constitutionally-protected

interest in avoiding disclosure of their sexual activity and their abortion to local law enforcement

(Dkt. No. 3, at 43). He points to the constitutional safeguards provided to individuals from

unwarranted governmental intrusions into their personal lives. See Eagle v. Morgan, 88 F.3d 620,

625 (8th Cir. 1996) (citing Whalen v. Roe, 429 U.S. 589, 598 n.23 (1977)). This right protects

against undue burdens on private decisions, but also shields the confidentiality of “highly personal

matters” in “the most intimate aspects of human affairs.” Id. (quoting Wade v. Goodwin, 843 F.2d

1150, 1153 (8th Cir. 1988)). The Eighth Circuit has described this constitutional right as applying

to information where disclosure would be “a shocking degradation or an egregious humiliation,”

or “a flagrant bre[a]ch of a pledge of confidentiality which was instrumental in obtaining the

personal information.” Id. (quoting Alexander v. Peffer, 993 F.2d 1348, 1350 (8th Cir. 1993)).

Dr. Hopkins contends that “[w]hen the information is inherently private, it is entitled to

protection.” Id. (quoting Fraternal Order of Police, Lodge 5 v. City of Philadelphia, 812 F.2d

105, 116 (3d Cir. 1987)).

       Dr. Hopkins states that medical information is “considered extremely personal and entitled

to protection under the fourteenth amendment.” Shuda v. Williams, No. 4:08-cv-3168, 2008 WL

4661455, at *3 (D. Neb. Oct. 20, 2008) (finding that plaintiff stated a constitutional claim for

disclosure of treating physicians and diagnoses). Dr. Hopkins also points to a Western District of

Arkansas decision, Bolt v. Doe, in which the court stated “the right to informational privacy under

the Fourteenth Amendment ‘extends to medical test results, medical records, and medical

communications. See Ferguson v. City of Charleston, 532 U.S. 67, 78 (2001) (individuals have a

reasonable expectation of privacy in medical test results and that those results will not be shared




                                                110
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 111 of 146




with nonmedical personnel without the patient's consent).’” Case No. 5:14-cv-5223, 2014 WL

5797706, at *5 (W.D. Ark. Nov. 7, 2014).

        A district court in Kansas assessed a reporting statute that required reporting of all

consensual underage sexual activity as sexual abuse. See Aid For Women v. Foulston, 427 F.Supp.

2d 1093 (D. Kan. 2006), overruled on other grounds by Nos. 06–3187, 06–3188, 06–3202, 2007

WL 6787808 (10th Cir. 2007). The issue before that court was whether minor patients had a right

to informational privacy concerning consensual sexual activity with an age-mate where there was

no evidence of force, coercion, or power differential. That court reasoned that, “[an individual’s

right to informational privacy may be implicated when the government compels disclosure of that

individual’s personal sexual or health-related information to the government and/or to other third

parties.” Id., at 1104.

        Dr. Hopkins asserts that “[t]hese required disclosures under H.B. 2024 cause significant

harm by exposing inherently private information, in breach of the confidential physician-patient

relationship, to local police officers and others without any countervailing state interest” (Dkt. No.

3, 48). In response, defendants argue that Dr. Hopkins’s claim that the Local Disclosure Mandate

violates the right to informational privacy conflicts with the fact the neither the Eighth Circuit nor

the Supreme Court has ever recognized this right (Dkt. No. 23, at 55). Defendants cite a number

of cases in which the Eighth Circuit addresses a constitutional right to informational privacy but

declines to find a violation of such a right. See Alexander v. Peffer, 993 F.2d 1348 (8th Cir. 1993);

Eagle, 88 F.3d at 627; Riley v. St. Louis Cty. of Mo., 153 F.3d 627, 631 (8th Cir. 1998); Cooksey

v. Boyer, 289 F.3d 513, 516 (8th Cir. 2002). Defendants argue that “because the Eighth Circuit

has never decided a case upholding a right to informational privacy, its discussions of various

scenarios that fail to implicate that ‘right’ similarly do not establish the existence of such a right.



                                                 111
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 112 of 146




Cf. Kirtsaeng v. John Wiley & Sons, Inc., 133 S. Ct. 1351, 1368 (2013) (“[W]e are not bound to

follow our dicta in a prior case in which the point now at issue was not fully debated.”) (citation

omitted) (inner quotation marks omitted)” (Dkt. No. 23, 56-57).

       Defendants argue that “in the absence of a clear indication by the Supreme Court that there

is a right to informational privacy of constitutional dimensions, there are compelling reasons to

forbear from finding that such a right exists” (Dkt. No. 23, 57). In the past, the Supreme Court has

assumed that a constitutional right to informational privacy exists without actually making a

finding as to its existence. See NASA v. Nelson, 562 U.S. 134 (2011); Whalen v. Roe, 429 U.S.

589 (1977); Nixon v. Adm’r of General Servs., 433 U.S. 425 (1977). In Whalen, the Supreme

Court identified at least two kinds of constitutional privacy interests protected by the Fourteenth

Amendment: avoiding disclosure of personal matters and independence in making certain kinds

of important decisions. 429 U.S. 589, 599-600 (1977). Both the Supreme Court and district courts

frequently cite Whalen for the prospect that the United States Constitution protects against the

disclosure of personal matters. See Belotti, 443 U.S. at 655 (Rehnquist, J., concurring); United

States DOJ v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 762 (1989); Eagle, 88 F.3d

620; Alexander v. Peffer, 993 F.2d 1348, (8th Cir. 1993); Haid v. Cradduck, No. 5:14-cv-5119,

2016 U.S. Dist. LEXIS 82528, at * 15 (W.D. Ark. June 24, 2016).

       Numerous courts have recognized that confidential medical information is entitled to

constitutional privacy protection in order to prevent the disclosure of such personal medical

records. See Cooksey, 289 F.3d at 516; A.L.A. v. West Valley City, 26 F.3d 989, 990 (10th Cir.

1994); U.S. v. Westinghouse Elec. Corp., 638 F.2d 570, 577 (3d Cir. 1980); Haid v. Cradduck,

No. 5:14-cv-51192016 U.S. Dist. LEXIS 82528, at * 15 (W.D. Ark. June 24, 2016); Bolt v. Doe,

No. 5:14-cv-5223, 2014 U.S. Dist. LEXIS 158304, at *11 (W.D. Ark. Nov. 7, 2014); Shuda v.



                                                112
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 113 of 146




Williams, No. 4:08CV3168, 2008 WL 4661455, at *3 (D. Neb. Oct. 20, 2008); cf. Leher v. Bailey,

2006 WL 1307658 (E.D. Ark. May 10, 2006).

       Defendants point the Court to a number of Eighth Circuit decisions that find no violation

of the right to informational privacy in support of defendants’ argument that this protection does

not exist (Dkt. No. 23, at 56-57). The Court will analyze those cases in turn. In Alexander v.

Peffer, the Eighth Circuit held that to elevate remarks made about a woman’s unsuccessful

application to be a police officer to constitutional dimensions would trivialize the Fourteenth

Amendment. 993 F.2d 1348, 1351 (8th Cir. 1993). In Eagle v. Morgan, the Eighth Circuit found

that the improper acquisition and unwarranted public disclosure of a man’s expunged criminal

record did not violate a constitutional right to privacy. 88 F.3d at 627. In Riley, the Eighth Circuit

stated that because plaintiff allowed her son’s remains to be viewed at the visitation, she had no

legitimate expectation that information about her son’s death or her son’s remains would be kept

confidential. 153 F.3d at 631. Finally, in Cooksey, the Eighth Circuit held that the disclosure of

plaintiff’s psychological treatment for stress did not reach the level of a constitutional violation.

289 F.3d 513. The Eighth Circuit recognized that all mental health information is not created equal

and should not be treated categorically under a privacy rights analysis. Id., at 517. The court went

on to say that its holding was limited to the facts of the case and not intended to imply that

unauthorized publication of any and all information relating to an individual’s mental health is

constitutionally permitted. Id.

       The cases cited by defendants are distinguishable from the matter currently before this

Court. Defendants are correct in their assertion that not every disclosure of personal information

implicates the right against public disclosure of private information. The Eighth Circuit addressed

this, stating “this protection against public dissemination of information is limited and extends to



                                                 113
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 114 of 146




highly personal matters representing ‘the most intimate aspects of human affairs.’” Eagle, 88 F.3d

at 625. The Court acknowledges the high burden that applies to informational privacy claims.

However, this case involves some of the most intimate and personal aspects of a woman’s life.15

       Based on the law, the Court finds unpersuasive defendants’ contention that the Constitution

of the United States does not provide protection against disclosure of personal information,

especially when such information rises to the level of an individual’s most private and intimate

affairs in the context of abortion regulation. At this stage of the case, the Court determines that

Dr. Hopkins and LRFP are likely to succeed on the merits of this informational privacy claim as it

relates to the Local Disclosure Mandate and Non-CMA Teenage Patients.

       In its prior Order, this Court determined that plaintiffs are likely to succeed on the merits

of this claim and examined this claim separately.          The Court reaffirms that analysis after

reconsideration. The Court also considers that at least some courts suggest the Eighth Circuit takes

the view that all challenges to abortion restrictions are to be reviewed exclusively under the undue

burden test. See Adams & Boyle, P.C. v. Slatery, III, -- F.Supp.3d –, 2020 WL 6063778, at *67

(M.D. Tenn. Oct. 14, 2020) (citing Planned Parenthood of Mid-Mo. & E. Kan., Inc. v. Dempsey,

167 F.3d 458, 464 (8th Cir. 1999)); but see Planned Parenthood of the Heartland v. Heineman,

724 F.Supp.2d 1025 (D. Neb. 2010) (engaging in a separate void for vagueness analysis of an

abortion restriction). Under that approach, this Court concludes that Dr. Hopkins and LRFP’s



       15
          Several Courts have held that a woman’s private sexual matters warrant a constitutional
protection against public dissemination. See Bloch v. Ribar, 156 F.3d 673 (6th Cir. 1998) (holding
that a rape victim has a fundamental right to privacy in preventing government officials from
gratuitously and unnecessarily releasing the intimate details of the rape where no penalogical
purpose is being served); Eastwood v. Dep’t of Corrections, 846 F.2d 627 (10th Cir. 1988)(stating
that the right to privacy is implicated when an individual is forced to disclose information
regarding personal sexual matters); Thorne v. City of El Segundo, 762 F.2d 459 (9th Cir.
1983)(stating the interest [the plaintiff] raises in the privacy of her sexual activities are within the
zone protected by the Constitution).
                                                 114
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 115 of 146




challenge to the Local Disclosure Mandate based on an informational privacy claim further

demonstrates and supports this Court’s determination regarding the undue burden this Mandate

imposes.

                       3.      Irreparable Harm

       In the absence of a temporary restraining order, Dr. Hopkins, LRFP, and the fraction of

women for whom the Local Disclosure Mandate is relevant in this as-applied challenge—Non-

CMA Teenage Patients—would be unduly burdened by the substantial obstacles created by the

Local Disclosure Mandate, which lacks any justifying state purpose as applied to Non-CMA

Teenage Patients. Whole Woman’s Health, 136 S. Ct. at 2309-10.

       Enforcement of the Local Disclosure Mandate will inflict irreparable harm on Dr. Hopkins,

LRFP, and Non-CMA Teenage Patients as there is no adequate remedy at law. It is well-settled

that the inability to exercise a constitutional right constitutes irreparable harm. See Planned

Parenthood of Minn., Inc. v. Citizens for Cmty. Action, 558 F.2d 861, 867 (8th Cir. 1977) (“Planned

Parenthood’s showing that the ordinance interfered with the exercise of its constitutional rights

and the rights of its patients supports a finding of irreparable injury.”) (citations omitted); accord

Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995) (quoting Elrod v. Burns, 427 U.S. 347, 373

(1976)).

       In the absence of a temporary restraining order, Non-CMA Teenage Patients’ ability to

access abortion would be unduly burden by the substantial obstacles created by the Local

Disclosure Mandate. Further, the Local Disclosure Mandate lacks any justifying state purpose as

applied to Non-CMA Teenage Patients. Whole Woman’s Health, 136 S. Ct. at 2309-10. The Non-

CMA Teenage Patients’ right to informational privacy in the abortion context likely will be

violated.



                                                 115
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 116 of 146




       Therefore, the second requirement for an order temporarily restraining enforcement of the

Local Disclosure Mandate is satisfied.

                      4.      Balancing Of Harms

       In the absence of a temporary restraining order, Dr. Hopkins, LRFP, and the fraction of

women for whom the Local Disclosure Mandate is relevant in this as-applied challenge would be

unduly burdened by the substantial obstacles created by the Local Disclosure Mandate. Further,

the Local Disclosure Mandate lacks any justifying state purpose as applied to Non-CMA Teenage

Patients. Whole Woman’s Health, 136 S. Ct. at 2309-10. The Non-CMA Teenage Patients’ right

to informational privacy in the abortion context likely will be violated. Whereas, if a temporary

restraining order issues, a likely unconstitutional law as applied to Non-CMA Teenage Patients

passed by Arkansas legislators will not be enforced The threatened harm to Dr. Hopkins, LRFP,

and the Non-CMA Teenage Patients clearly outweighs whatever damage or harm a temporary

restraining order may cause the defendants.

                      5.      Public Interest

       It is in the public interest to preserve the status quo and to give the Court an opportunity to

evaluate fully the lawfulness of the Local Disclosure Mandate without subjecting Dr. Hopkins,

LRFP, or Non-CMA Teenage Patients, or the public to any of the law’s potential harms.

       It is therefore ordered that Dr. Hopkins and LRFP’s motion for a temporary restraining

order is granted, and defendants are temporarily restrained from enforcing the provisions of H.B.

2024 as applied to the Non-CMA Teenage Patients referred to here as the Local Disclosure

Mandate.




                                                116
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 117 of 146




               D.      Tissue Disposal Mandate (Counts X and XI, H.B. 1566)

       Dr. Hopkins and LRFP seek a temporary restraining order based on the Tissue Disposal

Mandate in count ten, which alleges that the tissue disposal mandate violates the Due Process

Clause by placing an undue burden on Dr. Hopkins and LRFP’s patients’ right to liberty and

privacy, and count eleven, which alleges that the tissue disposal mandate violates the Due Process

Clause due to its vagueness.

       Prior to enactment of the Tissue Disposal Mandate, embryonic and fetal tissue generated

from abortion and miscarriage was handled in a number of ways. Women who have medication

abortions or complete miscarriage through medication dispose of the tissue at home. This is

consistent with current Arkansas law that permits tissue passed at home, rather than at a medical

facility, to be disposed of without being regulated. See generally Ark. Code Ann. § 20-32-

101(1993) (governing disposal of commercial medicate waste); Ark. Code Ann. § 20-31-101(5)

(defining “medical waste,” in relevant part, as limited to “waste from healthcare-related

facilities”); Ark. Code Ann. § 20-32-101(5)(A) (defining “pathological waste”); Ark. Code Ann.

§ 20-17-802 (2015) (requiring disposal of tissue from abortion “in a fashion similar to that in which

other tissue is disposed”).

       For surgical abortions, a contractor collects medical waste and embryonic or fetal tissue

generated at the clinic and disposes of it out of state through incineration (Dkt. No. 6, ¶ 49). A

few patients each year choose to have the tissue cremated, and those patients make arrangements

with the cremation facility (Id.). Also, for a few patients each year, the tissue is sent to pathology

labs to test for specific medical conditions or to determine the cause of the anomalies and the

likelihood of recurrence in future pregnancies. In addition, following some abortions, tissue is

preserved and made available to local law enforcement (Dkt. No. 6, ¶ 39). Before the Tissue



                                                 117
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 118 of 146




Disposal Mandate was enacted, “fetal tissue” from abortion was defined as “human tissue” – which

may be disposed of without regard to the Final Disposition Rights Act. Ark. Code Ann. §§ 20-17-

801(a)(1)(A), 20-17-801(b)(2)(C).

       The Tissue Disposal Mandate requires that a “physician or facility that performs an

abortion shall ensure that the fetal remains and all parts are disposed of in accordance with § 20-

17-801 and the Arkansas Final Disposition Rights Act of 2009, § 20-17-102.” Ark. Code Ann. §

20-17-802(a). This law applies whether the embryonic or fetal tissue comes from abortion or

miscarriage. The law subjects physicians violating it to criminal penalties, specifically those

associated with Class A misdemeanors under Arkansas law. Ark. Code Ann. § 20-17-802(f).

       The Arkansas Final Disposition Rights Act of 2009 (“FDRA”) governs which family

members have “[t]he right to control the disposition of the remains of a deceased person, the

location, manner, and conditions of disposition.” Ark. Code Ann. § 20-17-102(d)(1). Under the

FDRA, if a decedent has not appointed anyone to control the final disposition of his or her remains,

that right vests in individuals in the order the FDRA sets forth, including the decedent’s spouse;

child or children; parent or parents; and including other family members or, ultimately, a state

government actor with the statutory obligation to arrange for the disposition of a decedent’s

remains. Ark. Code Ann. § 20-17-102(d)(1)(A) – (L). When the disposition right vests in a parent,

and the other parent is “absent,” that right vests solely in the remaining parent only after

“reasonable efforts have been unsuccessful in locating the absent surviving parent.” Ark. Code

Ann. § 20-17-102(d)(1)(E)(ii). The FDRA defines neither “absent” nor “reasonable efforts.” Ark.

Code Ann. § 20-17-102.

       The right to control the disposition of remains of a deceased person under the FDRA vests

only in individuals who are 18 years old or older. Ark. Code Ann. § 20-17-102(d)(1). The right



                                                118
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 119 of 146




to control the disposition of remains of a deceased person under the FDRA also depends on the

individual’s willingness to assume liability for the costs associated with disposal and only if the

individual “exercise[s] his or her right of disposition within two (2) days of notification of death

of the decedent.” Ark. Code Ann. § 20-17-102(e)(1)(B), (C). If there is a dispute among

individuals who share equal disposition rights under the FDRA, the circuit court for the county

decides to whom to award the disposition right. Ark. Code Ann. § 20-17-102(e)(2).

       The FDRA defines “final disposition” as “the burial, interment, cremation, removal from

Arkansas, or other authorized disposition of a dead body or fetus.” Ark. Code Ann. § 20-17-

102(2)(C). The FDRA does not define “other authorized disposition.” A response with disposition

rights also may “dispose of the remains in any manner that is consistent with existing laws, rules,

and practices for disposing of human remains, including. . . cremat[ion].” Ark. Code Ann. § 20-

17-102(i).

                       1.     Likelihood Of Success On The Merits: Due Process Challenge

                              a.      Applicable Law

       To determine whether Dr. Hopkins and LRFP are likely to succeed on their challenge to

the Tissue Disposal Mandate under the Due Process Clause, this Court applies the undue burden

standard. June Medical Services, 140 S. Ct. 2103 (plurality opinion); Whole Woman’s Health, 136

S. Ct. at 2309; Casey, 505 U.S. at 877 (plurality opinion). To sustain a facial challenge and grant

a temporary restraining order, this Court must make a finding that the Tissue Disposal Mandate is

an undue burden for a large fraction of women for whom the law is relevant.

                              b.      Analysis Of The Tissue Disposal Mandate

                                      1.      State’s Interest




                                                119
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 120 of 146




       No legislative findings accompany the tissue disposal mandate. The Court does not have

an explanation from the legislature of the purpose of the law. Defendants maintain that the tissue

disposal mandate promotes the legitimate interests in “medical ethics” and “regulating the medical

profession by ensuring that abortion clinics follow the same standards as other health care facilities

that must dispose of fetal remains” and “demonstrating respect for the life of the unborn by

requiring abortion providers to follow the same standards as other health care facilities that must

dispose of fetal remains” (Dkt. No. 23, at 71). The Court assumes the legitimacy of these interests.

Whole Woman’s Health, 136 S. Ct. at 2310 (assuming that the State had legitimate state interests

where the statute did not contain any legislative findings).

                                       2.      Burdens Imposed On Women

       Defendants cite to Planned Parenthood of Minnesota v. State of Minnesota and assert that

a woman’s right to abortion is not implicated by the Tissue Disposal Mandate. 910 F.2d 479 (8th

Cir. 1990). The Minnesota statute examined in that case did not require notice and consent; it

lacked any provision comparable to the FDRA. Further, the case was decided before Casey, Whole

Woman’s Health, and June Medical. The Court determines it is not controlling with regard to the

facts presented here.

       In vacating this Court’s prior preliminary injunction order, the Eighth Circuit directed this

Court to reconsider its order, in part, based on the Supreme Court’s decision in Box v. Planned

Parenthood of Ind. & Ky., Inc., 139 S. Ct. 1780 (2019) (per curiam). The Court has reviewed Box.

The Court also reviewed the filings made by the parties at the Eighth Circuit when the Eighth

Circuit directed the parties to submit supplemental briefing after the Supreme Court decided Box.

The Court sees critical differences between the facts and argument presented here and the facts




                                                 120
         Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 121 of 146




and argument addressed by the Supreme Court in Box that persuade the Court that Box does not

apply.

         First, the Indiana statute at issue in Box regulated the manner in which abortion providers

may dispose of fetal remains. Id. at 1781. Arkansas’s Tissue Disposal Mandate regulates who

makes the decision about the method of disposal of fetal remains resulting from abortion. Second,

the Supreme Court made it clear in Box that, unlike here, the “[r]espondents have never argued

that Indiana’s law creates an undue burden on a woman’s right to obtain an abortion.” Id. The

Supreme Court performed a rational basis review of the Indiana statute and specifically stated that

the case did not “implicate our cases applying the undue burden test to abortion regulations.” Id.

at 1782. Dr. Hopkins has since the lawsuit was filed alleged, and Dr. Hopkins and LRFP continue

to allege, Due Process claims challenging as an undue burden on abortion the Tissue Disposal

Mandate.

         This Court is aware that, at the Eighth Circuit, defendants argued that rational-basis review

should apply to uphold Arkansas’s Tissue Disposal Mandate. This Court disagrees and rejects

application of rational basis review on the facts and arguments presented in this case.

         The Tissue Disposal Mandate challenged by Dr. Hopkins and LRFP on behalf of their

patients and themselves requires notice and consent to the disposition of embryonic and fetal tissue

– and of every woman’s abortion – from a woman’s sexual partner or, if the woman and her sexual

partner are minors, the parent or parents of both, in direct conflict with Supreme Court precedent.

See Casey, 505 U.S. at 893-94 (examining spousal notification); Hodgson v. Minnesota, 497 U.S.

417 (1990) (examining parental consent and required judicial bypass); Bellotti, 443 U.S. at 622

(same). That fact that both “parents” have disposition rights under the FDRA creates a requirement

of notice and consent of the woman’s sexual partner and requires that, when the other “parent” is



                                                 121
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 122 of 146




“absent,” then “reasonable efforts” need to be made to locate him prior to disposition. Ark. Code

Ann. § 20-17-102(d)(1)(E). The FDRA does not define “reasonable efforts.”

       This notice and consent requirement of a woman’s sexual partner directly violates binding

Supreme Court precedent. See Danforth, 428 U.S. at 69 (“[T]he State may not constitutionally

require consent of the spouse. . . as a condition for abortion. . . .”); Casey, 505 U.S. at 898

(invalidating a provision requiring spousal notification prior to abortion); see also id. (“A husband

has no enforceable right to require a wife to advise him before she exercises her personal choices,”

including about pregnancy). That the woman’s sexual partner could be difficult to locate, could

withhold consent, could seek a different means of disposition, or could otherwise delay the

abortion gives him “an effective veto” over her decision. Casey, 505 U.S. at 897. Notice of

abortion could subject some women to physical and psychological abuse. Casey, 505 U.S. at 893.

(Dkt. No. 5, ¶¶ 56-57; Dkt. No. 6, ¶ 60). Therefore, the Tissue Disposal Mandate burdens all

women seeking abortions by virtue of this notice requirement and is “likely to prevent a significant

number of women from obtaining an abortion.” Casey, 505 U.S. at 893.

       Defendants assert that “the right to decide how to dispose of the [embryonic and fetal

tissue] vests in the parents of the deceased child.” (Dkt. No. 22, at 58). The law provides “that if

the father is absent, the mother is vested with the rights of disposition after reasonable efforts are

unsuccessful in locating the father.” (Dkt. No. 22, at 58). However, defendants maintain that “this

section plainly does not require that any efforts be made to notify the father or to obtain his

consent.” (Dkt. No. 22, at 58). Instead, defendants propose that, if no action is taken for five days,

“’if any person’ – including the father of the deceased child – does not exercise his disposition

right within five days of the death, he forfeits that right.” (Dkt. No. 22, at 58). And then “the right




                                                 122
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 123 of 146




of disposition vests solely in the mother, and her wishes for the disposition of the fetal remains

control.” (Dkt. No. 22, at 58).

        The woman alone is vested with the right to disposition only after reasonable efforts have

been unsuccessful in locating the “father.” Ark. Code Ann. § 20-17-102(d)(1)(E)(ii). Defendants

appear to suggest that efforts could be undertaken to locate the other “parent,” but that nothing

more is necessary under the statute and that, if found, the other “parent” need not be notified of his

disposition right. As Dr. Hopkins observes, this reading of the Tissue Disposal Mandate would

require “a physician or his patient” to “engage in a search of an undefined time, but for no ultimate

purpose.” (Dkt. No. 32, at 62). The Court rejects this reading of the Tissue Disposal Mandate. In

construing the law narrowly to avoid constitutional doubts, the Court “must also avoid a

construction that would seriously impair the effectiveness of [the law] in coping with the problem

it was designed to alleviate.” See Harriss, 347 U.S. at 623.

        Defendants also contend that other provisions of the law cause the right “to vest solely in

the mother even sooner.” (Dkt. No. 22, at 58). Defendants point to the provision that states, if the

“father” is “unwilling to assume the liability for the costs” of disposition, then the right vests solely

and immediately in the mother. Ark. Code Ann. § 20-17-102(e)(1)(C). As Dr. Hopkins points

out, “to convey an unwillingness to assume the cost of disposition, one would have to be notified

of his right in the first place” which implicates the notice requirements he challenges as

unconstitutional (Dkt. No. 32, at 66).

        Defendants maintain that, if the father is “‘estranged’ – meaning a ‘physical and emotional

separation from the decedent at the time of death which has existed for a period of time that clearly

demonstrates an absence of due affection, trust, and regard for the decedent’ – then the disposition

right vests solely in the mother immediately.” (Dkt. No. 22, at 58) (citing Ark. Code Ann. § 20-



                                                  123
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 124 of 146




17-102(e)(1)(D)(ii)). The Court agrees with Dr. Hopkins that there is no explanation for how a

physician would know whether a woman’s sexual partner was “estranged” from the “decedent,”

which are defined terms under the Tissue Disposal Mandate (Dkt. No. 32, at 66). There is no safe

harbor for a physician to rely on a woman’s representation that the other parent is “estranged” from

the “decedent” or unwilling to assume the costs of disposition and avoid the Mandate’s penalties.

To read such a provision into the FDRA would be difficult because the FDRA specifically includes

a safe harbor provision stating that a “funeral establishment, cemetery, or crematory shall have the

right to rely on” a signed funeral service contract or authorization, and “shall have the authority to

carry out the instructions of the person or persons whom the funeral home, cemetery, or crematory

reasonably believes holds the right of disposition.” Ark. Code Ann. § 20-17-102(f)(2). There is

no comparable provision for Dr. Hopkins or other abortion providers. The Court finds the statutory

canon of expressio unius est exclusio alterius—the expression of one is the exclusion of others—

applicable on these facts. This canon, like all rules of construction, is applicable under certain

conditions to determine the intention of the lawmaker when it is not otherwise manifest. Here, the

state explicitly provided a safe harbor provision in the FDRA for funeral establishments,

cemeteries, and crematoriums, but declined to provide a safe harbor provision pertaining to

abortion providers in the Tissue Disposal Mandate.

       In the case of a minor woman, if her sexual partner was at least 18, then he would control

disposition under the FDRA. Ark. Code Ann. §§ 20-17-102(d)(1), (d)(1)(E). This implicates the

same constitutional concerns cited in regard to notification of sexual partners. If a minor woman’s

sexual partner was also a minor, then the woman’s parents and her partner’s parents would control

disposition under the FDRA. Ark. Code Ann. §§ 20-17-102(d)(1), (d)(1)(G). This would




                                                 124
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 125 of 146




necessitate notice to the woman’s parents and her partner’s parents of the woman’s intent to have

an abortion.

       This requirement effectively circumvents Arkansas’s constitutionally mandated judicial

bypass process. Current law requires that a physician obtain the written consent of one parent

before providing abortion care to a minor patient. Ark. Code Ann. § 20-16-804. The law also

provides that a court may authorize the minor to consent to the abortion without the consent of her

parent. Ark. Code Ann. §§ 20-16-808, 20-16-809. The availability of the judicial bypass process

reflects long-standing constitutional requirements. Bellotti, 443 U.S. at 643 (“[I]f the State decides

to require a pregnant minor to obtain one or both parents’ consent to an abortion, it also must

provide an alternative procedure whereby authorization for the abortion can be obtained.”); Id. at

639-40 (“[A] State [can] not lawfully authorize an absolute parent veto over the decision of a minor

to terminate her pregnancy.”)(citing Danforth, 428 U.S. at 74)).

       Defendants claim that this law does not require a minor’s parents be involved, regardless

of whether she has obtained a judicial bypass. Defendants rely on language that states, in the

“absence” of any person qualified under the statute to exercise the disposition right, “any other

person” who is willing to act may exercise the right, Ark. Code Ann. § 20-17-102(d)(2), to argue

that a minor who has obtained a judicial bypass may act without involving parents (Dkt. No. 22,

at 58). Under the FDRA no one under the age of 18 has the right to control disposition, so

defendants appear to be incorrect on this point. Ark. Code Ann. § 20-17-102(d)(1). Further, the

provision upon which defendants rely applies only after no one else is willing to exercise a

disposition right. This provision of the FDRA requires that a person exercising a right under § 20-

17-102(d)(2), which is the provision upon which defendants rely to make this argument invoking

judicial bypass, “attest[ ] in writing that a good faith effort has been made to no avail to contact



                                                 125
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 126 of 146




the individuals under this subsection.” Ark. Code Ann. § 20-17-102(d)(2). These requirements

thwart defendants’ claim regarding judicial bypass.

       Dr. Hopkins contends that he cannot provide care without first knowing that the tissue can

be disposed of lawfully (Dkt. No. 3, at 23). Both Dr. Hopkins and LRFP include record evidence

that, if the challenged Mandates are enforceable, they will no longer provide this type of abortion

care due to the potential impacts imposed upon them for alleged violations. The Tissue Disposal

Mandate requires that Dr. Hopkins and other abortion care providers subject to it notify at least

one, and perhaps more than one, third party before every woman’s abortion. The law mandates

disclosure to a woman’s partner or spouse, even if that person is no longer in her life or is a

perpetrator of sexual assault. For minor women, it bypasses the State’s constitutionally mandated

judicial bypass process, through which a minor can choose not to involve her parent in her abortion

decision and instead obtain judicial authorization. The FDRA potentially expands disclosure to

all four parents – those of the woman and those of her sexual partner. Dr. Hopkins argues that

these forced disclosures alone are enough to interfere severely with abortion care (Dkt. No. 3, at

23). See, e.g., Casey, 505 U.S. at 894 (“[A] significant number of women. . . are likely to be

deterred [by a spousal notification requirement] from procuring an abortion as surely as if the

[State] had outlawed abortion in all cases.”) (Dkt. No. 5, ¶¶ 56-57; Dkt. No. 6, ¶ 61). There is no

evidence in the record before the Court to contradict Dr. Hopkins’s assertions regarding

compliance with the Tissue Disposal Mandate.

       What defendants may not do directly they also may not do indirectly, and this Court will

not apply rational basis review to the Tissue Disposal Mandate. The Tissue Disposal Mandate

gives a parent or others “an absolute, and possible arbitrary, veto” over a minor’s decision to have

an abortion. Danforth, 428 U.S. at 74; see also Bellotti, 443 U.S. at 639-40, 644. The Tissue



                                                126
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 127 of 146




Disposal Mandate requires a minor to disclose her decision to both parents, in some instances

risking her health and safety by doing so. See Hodgson, 497 U.S. at 450-451. The Tissue Disposal

Mandate goes even further by requiring, under certain circumstances, the involvement of the

woman’s sexual partner’s parents, and others even further removed from the woman, under certain

circumstances. These requirements cannot be reconciled with binding Supreme Court precedent.

       The Tissue Disposal Mandate imports the FDRA’s disclosure and decision-making

requirements – originally enacted to provide a framework for disposition of human remains by

family members – to the disposition of embryonic and fetal tissue. The Tissue Disposal Mandate

will dissuade and delay women who seek abortions and also, as a practical matter based on the

record evidence before this Court, make it impossible for Dr. Hopkins and LRFP to continue

providing abortions because they cannot ensure that tissue disposition will ultimately take place in

compliance with the FDRA, subjecting them to criminal sanctions. To avoid criminal penalties,

Dr. Hopkins takes the position that he will have no choice but to cease providing abortions if the

Tissue Disposal Mandate takes effect (Dkt. No. 5, ¶ 61). See Whole Woman’s Health, 136 S. Ct.

at 2313 (examining the undue burden resulting from closure of abortion facilities).

       Compliance with the law requires that, within each class of decision-makers, present class

members “used reasonable efforts to notify” others and that any dispute is resolved by a vote of

the class members or a proceeding before the circuit court. Ark. Code Ann. §§ 20-17-102(d)(1)(E),

(d)(1)(G), (e)(2). The notice and search requirements for interested parties under the Tissue

Disposal Mandate will cause significant delay that would result in harm to women seeking abortion

care (Dkt. No. 5, ¶¶ 58, 61). Delay increases the risks associated with pregnancy-related care, can

deny a woman her choice of abortion procedure, and if she is pushed past the clinic’s gestational




                                                127
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 128 of 146




limit, can make it impossible for her to obtain an abortion in Arkansas. See, e.g., Schimel, 806

F.3d at 920; Jegley, 2016 WL 6211310, at *29.

       Further, because the phrase “in any manner that is consistent with existing laws, rules, and

practices for disposing of human remains” is undefined, it is not clear as to what acceptable

methods of disposition might be selected. Ark. Code Ann. §§ 20-17-102(d)(2), (e)(2). The FDRA

also requires that only those willing to pay the cost of disposition have a say in the plan. Ark.

Code Ann. § 20-17-102(e)(1)(C). Dr. Hopkins argues that ascertaining and documenting the fact

that a person with a disposition right forfeits input due to a lack of willingness or resources to

assume financial responsibility may be difficult or impossible for Dr. Hopkins (Dkt. No. 3, at 24).

The notice, search, and documentation requirements for interested parties under the Tissue

Disposal Mandate will cause significant delay and will harm women seeking abortion care (Dkt.

No. 5, ¶¶ 58, 61). It imposes substantial obstacles in the path of women for whom the Tissue

Disposal Mandate is relevant in seeking an abortion.

       It would be a burden on Dr. Hopkins and his clinic to set up systems sufficient and timely

enough to ensure that all requirements of the FDRA are met before Dr. Hopkins provides abortion

care (Dkt. No. 5, ¶ 58; Dkt. No. 6, ¶¶ 50-51, 55-56, 59, 62). See Whole Woman’s Health, 136 S.

Ct. at 2318 (examining, in the context of the undue burden analysis, the cost of complying with

the new regulation). Proceeding with abortion care without knowing that the requirements of the

FDRA have been met subjects Dr. Hopkins to criminal penalties.

       It also is unclear whether at-home disposal of tissue following medication abortion or

treatment of miscarriage is permitted under the FDRA (Dkt. No. 3, at 24). Defendants claim that

this law does not ban medication abortions used during the first trimester, arguing the law

“expressly applies only to a ‘physician or facility that performs an abortion.’” (Dkt. No. 60).



                                               128
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 129 of 146




Defendants argue this phrase does not apply “to a woman taking a pill in the comfort of her home

pursuant to a medication-abortion procedure.” (Dkt. No. 22, at 60).          Under Arkansas law,

medication abortion must be performed by a physician. Ark. Code Ann. § 5-61-101 (crime for

anyone other than licensed physician to perform abortion); Ark. Code Ann. § 20-16-603(b)(1)

(physician-only law for medication abortion).

       Dr. Hopkins faces criminal penalties if he fails to dispose properly of tissue following a

medication abortion or treatment of miscarriage. Absent certainty on these points, Dr. Hopkins

maintains that he will have to stop providing medication abortion (Dkt. No. 5, ¶ 55; Dkt. No. 6, ¶

52). Regardless if the Tissue Disposal Mandate applies to medication abortion or not, that fact

does not change the Court’s ultimate conclusion regarding the constitutionality of the Mandate.

       On July 20, 2017, defendants submitted supplemental authority in support of their

opposition to Dr. Hopkins’s motion for preliminary injunction (Dkt. No. 31). Defendants state

that, on July 20, 2017, “the Arkansas Legislative Council approved an amended rule concerning

the disposition of fetal remains. The amended rule, which is attached to this notice as Exhibit A,

defines ‘dead fetus or fetal remains’ and provides that each facility shall ensure that each dead

fetus or fetal remains are disposed of in accordance with Ark. Code. Ann. § 20-17-102.” (Dkt. No.

31, at 1). Defendants contend that “[t]he amendments to Agency Rule #007.05 expressly provide

that the requirements for the disposition of fetal remains under Ark. Code Ann. § 20-17-102 do

not apply to medication abortions: ‘The requirements of this subsection shall not apply to

abortions induced by the administration of medications when the evacuation of any human remains

occurs at a later time and not in the presence of the inducing physician nor at the facility in which

the physician administered the inducing medications.’ Exh. A at 6-3 ¶ 6.O.1.” (Id.).




                                                129
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 130 of 146




       The Court is unclear on the authority possessed by the Legislative Council and, therefore,

unclear on the binding nature of this amendment to the Tissue Disposal Mandate. The Court also

questions whether this amendment has to go through an approval process before being formally

adopted. The Court has reviewed the website of the Arkansas State Legislature for further

guidance;            that           provides            no            clarity.                  See

http://www.arkleg.state.ar.us/assembly/2011/2012F/pages/CommitteeDetail;          see   also   Andy

Davis, Board Approves Rule to Clarify Arkansas Abortion Law, Arkansas Democrat Gazette, Jul.

20, 2017, at 1, available at http://www.arkansasonline.com/news/2017/jul/20/board-approves-

rule-to-clarify-abortion/.

         The Court has reviewed thoroughly the amendment attached as Exhibit A to the

supplemental authority. The Court concludes that, even if it had proof that this amended rule was

the final, approved-of, form, the change does not make the Tissue Disposal Mandate constitutional.

As a result, the Court will take note of the amendment, but the Court concludes as a matter of law

that it does not alter the analysis as to the constitutionality of the Mandate.

       Further, under the law, Dr. Hopkins maintains that he must ensure disposition under the

FDRA’s requirements even if such tissue is sent to a pathology lab. Dr. Hopkins cannot control

how a pathology lab disposes of tissue after testing, but this law purports to subject Dr. Hopkins

to criminal liability based on the actions of third parties who receive the tissue for reasons other

than disposition (Dkt. No. 5, ¶ 60; Dkt. No. 6, ¶ 53). The Tissue Disposal Mandate puts Dr.

Hopkins in a position of not sending tissue when it is important for women’s health or risking

criminal liability under the Tissue Disposal Mandate.

       Defendants claim that “a fetal tissue sample sent to a pathology lab would fall under the

definition of ‘human tissue’ in Ark. Code Ann. § 20-17-801(b)(2)(C), and can be disposed of ‘in



                                                 130
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 131 of 146




a respectful and proper manner’ under the statute.” (Dkt. No. 22, at 60). Therefore, defendants

argue that Dr. Hopkins would not face criminal liability for sending fetal tissue for pathological

testing, even if he could not assure that the pathology lab would dispose of fetal tissue as required

by the Tissue Disposal Mandate (Dkt. No. 22, at 60). The Tissue Disposal Mandate amended Ark.

Code Ann. § 20-17-801(b)(2)(C) to remove “fetal tissue” from the definition of “human tissue,”

making that means of disposal impermissible for fetal tissue.

       Dr. Hopkins also cannot control how law enforcement disposes of tissue. However, Dr.

Hopkins maintains that he arranges the transport of tissue to law enforcement “consistent with

existing laws,” Ark. Code Ann. § 20-17-102(i), and accordingly understands the disposition to be

consistent with the FDRA (Dkt. No. 3, at 25 n.11).

       Defendants also argue that the Tissue Disposal Mandate requires abortion providers to

make “the same arrangements that all other healthcare providers are required to make for human

remains.” (Dkt. No. 23, at 72). Defendants cite no authority for this, and there is no evidentiary

support in the record for this contention. The FDRA itself imposes no obligations on healthcare

providers; the Tissue Disposal Mandate is the first time the FDRA has been applied to a healthcare

provider and then only to a “physician or facility that performs an abortion” in the context of

abortion and miscarriage. Ark. Code Ann. § 20-17-802(a). Prior to the Tissue Disposal Mandate,

the FDRA applied to the disposition of human remains for individuals and their family members

and established protections for funeral homes and crematoria when those entities relied on

information regarding disposition provided by family members. Ark. Code Ann. §§ 20-17-

102(d)(1), (f)(2).

       The Court determines these burdens support facial invalidity of the Tissue Disposal

Mandate. The Court will premise its analysis on defendants’ contention that the Mandate applies



                                                131
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 132 of 146




to all non-medication abortions. The notice provision impermissibly burdens women over the age

of majority or under the age of majority with a partner over the age of majority who seek a non-

medication abortion by requiring notice to the other “parent,” meaning the woman’s spouse or

partner. The notice provision impermissibly burdens women who are minors with minor partners

who seek non-medication abortions by requiring notice to the parent or parents, including notice

to the partner’s parents.

       The Court cannot apply the defendants’ suggested workarounds to the notice provisions in

an effort to construe the Tissue Disposal Mandate as constitutional for the reasons stated. The

workarounds are not supported by the text of the Tissue Disposal Mandate.

                                     3.     Vagueness

       The Tissue Disposal Mandate requires physicians to ensure that embryonic and fetal tissue

is disposed of in accordance with the FDRA and that physicians must ensure that outcome, but,

Dr. Hopkins and LRFP contend that the requirements of the FDRA as applied to abortion and

miscarriage management leave many critical questions unanswered. They challenge the Tissue

Disposal Mandate as void for vagueness. In its prior Order, this Court determined that plaintiffs

are likely to succeed on the merits of this claim and examined this claim separately. The Court

reaffirms that analysis after reconsideration. The Court also considers that at least some courts

suggest the Eighth Circuit takes the view that all challenges to abortion restrictions are to be

reviewed exclusively under the undue burden test. See Adams & Boyle, P.C. v. Slatery, III, --

F.Supp.3d –, 2020 WL 6063778, at *67 (M.D. Tenn. Oct. 14, 2020) (citing Planned Parenthood

of Mid-Mo. & E. Kan., Inc. v. Dempsey, 167 F.3d 458, 464 (8th Cir. 1999)); but see Planned

Parenthood of the Heartland v. Heineman, 724 F.Supp.2d 1025 (D. Neb. 2010) (engaging in a

separate void for vagueness analysis of an abortion restriction). Under that approach, this Court



                                              132
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 133 of 146




concludes that Dr. Hopkins and LRFP’s vagueness challenge to the Tissue Disposal Mandate

further demonstrates and supports this Court’s determination regarding the undue burden this

Mandate imposes.

       Specifically, Dr. Hopkins contends that H.B. 1566, “including its incorporation of the

FDRA, is impermissibly vague in at least two respects: first, whether tissue resulting from a

medication abortion or following miscarriage care may be disposed of by the patient at home, and,

second, what, if any, obligations are imposed on women seeking abortion and miscarriage care

and/or Plaintiff regarding ‘reasonable efforts’ to locate an ‘absent’ ‘parent’ or ‘other members of

the class’ of ‘grandparents.’ Ark. Code. Ann.§§ 20-17-102(d)(l)(E), (d)(3)(B).” (Dkt. No. 3, at

53).

       Dr. Hopkins further argues that “while the FDRA appears to concern the “[f]inal

disposition’ of ‘a dead body or fetus,’ id. § 20-17-102(a)(2)(C), its various references to ‘human

remains,’ id. §§ 20-17-102(b )(1 )(A), ( c ), (h), (i), (j), are unclear, because H.B. 1566 now uses

‘fetal remains’ to refer to tissue disposition after abortion, see H.B. 1566 § 3. Given the potential

liability for violating H.B. 1566, plaintiff cannot make good faith efforts to comply and hope for

the best. Rather, Dr. Hopkins is faced with uncertainty that will require him to curtail services.”

(Dkt. No. 3, at 58).

        The FDRA addresses methods of disposition in three provisions. As noted, the statute

defines “final disposition” to include “burial, interment, cremation, removal from Arkansas, or

other authorized disposition of a dead body or fetus,” Ark. Code Ann. § 20-17-102(a)(2)(C); gives

a person with disposition rights the authority to control “the disposition of the remains of a

deceased person, the location, manner, and conditions of disposition,” id., § 20-17-102(d)(l); and

also authorizes a person with disposition rights, in the absence of a declaration of final disposition



                                                 133
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 134 of 146




by the decedent, to “dispose of the remains in any manner that is consistent with existing laws,

rules, and practices for disposing of human remains, including. . . cremat[ion],” id. § 20-17-102(i).

Dr. Hopkins contends that these civil provisions are not drafted with the precision necessary to

provide him or enforcement authorities with “fair notice of conduct that is forbidden or required.”

Fed. Commc’ns Comm’n v. Fox Television Station, Inc., 567 U.S. 239, 253 (2012).

       Dr. Hopkins also notes that “[t]he lack of clarity as to a physician’s obligations under the

FDRA [is] compounded by the fact that § 20-17-802 of the Arkansas Code, which imposes

criminal penalties, contains no scienter requirement and appears to be a strict liability offense.”

See Stivers v. State, 118 S.W.3d 588 (Ark. 2003) (offense outside the criminal code, which

contained no mens rea requirement, in the absence of legislative intent to include one, was a strict

liability offense). See also Stahl v. City of St. Louis, Missouri, 687 F.3d 1038, 1041 (8th Cir. 2012)

(lack of mens rea requirement ‘further demonstrate[s]’ vagueness).” (Dkt. No. 3, at 55, n. 16).

        Dr. Hopkins states that “this vagueness gives [him] no option but to stop providing care,

and will impermissibly deprive his patients of access to abortion and miscarriage care, including

the safe and accepted method of medication abortion and disposition of the tissue at home.” See

Planned Parenthood. Sioux Falls Clinic v. Miller, 63 F.3d 1452, 1465, 1467 (8th Cir. 1995).

Defendants argue that, “the requirements for the disposition of ‘human tissue’ are clearly set forth

in a portion of the statute that he does not challenge, Ark. Code Ann. § 20-17-801. For its part,

the Final Disposition Rights Act is also clear, providing detailed instructions for determining who

has the right to dispose of a dead child’s body. Ark. Code Ann. § 20-17-102. For these reasons,

Hopkins cannot show that he is likely to prevail on a vagueness challenge to Act 603.” (Dkt. No.

23, at 75-76).




                                                 134
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 135 of 146




       The Court notes that the discussion of the potential Legislative Council amendment to the

Tissue Disposal Mandate could remedy the vagueness in this section of the Tissue Disposal

Mandate. However, at the time the Court entered its prior preliminary injunction, the Court had

no information in the record to determine the authority of that decision-making body or to

determine whether the amendment was final. Even if the amendment remedies the vagueness as

to the types of tissue that must be disposed, the Court finds that the other sections of the Mandate

are still unconstitutionally vague. Dr. Hopkins has no way of knowing from the Mandate the

definitions of “reasonable efforts” to locate an “absent” parent or “grandparent,” as required by

the Mandate.

       The Court concludes that the claim that the Tissue Disposal Mandate is vague such that it

unconstitutionally deprives Dr. Hopkins of his due process rights is likely to succeed. Based on

the record before it at this stage of the proceeding, the Court is unclear as to the scope of the

obligations imposed upon women seeking abortion and miscarriage care and/or Dr. Hopkins

regarding “reasonable efforts” to locate an “absent” “parent” or “other members of the class” of

“grandparents.” The Tissue Disposal Mandate fails to provide Dr. Hopkins or enforcement

authorities with “fair notice of conduct that is forbidden or required.” Fed. Commc’ns Comm’n.,

567 U.S. at 253.

                                      4.      Undue Burden

       Dr. Hopkins asserts that, while the burdens of the Tissue Disposal Mandate are many and

substantial, it advances no valid interest in a permissible way. He contends that any interest the

State of Arkansas has in disposition of embryonic and fetal tissue in a medically appropriate way

is sufficiently advanced by current law. See Whole Woman’s Health, 136 S. Ct. at 2311, 2314

(finding no significant problem that the new restriction “helped to cure,” nor was it “more effective



                                                135
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 136 of 146




than pre-existing [state] law” in advancing state’s asserted interest). The Tissue Disposal Mandate

does not specify any new method of disposal. Instead, it only imposes the FDRA’s complex

requirements for authorization of disposal that are separate and apart from the method, and it

applies those only to a “physician or facility that performs an abortion” in the context of abortion

and miscarriage. Ark. Code Ann. § 20-17-802(a). Dr. Hopkins is likely to succeed on this

argument.

       For these reasons, the Court is not convinced that importing the FDRA’s complex

requirements for authorization advances a public health goal. These requirements also do not

advance interests in women’s health because delay and other negative effects instead threaten

women’s health and wellbeing. Neither can any interest the State has in potential life support the

Tissue Disposal Mandate because it applies to tissue disposal after an abortion or miscarriage,

when there is no “potential life.” See Whole Woman’s Health, 136 S. Ct. at 2314 (“Unlike

legitimate state interests recognized by the Supreme Court, [Texas’s] professed interest regulates

a time when there is no potential life.”); Planned Parenthood of Ind. & Ky., Inc., 194 F.Supp.3d

at 833 (“interest in potential life has not been extended. . . to imposing procedures taken after the

pregnancy has been terminated like the fetal tissue disposition provisions do” (internal quotation

marks and citations omitted)).

       Previously, this Court determined that “[t]he undue burden analysis requires this Court to

‘consider the burdens a law imposes on abortion access together with the benefits those laws

confer.’” Whole Woman’s Health, 136 S. Ct. at 2309. Based on the Court’s findings, the Court

determined that, under the Whole Woman’s Health analysis, the Tissue Disposal Mandate has the

effect of placing a substantial obstacle in the path of a woman seeking an abortion of a nonviable

fetus for whom the Mandate is relevant.         The Eighth Circuit remanded to this Court for



                                                136
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 137 of 146




reconsideration in the light of Chief Justice Roberts’s concurring opinion in June Medical. Based

on the Court’s findings and its reconsideration, the Court determines that the Tissue Disposal

Mandate has the effect of placing a substantial obstacle in the path of a woman seeking an abortion

of a nonviable fetus for whom the Mandate is relevant under the June Medical analysis. Dr.

Hopkins and LRFP are likely to prevail on the merits of their claims that the Tissue Disposal

Mandate imposes a substantial and undue burden that is unconstitutional. The record includes

sufficient evidence from which Dr. Hopkins satisfies his burden to present evidence of causation

that the Mandate’s requirements will lead to this effect.

                                      5.      Women Effected

       To sustain a facial challenge and grant a preliminary injunction, this Court must make a

finding that the Tissue Disposal Mandate is an undue burden for a large fraction of women the

Mandate impacts. If the Mandate is construed as defendants assert, meaning that the Mandate

does not apply to medication abortion, the numbers the Court will discuss may change slightly.

The end result will not.

       In Arkansas, 3,771 abortions were performed in 2015 (Dkt. No. 5, Ex. B, at 36). Of those,

581 were medication abortion and 3,190 were not. Of the 3,771 total abortions in 2015 in

Arkansas, 528 were obtained by married women, and 3,234 were obtained by not married women

(Id.). Nine individuals reported “unknown” when asked marital status (Id.). Of the 3,771 total

abortions in 2015 in Arkansas, 141 were obtained by individuals below the age of 18 (Id.).

       As explained, the Tissue Disposal Mandate requires notice and consent to the disposition

of embryonic and fetal tissue – and of every woman’s abortion – from a woman’s sexual partner

or, if the woman and her sexual partner are minors, the parent or parents of both. There is no

judicial bypass procedure for a minor, as this Court is unable to adopt defendants’ argument



                                                137
         Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 138 of 146




advancing one. The denominator for this Court’s analysis of women impacted by the Mandate is

either 3,771 total abortions or 3,190 total non-medication abortions. Regardless, the numerator

equals the denominator in this fraction. To comply with the Tissue Disposal Mandate, all women

seeking abortions must notify their sexual partner or, if both the woman and her sexual partner are

minors, the women must notify the parent or parents of both.

         Lower court judges are bound by Supreme Court precedent, even if they seriously question

what the Court has done. MKB Management Corp. v. Stenehjem, 795 F.3d 768 (8th Cir. 2015).

The lower federal courts cannot second-guess the Supreme Court regarding “underlying facts.”

Id., at 772. On the record before this Court, there is no basis upon which to revisit the holdings in

Casey, Hodgson, and Bellotti, along with other consistent precedent, regarding the undue burden

imposed by the types of notification requirements in the Tissue Disposal Mandate. This is

especially true here where the interests the State advances in support of the Mandate are not as

compelling as those interests advanced in Casey, Hodgson, Bellotti, and other consistent precedent.

It is also true where, as here, there is no factual basis in the record upon which this Court could

question or revisit the underlying factual determinations made by the Supreme Court in those

cases.

         In Casey, the spousal notification law at issue provided that, “except in cases of medical

emergency, that no physician shall perform an abortion on a married woman without receiving a

signed statement from the woman that she has notified her spouse that she is about to undergo an

abortion. The woman has the option of providing an alternative signed statement certifying that

her husband is not the man who impregnated her; that he husband could not be located; that the

pregnancy is the result of spousal sexual assault which she has reported; or that the woman believes

that notifying her husband will cause him or someone else to inflict bodily injury upon her. A



                                                138
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 139 of 146




physician who performs an abortion on a married woman without receiving the appropriate signed

statement will have his or her license revoked, and is liable to the husband for damages.” Casey,

505 U.S. at 887-88. The Court laid out the factual findings “supported by studies of domestic

violence.” Id., at 891.

       The Court then concluded that “[t]he spousal notification requirement is thus likely to

prevent a significant number of women from obtaining an abortion. It does not merely make

abortions a little more difficult or expensive to obtain; for many women, it will impose a substantial

obstacle. We must not blind ourselves to the fact that the significant number of women who fear

for their safety and the safety of their children are likely to be deterred from procuring an abortion

as surely as if the Commonwealth had outlawed abortion in all cases.” Id. at 893-94.

       Defendants in Casey attempted to avoid that conclusion by arguing the spousal notification

law imposed almost no burden at all for the vast majority of women seeking abortions. “They

begin by noting that only about 20 percent of the women who obtain abortions are married. They

then note that of these women about 95 percent notify their husbands of their own volition. Thus,

respondents argue, that the effects of [the spousal notification law] are felt by only one percent of

the women who will be able to notify their husbands without adverse consequences or will qualify

for one of the exceptions, the statute affects fewer than one percent of women seeking abortions.”

Id. at 894. Defendants relied upon this argument to claim the statute could not be “invalid on its

face.” Id.

       The Court rejected this argument, stating “[t]he analysis does not end with the one percent

of women upon whom the statute operates; it begins there. . . . The proper focus of the

constitutional inquiry in the group for whom the law is a restriction, not the group for whom the

law is irrelevant.” Id. The Court determined that “[t]he unfortunate yet persisting conditions that



                                                 139
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 140 of 146




we document above will mean that in a large fraction of the cases in which [the spousal notification

law] is relevant, it will operate as a substantial obstacle to a woman’s choice to undergo an

abortion. It is an undue burden, and therefore invalid.” Id., at 895.

       In a five to four plurality decision in Hodgson, the Supreme Court concluded that, standing

by itself, a provision of a Minnesota statute requiring that no abortion be performed on a woman

under 18 years of age until at least 48 hours after both of her parents had been notified, except

where an immediate abortion was necessary to prevent the woman’s death or where the woman

declared that she was a victim of parental abuse or neglect, and except where notification of only

one parent is necessary because the second parent is dead or cannot be located through reasonably

diligent effort, was unconstitutional as violating Fourteenth Amendment due process guaranties,

since insofar as the statute required both parents to be notified, it did not reasonably further any

legitimate state interest. Id., at 452-454. In assessing the alleged state interest, the Court noted

that a two–parent notification requirement would be harmful to some minors and their families,

thereby doing a disservice to the state’s interest in protecting and assisting minors. Id., at 451.

       The Court reasoned that the state had no legitimate interest in conforming family life to a

state–designed ideal by requiring family members to talk together, nor could the state’s interest in

protecting a parent’s interest in shaping a child’s values and lifestyle overcome the liberty interests

of a minor acting with the consent of a single parent, or a court. Id.

       However, a majority of the justices were of the opinion that the challenged Minnesota

statute avoided constitutional infirmity because it contained an adequate judicial procedure for

bypassing the parental notification requirement—that is, a provision that a court of competent

jurisdiction could, in a confidential proceeding, authorize an abortion without parental notification

upon determining that the minor is mature and capable of giving informed consent, or that an



                                                 140
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 141 of 146




abortion without notice to both parents would be in the minor’s best interest, and the Court

accordingly affirmed a judgment holding the statute, with the judicial bypass procedure,

constitutional. See also Bellotti, 443 U.S. at 622 (standing for the proposition that a parental

consent law is constitutional if it provides for a sufficient judicial bypass alternative).

       If the Mandate is construed as Dr. Hopkins contends, then the Tissue Disposal Mandate

applies to all abortions in Arkansas. Accepting defendants’ argument regarding scope, the

Mandate would not bar medication abortion in Arkansas, but it would still impose the

impermissible notification requirements. The Court finds as a matter of law that Dr. Hopkins is

likely to succeed on his claim that the Tissue Disposal Mandate is an undue burden for a large

fraction of the women impacted by the Mandate, regardless of how the Court construes the

Mandate.

       Even if the notification requirements are not alone sufficient to constitute an undue burden,

and this Court determines it is bound to apply controlling precedent to conclude that they are, there

are other undue burdens imposed by the Tissue Disposal Mandate that lead the Court to conclude

Dr. Hopkins is likely to succeed on the merits. Dr. Hopkins takes the position that, to avoid

criminal penalties, he will have no choice but to cease providing abortions if the Tissue Disposal

Mandate is enforceable (Dkt. No. 5, ¶ 61). See Whole Woman’s Health, 136 S. Ct. at 2313

(examining the undue burden resulting from closure of abortion facilities). LRFP, along with Dr.

Hopkins, provides care to women from throughout Arkansas and from other states (Dkt. No. 6, ¶

5). Dr. Hopkins is aware of no physicians, other than those with whom he practices at LRFP, who

provide second trimester or surgical abortion care (Dkt. No. 32-2, ¶ 2). The only other provider

in Arkansas provides medication abortion through 10 weeks LMP in Little Rock and Fayetteville




                                                 141
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 142 of 146




(Dkt. No. 5, ¶ 6). In other words, there are no other providers in Arkansas that could fill this gap

in care.

           Many patients of LRFP are low-income. Approximately 30 to 40% of patients obtain

financial assistance to pay for their abortion care (Dkt. No. 6, ¶ 5). Many patients of LRFP struggle

in their lives and in their efforts to access the medical care they need (Dkt. No. 6, ¶ 5). The time

and effort it takes to make the necessary plans to access medical care cause anxiety and stress and

cause financial pressure for women seeking care at LRFP (Dkt. No. 6, ¶ 8). These findings,

coupled with the finding that abortions other than medication abortions would essentially be

unavailable in the State of Arkansas if the Tissue Disposal Mandate takes effect, bolster this

Court’s conclusion that if the Tissue Disposal Mandate takes effect a large fraction of Arkansas

women who select non-medication abortion throughout the first and second trimesters would

experience a substantial obstacle to abortion.

           Attempting to comply with the notice and search requirements for interested parties under

the Tissue Disposal Mandate will cause significant delay that will result in harm to women seeking

abortion care (Dkt. No. 5, ¶¶ 58, 61). Delay increases the risks associated with pregnancy-related

care, can deny a woman her choice of abortion procedure, and if she is pushed past the clinic’s

gestational limit, can make it impossible for her to obtain an abortion in Arkansas. See, e.g.,

Schimel, 806 F.3d at 920; Jegley, 2016 WL 6211310, at *29.

           There likely would be additional costs associated with abortion care if the Tissue Disposal

Mandate were to take effect and if there were a non-medication abortion provider in Arkansas, due

to the increased burden of administrative costs to be incurred by the provider in setting up systems

to attempt to comply with the notice provisions, document compliance, and document the fact that

a person with a disposition right forfeits input due to a lack of willingness or resources to assume



                                                  142
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 143 of 146




financial responsibility (Dkt. No. 5, ¶ 58; Dkt. No. 6, ¶¶ 50-51, 55-56, 59, 62). See Whole Woman’s

Health, 136 S. Ct. at 2318 (examining, in the context of the undue burden analysis, the cost of

complying with the new regulation). All of these burdens inform this Court’s finding that the

Tissue Disposal Mandate imposes an undue burden on the fraction of women for whom the statute

is relevant.

                       2.      Irreparable Harm

        Enforcement of the Tissue Disposal Mandate will inflict irreparable harm on Dr. Hopkins,

LRFP, and the fraction of women unduly burdened by the Mandate for whom there is no adequate

remedy at law. It is well-settled that the inability to exercise a constitutional right constitutes

irreparable harm. See Planned Parenthood of Minn., Inc. v. Citizens for Cmty. Action, 558 F.2d

861, 867 (8th Cir. 1977) (“Planned Parenthood’s showing that the ordinance interfered with the

exercise of its constitutional rights and the rights of its patients supports a finding of irreparable

injury.”) (citations omitted); accord Kirkeby v. Furness, 52 F.3d 772, 775 (8th Cir. 1995) (quoting

Elrod v. Burns, 427 U.S. 347, 373 (1976)).

        In the absence of a temporary restraining order, the fraction of women impacted by the

Mandate would be unduly burdened in their right to abortion by the substantial obstacles created

by the Tissue Disposal Mandate, and Dr. Hopkins and LRFP likely would be denied due process

as a result of the statute’s vagueness. Whole Woman’s Health, 136 S. Ct. at 2309-10.

        Therefore, the second requirement for a temporary restraining order prohibiting

enforcement of the Tissue Disposal Mandate is satisfied.

                       3.      Balancing Of Harms

        In the absence of a temporary restraining order, the fraction of the women impacted by the

Mandate would be unduly burdened in their right to abortion by the substantial obstacles created



                                                 143
      Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 144 of 146




by the Tissue Disposal Mandate, and Dr. Hopkins and LRFP likely would be denied due process

as a result of the statute’s vagueness. Whole Woman’s Health, 136 S. Ct. at 2309-10. Whereas, if

a temporary restraining order issues, a likely unconstitutional law passed by Arkansas legislators

will not be enforced. The threatened harm to Dr. Hopkins, LRFP, and the women unduly burdened

by the Mandate clearly outweighs whatever damage or harm a proposed temporary restraining

order may cause the defendants.

                       4.     Public Interest

       It is in the public interest to preserve the status quo and to give the Court an opportunity to

evaluate fully the lawfulness of the Tissue Disposal Mandate without subjecting Dr. Hopkins,

LRFP, or the fraction of women impacted by the Mandate, or the public to any of the law’s

potential harms.

       It is therefore ordered that Dr. Hopkins and LRFP’s motion for a temporary restraining

order is granted, and defendants are temporarily restrained from enforcing the provisions of H.B.

1566 referred to here as the Tissue Disposal Mandate.

       VIII. Security

       Under Federal Rule of Civil Procedure 65(c), a district court may grant a preliminary

injunction “only if the movant gives security in an amount that the court considers proper to pay

the costs and damages sustained by any party found to have been wrongfully enjoined or

restrained.” Fed. R. Civ. P. 65(c). In these proceedings, defendants have neither requested security

in the event this Court grants a temporary restraining order nor presented any evidence that they

will be financially harmed if they were wrongfully enjoined.

       The Court waives the bond requirement under Federal Rule of Civil Procedure 65(c). Dr.

Hopkins and LRFP are serving a public interest in acting to protect constitutional rights related to



                                                144
       Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 145 of 146




abortion. Defendants will not be harmed by the order to preserve the status quo. Therefore, the

Court will not require the posting of a bond. See Richland/Wilkin Joint Powers Auth. v. U.S. Army

Corps of Eng’rs, 826 F.3d 1030, 1043 (8th Cir. 2016). For these reasons, the Court declines to

require security from Dr. Hopkins and LRFP.

        IX.      Conclusion

        For the foregoing reasons, the Court determines that Dr. Hopkins and LRFP have met their

burden for the issuance of a temporary restraining order enjoining enforcement of the challenged

Mandates as specified by the terms of this Order to maintain the status quo for 14 days. Therefore,

the Court grants Dr. Hopkins and LRFP’s motion for temporary restraining order (Dkt. No. 69).

The Court temporarily restrains defendants, and all those acting in concert with them, from

enforcing the requirements of:

        (1) H.B. 1032 referred to here as the the D&E Mandate;

        (2) H.B. 1434 referred to here as the Medical Records Mandate;

        (3) H.B. 2024 as applied to Non-CMA Teenage Patients referred to here as the Local

              Disclosure Mandate; and

        (4) H.B. 1566 referred to here as the Tissue Disposal Mandate.

        Further, defendants are enjoined from failing to notify immediately all state officials

responsible for enforcing these requirements, about the existence and requirements of this

temporary restraining order. Pursuant to Federal Rule of Civil Procedure 65(b)(2), this temporary

restraining order shall not exceed 14 days from the date of entry of this Order and shall expire by

its own terms on Tuesday, January 5, 2021, at 5:00 p.m. unless the Court, for good cause shown,

extends it.




                                               145
Case 4:17-cv-00404-KGB Document 83 Filed 12/22/20 Page 146 of 146




So ordered this 22nd day of December, 2020, at 5:00 p.m.



                                            _______________________________
                                            Kristine G. Baker
                                            United States District Judge




                                      146
